       Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 1 of 74

                                                        Page 1                                                   Page 2
              UNITED STATES DISTRICT COURT                        1   Appearances:
               WESTERN DISTRICT OF TEXAS                          2   For the Plaintiff:
                                                                  3        PAUL S. BEIK, ESQ.
                 SAN ANTONIO DIVISION
                                                                           Beik Law Firm
                                                                  4        8100 Washington Avenue
      MALIBU MEDIA, LLC,           )                                       Suite 1000
                           )                                      5        Houston, TX 77007
                Plaintiff,  )                                              (713)869-6975
                                                                  6        paul@beiklaw.com
                           )
                                                                           (Via Zoom Videoconference)
       vs.                  )Case No.                             7
                           )5-19-CV-00834-DAE                     8   For the Defendant:
      JOHN DOE,                  )                                9        RAMZI KHAZEN, ESQ.
                           )                                               - and -
                                                                 10        J.T. MORRIS
                Defendant.     )
                                                                           J.T. Morris Law
      ________________________________)                          11        1105 Nueces Street
                                                                           Suite B
                                                                 12        Austin, TX 78701
                                                                           (512)717-5275
                                                                 13        ramzi@jtmorrislaw.com
         VIDEOTAPED ZOOM VIDEOCONFERENCE DEPOSITION OF
                                                                           jt@jtmorrislaw.com
        30(B)(6) CORPORATE REPRESENTATIVE OF MALIBU MEDIA        14        (Via Zoom Videoconference)
                   COLETTE PELISSIER                             15
                                                                      Videographer:
             Taken at 2 Bloomfield Hills Drive                   16
                                                                          CODY HALL
                  Henderson, Nevada
                                                                 17       (Via Zoom Videoconference)
                                                                 18
              On Tuesday, October 20, 2020                       19
                   At 9:19 a.m.                                  20
                                                                 21
                                                                 22
                                                                 23
         Reported by: Deborah Ann Hines, CCR #473, RPR           24
      HUDSON COURT REPORTING & VIDEO           1-800-310-1769    25


                                                        Page 3                                                   Page 4
  1    WITNESS                                      PAGE          1           THE VIDEOGRAPHER: Today's date is
  2    COLETTE PELISSIER                                          2    October 20th, 2020. The time is 9:19 a.m. Pacific
  3    Examination By Mr. Khazen                          5       3    time. We are beginning the deposition of Colette
  4    Examination By Mr. Beik                         275        4    Pelissier. Will counsel please announce for the
  5    Further Examination By Mr. Khazen                   281    5    record who they represent.
  6                                                               6           MR. KHAZEN: Ramzi Khazen of the J.T. Morris
  7                                                               7    Law Firm on behalf of the defendant, John Doe.
  8                      EXHIBITS                                 8           MR. MORRIS: J.T. Morris also of J.T. Morris
  9                                                               9    Law, PLLC on behalf of defendant, John Doe.
 10    NUMBER                 DESCRIPTION           PAGE         10           MR. BEIK: Paul Beik, Beik Law Firm, PLLC on
 11    Defendant's                                               11    behalf of plaintiff, Malibu Media.
 12     1 Defendant's Rule 30(b)(6) Deposition                   12           THE VIDEOGRAPHER: Okay. Ms. Hines.
 13          Notice to Plaintiff Malibu Media     25             13           THE REPORTER: Due to COVID-19, will all
 14     2 Contract Between Malibu Media and IPP        91        14    parties please stipulate to swearing in of the
 15     3 Original Complaint                   133               15    witness remotely.
 16     4 Website Analytics                    147               16           MR. BEIK: Yes.
 17     5 List of Settlements                  216               17           MR. MORRIS: Yes.
 18     6 Defendant John Doe's First Requests                    18           THE WITNESS: Yes.
 19          for Production to Plaintiff       222               19           MR. KHAZEN: Yes.
 20     7 John Doe's First Set of Interrogatories 222            20           THE WITNESS: What if we said no?
 21     8 John Doe's Second Set of Interrogatories 222           21           ///
 22     9 Defendant John Doe's Second Request                    22           ///
 23          for Production to Plaintiff       222               23           ///
 24    10 Tweets                              253                24           ///
 25    11 Un-filed Complaint                    268              25           ///


                                                                                                            Pages 1 to 4
New York                                         Hudson Court Reporting & Video                             New Jersey
212-273-9911                                            1-800-310-1769                                    732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 2 of 74

                                                   Page 5                                                       Page 6
  1   Thereupon--                                              1   BY MR. KHAZEN:
  2                   COLETTE PELISSIER                        2       Q. Okay. Have you been deposed before?
  3   was called as a witness by the Defendant, and having     3       A. Yes.
  4   been first duly sworn, testified as follows:             4       Q. About how many times?
  5                     EXAMINATION                            5       A. About how many times? Maybe -- in my whole
  6   BY MR. KHAZEN:                                           6   life? In my whole life?
  7       Q. Can you please introduce yourself for the         7       Q. Yeah.
  8   record?                                                  8       A. Maybe 40 times, 40 times, maybe something
  9       A. My name is Colette Pelissier, C-o-l-e-t-t-e.      9   like that. 40, 30, I don't know.
 10   Last name P-e-l-i-s-s-i-e-r.                            10       Q. Approximately 30, 40 times you've been
 11       Q. And your address?                                11   deposed?
 12       A. I'm the owner of Malibu Media. Malibu            12       A. Probably.
 13   Media, LLC and other, other companies and internet      13       Q. When was the last time you were deposed?
 14   companies.                                              14       A. Last time I was deposed, I think probably
 15       Q. Your address?                                    15   2018.
 16       A. My address is -- Paul, my business address?      16       Q. Okay.
 17   Personal address? Which business?                       17       A. Or early '19, something like -- around
 18          MR. BEIK: Your business address.                 18   there.
 19          THE WITNESS: My business, I have two             19       Q. About how many times have you been deposed
 20   different business addresses right now. There's one     20   in the last five years, or how many times, if you
 21   in California, and there would be -- I guess use the    21   know an exact number?
 22   business address at 2 -- where I am right now           22       A. Let me see. In the last five years, so,
 23   actually would be a good business address. 2            23   okay, I'm trying to think. Maybe six times.
 24   Bloomfield Hills Drive in Henderson, Nevada and         24       Q. Have you been -- have you testified at trial
 25   89052.                                                  25   before?


                                                   Page 7                                                       Page 8
  1       A. Yes, I have.                                      1       Q. -- by Malibu Media?
  2       Q. How many times?                                   2       A. Yes.
  3       A. I'm not -- let me see. So would it count          3       Q. I'd just like to go over a few basics. I'll
  4   for each different trial if it's like say the            4   be asking questions, and it sounds like you've been
  5   Bellwether case, there were five trials but it was       5   through this quite a bit so you may already know
  6   all within, I don't know if you're familiar with that    6   these, but I'll be asking questions, and the answers
  7   one, but that was in -- I'm sorry, let me turn this      7   will be transcribed by the court reporter. This
  8   off.                                                     8   deposition is obviously being conducted remotely.
  9           That was in Philadelphia and we had to try       9           Do you understand that?
 10   five cases to prove, to prove that IPP and prove        10       A. Yes.
 11   everything worked to Judge Bellson, who -- so and       11       Q. And it's being -- and you understand that
 12   that it was five times there, so not more much than     12   you're being recorded for the record?
 13   that, but maybe ten times. Maybe eleven, twelve, I      13       A. Yes.
 14   don't know. Ten or twelve in my entitle life.           14       Q. And if you want, ever want to take any
 15       Q. And were they all in regards to copyright        15   breaks, will you let me know?
 16   suits?                                                  16       A. Of course.
 17       A. No. No.                                          17       Q. And I just ask that if a question is pending
 18       Q. How many times have you testified at trial       18   that you answer the question before we take any
 19   in regards to a copyright suit?                         19   breaks.
 20       A. Probably 90 percent. Oh, my, God, I'm            20           Do you understand that?
 21   sorry. 90 percent.                                      21       A. Yes. I'm sorry.
 22       Q. And the deposition that you took in late         22       Q. And please don't communicate with your
 23   2018 or early 2019, that was in regard to a copyright   23   lawyer while a question is pending.
 24   suit --                                                 24       A. No problem. I have another lawyer that I
 25       A. Yeah.                                            25   really -- I have to sign a declaration in the next 30


                                                                                                          Pages 5 to 8
New York                                 Hudson Court Reporting & Video                                   New Jersey
212-273-9911                                    1-800-310-1769                                          732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 3 of 74

                                                   Page 9                                                      Page 10
  1   minutes, so that's why Im just watching out for that,    1      A. Of course.
  2   so it's not nothing to do with this deposition. So       2      Q. Is there any reason that you wouldn't be
  3   I'm -- I have an assistant helping me waiting for it     3   able to answer my questions completely and accurately
  4   to come in. So let me go put this phone somewhere        4   today?
  5   else where they can get it, if that's okay with you.     5      A. No. I mean -- I mean unless I don't know
  6   Hold on. Let's see, turn off. Okay. Okay. Okay.          6   the answer.
  7   So you know, I'm not texting Paul.                       7      Q. Right. So is there any reason you wouldn't
  8      Q. Okay. So, right, yeah, can you please not          8   be able to answer my questions completely and
  9   communicate while a question, with anyone while a        9   accurately to the extent that you know the answer
 10   question is pending?                                    10   today?
 11      A. Yes. Of course not.                               11      A. No.
 12      Q. Your lawyer may object, but unless he             12      Q. Okay.
 13   objects for purposes of privilege and then instructs    13      A. I mean, there's -- no, there's no reason.
 14   you not to answer, you should answer.                   14      Q. And in your prior depositions do you have
 15           Do you understand that?                         15   any reason to believe that any testimony you gave was
 16      A. Yes, I understand.                                16   anything but complete and accurate?
 17      Q. So this deposition is obviously taking place      17      A. No. I mean, I don't understand that
 18   remotely, so I'd ask that if you can't hear a phrase    18   question actually. Of course anything I answered at
 19   or if you can't hear or understand anything I'm         19   the time when I was answering it was to my knowledge
 20   asking, please just let me know and I'll repeat the     20   complete and accurate.
 21   question.                                               21      Q. Anything comes up during the course of the
 22      A. Yeah. Yes. Yes.                                   22   deposition today that would affect your ability to
 23      Q. And also please just give me answers that         23   give fully and truthful answers to my questions, can
 24   you're sure of. Don't guess or speculate, unless I      24   you let me know?
 25   specifically ask you to. Can you do that?               25      A. Of course. I don't know how that would


                                                  Page 11                                                      Page 12
  1   happen, but yes.                                         1   to check with my accountant as to where we stand as
  2       Q. So you say -- so you're -- you're the owner       2   far as that goes.
  3   of Malibu Media?                                         3       Q. What are the other holding companies?
  4       A. Yes.                                              4       A. There was a holding company called Click
  5       Q. Are you an employee?                              5   Here, but again these were just holding companies and
  6       A. No. It's my company.                              6   they were no longer going -- they no longer exist.
  7       Q. So you're -- do you have any title at             7   They should no longer exist at this time, actually.
  8   Malibu, other than owner?                                8           But I guess it's probably not filed because
  9       A. CEO, owner, CEO.                                  9   it was a year behind, so I don't know what it will
 10       Q. So are you -- do you issue -- do you issue       10   look like on the public records, but just to be
 11   yourself, for example, do you issue yourself a W-2?     11   completely honest, as you asked me to be. And there
 12       A. No, I do not.                                    12   was Zo Digital, which did some programming as well,
 13       Q. And you say you own several other companies;     13   but that will as well be all combined into Malibu
 14   is that correct?                                        14   Media.
 15       A. Not -- I don't solely own. So actually not.      15       Q. Are there any other holding companies which
 16   At this point I do not solely own other companies,      16   you held a stake other than Click Here and Zo
 17   not for -- not any more.                                17   Digital?
 18       Q. You own partial stakes in other companies?       18       A. As far as -- as far as for what dates?
 19       A. I would have to ask my accountant how they       19       Q. Over the last three years.
 20   file everything this year, but I believe I solely own   20       A. I would need to ask my accountant.
 21   Malibu Media and it's being sorted that way, so just    21       Q. Can you think of any other, any other
 22   to make things easier, everything is being combined.    22   companies that in which you held a stake over the
 23          So obviously there's multiple domain names       23   last -- well, let's actually say five years. Can you
 24   and it will all be owned by Malibu Media instead of     24   think of any other companies in which you held a
 25   separate holding companies. So it's -- so I'd have      25   stake --


                                                                                                          Pages 9 to 12
New York                                 Hudson Court Reporting & Video                                   New Jersey
212-273-9911                                    1-800-310-1769                                          732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 4 of 74

                                                  Page 13                                                      Page 14
  1      A. Five years. I had a company that was               1   do not know exactly how they're filing everything,
  2   Colette Properties, but we had someone who, you know,    2   but I believe everything is going to be funneled into
  3   went trying to steal property from there, so that I      3   Malibu Media so there's no confusion, so that's the
  4   think has been -- is inactive.                           4   best answer I can give you.
  5           Colette Productions where we were trying to      5          And I, again, I have to check with my
  6   separate the production of Malibu Media, but that --     6   accountant. I didn't know I was going to be going
  7   we -- that has been defunct now for quite some time,     7   through all the LLCs because I thought Malibu Media
  8   so it's now just Malibu Media.                           8   was the only thing that was relevant here.
  9           And -- and then there was one called Colette     9      Q. And what do you mean everything is going to
 10   Holdings, but that, again, we got involved with an      10   be funneled into that? What do the holding companies
 11   attorney that got greedy and so ultimately no longer.   11   hold? What do they hold?
 12   So that would -- if that answers your question.         12      A. So we have some other -- we have other
 13      Q. What was the first one you mentioned? You         13   websites where we have only just started copyrighting
 14   mentioned there was a first one, I couldn't quite --    14   the content. Super Hot and Colette.com and other
 15      A. Oh, Colette Properties.                           15   websites that we actually -- your client may have
 16      Q. Colette Properties?                               16   infringed on but we wouldn't be -- that wouldn't be
 17      A. Yeah, but it had nothing to do with Malibu        17   relevant here because we haven't been enforcing those
 18   Media.                                                  18   copyrights so they would give to somebody would be
 19      Q. So the companies in which you have held a         19   holding other websites like that.
 20   stake over the last five years that you're aware of     20      Q. Do any of these companies hold any
 21   are Click Here, Zo Digital, Colette Productions,        21   copyrights that have ever been displayed on XR?
 22   Colette Holdings, and Colette Properties. Are there     22      A. No.
 23   any others?                                             23      Q. How many employees does Malibu have?
 24      A. That would be -- that would be it as far          24      A. Excuse me?
 25   as -- again, I have to check with my accountant. I      25      Q. How many employees does Malibu Media have?


                                                  Page 15                                                      Page 16
  1      A. Employee? We have contractors.                     1       Q. Yes.
  2      Q. Do you have any employees? Does Malibu             2       A. Versus a 1099 contractor?
  3   Media have any employees?                                3       Q. Yes. Employees and independent contractors
  4      A. We have contractors. So we're a global             4   are different, so I'm asking about employees, so --
  5   company and we, you know, most people that when          5       A. Yeah, I would say no.
  6   you're hiring someone globally, you can't give them      6       Q. Okay. So just that was a little unclear.
  7   a -- we have a -- I wouldn't say Malibu Media has        7   So just to your knowledge Malibu Media has no
  8   technically employees. We have technically               8   employees?
  9   contractors in different countries.                      9       A. I really don't know the answer. I need to
 10      Q. Okay. So just to be clear, so to your             10   check with my accountant for that. I don't know who
 11   knowledge Malibu Media has no employees?                11   is classified as a 1099 or a W-2, but I would have to
 12      A. Yeah, we do have contractors. We have many        12   guess that if they're outside the United States it
 13   contractors.                                            13   would be a 1099 or a, you know, not a -- not a United
 14      Q. Please answer my specific question. To your       14   States employee if they're not living in the United
 15   knowledge Malibu Media has no employees?                15   States and they're from another country.
 16      A. I don't want to answer that wrong, because,       16          So, like I said, we do most of our
 17   again, I'd have to check my accountant, but to my       17   production in -- I didn't say this, but we do most of
 18   knowledge it's -- we have many contractors or other     18   our production in Eastern Europe, and we do most of
 19   small businesses doing work for us contracted for --    19   our -- oh, there might be -- that's what I'm saying,
 20   and actually some have been contracted for 12 years,    20   there might be a few employees that run social media,
 21   so...                                                   21   marketing, things like that.
 22      Q. As you sit here today, can you think of a         22          So I don't know but they make their own
 23   single employee of Malibu Media?                        23   hours, but they're employees or if they're
 24      A. So is an employee you define as a W-2             24   contractors. I just can't say exactly. There's too
 25   employee, correct?                                      25   many people and I don't know how they're classified,


                                                                                                        Pages 13 to 16
New York                                 Hudson Court Reporting & Video                                   New Jersey
212-273-9911                                    1-800-310-1769                                          732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 5 of 74

                                                  Page 17                                                      Page 18
  1   how my accountant has classified all of them.            1   of any employees as we sit here today?
  2      Q. Do you know if Malibu Media issues any W-2s?       2          MR. BEIK: Objection, asked and answered.
  3      A. I know we issue many 1099s, so probably some       3          THE WITNESS: No, I just actually I just did
  4   W-2s. I'm just not sure of the answer for that. You      4   think of some, because I was thinking of someone who
  5   need to speak to my accountant. How is this              5   runs one of the Instagram accounts. We have multiple
  6   relevant?                                                6   Instagram accounts. And I don't know if this girl is
  7      Q. That's -- I'm -- I'm allowed to ask                7   an employee or a contractor, so actually there might
  8   questions. This is not about whether you determine       8   be more, so I can't answer it. I don't want to
  9   whether it's relevant or not, so please just try to      9   answer something not truthfully.
 10   precisely answer my questions.                          10   BY MR. KHAZEN:
 11      A. Okay. I'm trying to, but, like I said, I          11      Q. Who is that?
 12   don't -- I'm trying to tell you that, you know, we      12      A. Who is that?
 13   have our production in Eastern Europe, we have our      13      Q. Yes.
 14   programming in Ukraine and Ecuador, we have -- if you   14      A. Her name is Anastasia. I don't even know
 15   go to artwork, we have our design from all over the     15   how to pronounce her last name.
 16   world. We have like, you know, lawyers all over the     16      Q. Can you give it a shot?
 17   country.                                                17      A. It's like Truninski or something. It's
 18          We have my husband was -- I sometimes -- he      18   Russian. She also works in -- she works in
 19   helps me hire people for design in different            19   marketing, for a marketing company.
 20   countries, different states. And then we have           20      Q. Okay. So other than Anastasia can you think
 21   customer service all over the world. We have -- so I    21   of any employees of Malibu Media as you sit here
 22   just don't know. There's too many people for me to      22   today?
 23   answer your question and be a hundred percent certain   23      A. In the U.S. I'm trying to think. So
 24   of my answer.                                           24   everyone who works on, as far as the copyrights go,
 25      Q. Okay. But to your knowledge you can't think       25   the DMCA and as far as our protection of copyrights,


                                                  Page 19                                                      Page 20
  1   which is what I believe this is regarding, everyone      1   tested for COVID.
  2   who works on that works, they make their own hours,      2      Q. Did any of your contractors contract COVID
  3   they work from their own areas.                          3   that you're aware of?
  4          A lot of them worked for me for 12 years and      4      A. No.
  5   I've never met them in person. So I believe they'd       5      Q. And how did COVID affect your business, if
  6   all be 1099 and contractors, like paralegal              6   at all?
  7   contractors and things like that, so, yeah.              7      A. I don't know the answer to that if COVID --
  8       Q. And is Malibu Media still operating?              8   I mean, it affected -- like, I mean, I think
  9       A. Malibu Media still operating?                     9   everyone's business was affected somewhat if they had
 10       Q. Yes.                                             10   income to spend, but like we don't operate -- our
 11       A. Yes.                                             11   business is more affected by people who are stealing
 12       Q. Does it have to make any changes due to          12   our movies than COVID could ever affect our business.
 13   COVID?                                                  13   So it's just, you know, it didn't stop millions of
 14       A. We did have to slow down due to COVID, and       14   people from being home and stealing movies, so it was
 15   that's why we haven't been shooting in the United       15   not, not very different I guess, so...
 16   States just because of, you know, to take extreme       16      Q. So did any of your employees or independent
 17   caution. And now that we can shoot in Eastern Europe    17   contractor, so none of your employees, if there are
 18   without problems, we have our teams shooting there      18   any, or independent contractors that you're aware of
 19   again.                                                  19   contracted COVID?
 20          And so, yeah, we did have to slow down due       20      A. No. I had an independent contractor who did
 21   to COVID, but we are now -- like we have a lot of       21   get COVID, and he's better now. He's in Arizona
 22   loyal members and they've been waiting. And so we do    22   working part time helping manage things.
 23   have a lot of videos that we're going to be putting     23      Q. Is that the only one you can think of?
 24   up for our members soon based on that we can shoot in   24      A. I have one model and her husband that had
 25   Eastern Europe with no problems with the models they    25   worked for us a few times, they had COVID, but not


                                                                                                        Pages 17 to 20
New York                                 Hudson Court Reporting & Video                                   New Jersey
212-273-9911                                    1-800-310-1769                                          732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 6 of 74

                                                  Page 21                                                      Page 22
  1   while they're working for us, and that's all I can       1      A. What assets?
  2   think of.                                                2      Q. Yeah. What are Malibu's assets?
  3      Q. Did you or your husband contract COVID?            3      A. Our copyrighted -- our copyrighted content.
  4      A. I did get COVID, yeah, in early March              4   And I would say that would be trademarks and
  5   actually.                                                5   intellectual property and that would be -- and I mean
  6      Q. And how long did that -- did that put you          6   movie video equipment and things of that sort. Not
  7   out of work or --                                        7   properties and things like that, if that's what
  8      A. I was actually sick for a couple months, and       8   you're looking for.
  9   so it's been -- I was definitely quite sick and still    9      Q. So when you -- so when Malibu shoots a
 10   get like slight fevers and everything, so I guess I'm   10   movie, does it rent out -- it rents out space or how
 11   one of those long haulers or whatever. But I have       11   does that -- how exactly --
 12   the -- I have negative tests and everything now, so I   12      A. It depends on where we're shooting.
 13   have antibodies, but it's been definitely a little      13      Q. Does Malibu -- does Malibu own any real
 14   under the weather. So and my husband, he had no -- I    14   estate?
 15   guess like asymptomatic, so...                          15      A. I don't think so. I think at one point we
 16      Q. Okay. So you were -- so you were -- you           16   did but then -- then Malibu I think I bought out
 17   were slowed down in say March and April. Is that        17   Malibu personally, or something like that. I'm not
 18   about right?                                            18   sure, but at this point, no.
 19      A. Not -- I'd say -- I'd say it wasn't slowed        19      Q. And does Malibu hold any long-term leases?
 20   down because I kept doing my work, even with COVID,     20      A. No.
 21   so yeah.                                                21      Q. And when movies are shot, does Malibu
 22      Q. Okay. So you weren't -- so you were able --       22   provide the equipment or does it rent the equipment?
 23   you were to keep working during March and April?        23   Does it own equipment?
 24      A. Yes.                                              24      A. Again, it depends -- it depends on the movie
 25      Q. What assets does Malibu own?                      25   and depends where we are in the world.


                                                  Page 23                                                      Page 24
  1       Q. So what's typical?                                1   But anyway, just like when they're shooting movies in
  2       A. What's typical? Typical would be we rent          2   L.A., they're always renting the equipment. So it's
  3   because the equipment and the lenses, the cameras,       3   getting the best, the best lens, the best camera.
  4   everything is changing so often that you usually rent    4   And you can get that for way better price renting
  5   because it's so expensive. You have to change the        5   than you would having to buy each new thing that came
  6   camera ever time there's a new -- better camera          6   out.
  7   coming or any better lens. So typically we would         7           So we do have equipment that we have ready
  8   rent, especially for overseas.                           8   to use if we need to, but if we're doing a special
  9       Q. So is it typical that Malibu will use the         9   movie or something like that, we would usually rent
 10   equipment of independent contractors or will it use     10   the equipment.
 11   its own equipment?                                      11      Q. Did you prepare for this deposition?
 12       A. It's typical that Malibu would use the           12      A. For about ten minutes with my attorneys.
 13   equipment of -- it wouldn't be independent              13      Q. And with who? Who specifically? Can you
 14   contractor. No, if you go to rent -- you know like      14   name who you prepared it?
 15   if you go to -- if you rent something for a Hollywood   15           MR. BEIK: If I could, Ramzi, just so we
 16   movie, you go to rent the lenses, the big -- they       16   know, I know he's not doing this, but just -- he's
 17   have places like that in other countries, so it's not   17   not asking you what you talked with us about, he's
 18   an independent contractor.                              18   just asking you who you talked to. So to the extent
 19          You would go to like the equipment rental        19   any communication's with your lawyer, he's not asking
 20   house and pick what you want to use for that specific   20   you for that. He's asking you just who you talked to.
 21   movie and you rent it. So like, what's it called        21           THE WITNESS: So everybody on the call,
 22   with a P. I'm so tired. Anyway, it's like -- are        22   who's on the call here, and then Jay, my IP attorney.
 23   you in L.A.? No, you're in Texas.                       23   My other IP attorney.
 24       Q. Yeah.                                            24   BY MR. KHAZEN:
 25       A. Yeah, okay. So, yeah, you don't know it.         25      Q. What Jay's last name?


                                                                                                        Pages 21 to 24
New York                                 Hudson Court Reporting & Video                                   New Jersey
212-273-9911                                    1-800-310-1769                                          732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 7 of 74

                                                   Page 25                                                             Page 26
  1       A. Kotzker.                                          1   taking -- hopefully you're referring to it. If
  2       Q. And did you prepare with them both at the         2   you're looking at it, I'm okay with that.
  3   same -- in the same meeting?                             3           MR. BEIK: You need to -- can we take a
  4       A. Yeah, on the call.                                4   break so she can open that up?
  5       Q. Okay. And it only lasted for ten minutes?         5           MR. KHAZEN: Yeah. Sure.
  6       A. Yeah, roughly. Right, Paul? Something like        6           MR. BEIK: Go off for one second. If we
  7   that.                                                    7   just go off the record for one minute and she can
  8       Q. Well, you should answer to the best of your       8   open up the exhibit.
  9   knowledge.                                               9           THE VIDEOGRAPHER: Off the record at 9:47.
 10       A. Ten, fifteen minutes, something like that.       10              (Discussion off the record.)
 11       Q. Are you aware that you have been designated      11           THE VIDEOGRAPHER: We are back on the record
 12   as the corporate representative for Malibu Media for    12   at 10:08.
 13   purposes of this deposition?                            13   BY MR. KHAZEN:
 14       A. I am now.                                        14       Q. Okay. Welcome back. You see the supplement
 15       Q. Were you not aware of that before?               15   in front of you titled, that's Exhibit 1 titled
 16       A. I don't know the difference between being        16   Defendant's Rule 30(b)(6) Deposition Notice of
 17   the owner and the corporate representative.             17   Plaintiff Malibu Media?
 18       Q. I'd like to mark as Exhibit 1 a document         18       A. Yes.
 19   titled Defendant's Rule 30(b)(6) Deposition Notice to   19       Q. Do you recognize this document?
 20   Plaintiff Malibu Media.                                 20       A. I'm looking at it now. I don't recognize it
 21       A. Uh-huh.                                          21   from previous, but I do -- I do recognize what this
 22              (Thereupon Defendant's Exhibit 1             22   document is.
 23              was marked for identification.)              23       Q. What is it?
 24          MR. BEIK: Colette, do you have the exhibit?      24       A. It's a deposition notice to Malibu Media,
 25          THE WITNESS: No, I don't have it, but I'm        25   and it looks like it's a -- it's -- that you're going


                                                   Page 27                                                             Page 28
  1   to depose me and we're agreeing to that.                1    through those topics, and that's what he's asking.
  2      Q. Do you understand that you are the corporate      2    He's not asking what attorneys talked about, what you
  3   representative for Malibu Media with respect to         3    talked about. He's asking you if got prepared for
  4   the --                                                  4    the deposition on those topics.
  5      A. Yes. Yes, I understand that. Yes.                 5          THE WITNESS: Okay. Yes, I believe so.
  6      Q. Just let me finish the question real quick,       6    BY MR. KHAZEN:
  7   sorry, but so the record is clear. You understand       7      Q. Yes, what? I'm sorry.
  8   that you're the corporate witness for Malibu Media      8      A. Yes, I believe I have been prepared for the
  9   with respect to the topics that are listed in           9    topics of this deposition.
 10   Exhibit 1?                                              10     Q. What did you do to prepare?
 11      A. Yes, I do.                                        11     A. I spoke to my attorneys, my IP attorneys and
 12      Q. When is the first time you saw Exhibit 1?         12   my copyright protection attorneys.
 13      A. First time I saw Exhibit 1? Let's see, it's       13     Q. Did you do anything, other than speaking to
 14   been months and -- it's been a while ago, I think. I    14   your attorneys, to prepare as a corporate
 15   don't recall exactly, but it was a while ago, I         15   representative for this deposition?
 16   think.                                                  16     A. We -- we discussed questions and answers and
 17      Q. Did you do anything to prepare to be Malibu       17   updated on the technology and what was being used and
 18   Media's corporate representative with respect to the    18   who was the infringers and the egregious ones that we
 19   topics listed in Exhibit 1?                             19   actually decided to go after.
 20      A. There's really not much to do to prepare          20         And, you know, I just made sure that
 21   because it's either I know the answer or I don't know   21   everything was just a little -- you know, touched
 22   the answer, and I run Malibu Media, so...               22   base with everything, that everything was going as it
 23          MR. BEIK: Colette, he's not asking you for       23   should, that we only, you know, only pursue people
 24   attorney-client communications, he's basically asking   24   that are egregious offenders and have offended, you
 25   you if you prepared for the deposition by going         25   know, over multiple years, multiple movies.


                                                                                                            Pages 25 to 28
New York                                 Hudson Court Reporting & Video                                          New Jersey
212-273-9911                                    1-800-310-1769                                                 732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 8 of 74

                                                         Page 29                                                               Page 30
  1           And -- and then, you know, and then other             1   else to prepare for this deposition?
  2   evidence that they're habitual offenders. I                   2      A. I think I said "no" maybe three or four
  3   distribute all that to make sure they're -- it was            3   times.
  4   the kind of person that we don't want infringing on           4      Q. Did you look at any documents in order to
  5   our, on our hard work.                                        5   prepare for this deposition?
  6       Q. Did you do anything else to prepare?                   6      A. No.
  7       A. There's -- not really. I mean, I guess                 7      Q. Did you search for any documents in order to
  8   it's -- maybe I'm -- I don't know what else there             8   prepare for this deposition?
  9   would be to do to prepare. It would be we already             9      A. No.
 10   spent all the money on the software to identify the          10      Q. And are you prepared to testify as Malibu
 11   IP addresses and the attorneys to research the law           11   Media's corporate witness for the topics listed in
 12   and to, to, you know, to research everything that            12   Exhibit 1?
 13   they're downloading and the law.                             13      A. These topics. Hang on. It would be -- make
 14           I don't know what else there would be for me         14   sure. There's two pages. Oh, another one, another
 15   as the owner of the company to do to prepare except          15   page here. Actually -- actually, hold on. Oh, I
 16   answer your questions.                                       16   would say yes, I would be prepared.
 17       Q. Other than meeting with your attorneys, did           17          Paul, do you agree, or you don't get to...
 18   you do anything else to prepare for this deposition?         18          MR. BEIK: You're the witness, Colette. You
 19       A. No.                                                   19   have to answer the question.
 20       Q. And how long did you meet with your                   20          THE WITNESS: Oh, Okay. This is actually
 21   attorneys for?                                               21   now stuck. So if I go to document one it says --
 22       A. Maybe 15, 20 minutes, 10 to 20 minutes. I             22   okay. So I don't know if I can answer this
 23   don't recall exactly.                                        23   completely because the documents are cut off. It
 24       Q. Okay. So other than meeting with your                 24   says, Defendant will examine Malibu's representative
 25   attorneys for 15 to 20 minutes, did you do anything          25   on the matters in the numbered paragraphs set forth


                                                         Page 31                                                               Page 32
  1   below in Schedule A. In accordance with Federal Rule          1   the end you said "yes"?
  2   of Civil Procedure 30(b)(6), Malibu is to designate           2      A. Yes, I'm prepared to answer.
  3   one or more persons to testimony on its behalf with           3      Q. Okay. How do you determine who to file suit
  4   respect -- Malibu. I think that's Malinu -- with              4   against?
  5   respect to the matters described in Schedule A and            5      A. We file suit against whoever -- who the most
  6   set forth, for each individual designated, the                6   egregious infringers are. So say if you were to
  7   matters on which the individual will testify, no              7   steal maybe more than five movies over a period of
  8   later than five business days before the deposition.          8   more than two or three years, you would be, it would
  9          It doesn't actually list the matters here in           9   be a habitual offender, versus someone who may have
 10   the, in your, your rule for a deposition. Oh, here's         10   just put on and took one, or someone who is a student
 11   another page. Here we go. Now there's a new page up          11   and there were multiple IP addresses. Someone who's
 12   and I can't see. It's too small. So I don't know.            12   in a house so there'd be no way it could be someone
 13   I can make it bigger.                                        13   else. And just, you know, there's a lot -- a lot of
 14          Okay. Here it is. These are just the                  14   factors, but mostly it's the habitual offenders and
 15   terms. These are the boilerplate terms. Topics for           15   the most egregious infringers.
 16   examination, here we go. Okay, definitions. Okay.            16      Q. What you do mean in a house so there's no
 17   Your claim of ownership, covers registration of the          17   way it would be no one else?
 18   copyrights in this case. The factual and legal               18      A. Well, if you're in an apartment or let's say
 19   basis --                                                     19   you have an IP address and you lived in an apartment
 20          MR. BEIK: Colette, take a moment and just             20   and there were a lot of other IP addresses, and say
 21   read through it so you can --                                21   they were -- or you had a lot of roommates or
 22          THE WITNESS: Oh, sure. Sorry. Yeah.                   22   something like that and people were sharing an IP
 23          Yes, I'm prepared to answer. Yes.                     23   address, or, you know, and so things like that. If
 24   BY MR. KHAZEN:                                               24   it's a -- and especially if it's an IT professional,
 25      Q. Okay. Sorry, I didn't catch that. So at                25   those guys are usually using torrent and don't expect


                                                                                                                   Pages 29 to 32
New York                                     Hudson Court Reporting & Video                                           New Jersey
212-273-9911                                        1-800-310-1769                                                  732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 9 of 74

                                                  Page 33                                                              Page 34
  1   to pay for anything.                                     1   and it's always the IT professionals.
  2           So and if they've just done it one time or       2          So I don't know if -- actually I don't know
  3   two times, but if it's someone who's done it over a      3   much about your defendant, this defendant, if he's an
  4   number of years, then you know there's someone who       4   IT professional or if it's even a he, actually. I
  5   habitually downloads things and thinks they shouldn't    5   didn't even discuss that, but I'm guessing because
  6   have to pay for them, even though other people have      6   usually the people that we choose are they're single
  7   to pay to create them.                                   7   males that have gone over multiple years and multiple
  8           So and the IT professionals usually know how     8   movies.
  9   to use BitTorrent, because to use BitTorrent you need    9          And I do recall though that there were over
 10   to install a torrent client. So you need to look for    10   30,000 hits and additional evidence on this
 11   someone who has some kind of like, you know, some       11   defendant. And so that shows that he's an habitual
 12   kind of -- an IT professional is usually someone        12   infringer on things he should be paying for online,
 13   between the ages of 40 and 70, single, male, usually    13   not stealing them by bit torrents. So that would be
 14   Caucasian for some reason, and I don't know why but     14   one way, one reason that we would make that decision
 15   it is, and it's usually an IP IT professional. And      15   to go after your defendant.
 16   those are usually the ones that fight back to the       16      Q. Now you said there were 30,000 hits. Where
 17   very end.                                               17   did you get this information from?
 18           And then like the Bellson case, we had one      18      A. No, no, you have -- there's 30 some thousand
 19   that cost us a quarter million dollars fighting back    19   additional hits. So we've been -- we're about --
 20   against, and we took their hard drives. They lied       20   we're about to start putting up a lot more movies,
 21   about reinstalling it on the hard drives. And it was    21   and so we've been putting up less with COVID and
 22   just a huge, horrible pain when they could have just    22   everything like that, but now we're about to start
 23   said, oh, you know, they did it. And then it turns      23   putting up a lot more, but we still have over I think
 24   out, you know, after all this they finally said,        24   two or 3,000 movies that are on the sites combined.
 25   okay, we did it, now we're sorry. So it was just --     25          So but again we only sue I think on -- we



                                                  Page 35                                                              Page 36
  1   have 2,000 copyrights on XR, so -- so you -- he would    1   I mean, every 27 minutes they actually change their
  2   have to have really been over multiple years multiple    2   tail, and they change their address of where they are
  3   different movies, and then again he has so many other    3   so you have to follow that with the client.
  4   movies from other sites that this is his way of, you     4           And so -- and so the people who are using
  5   know, downloading whatever he wants to watch or          5   them usually all install a VPN, but some people still
  6   whatever he wants to use for anything.                   6   don't. You know, no two -- I mean, I don't know that
  7          And so that is -- that would be -- your           7   anyone, but a lot of people install a VPN even, which
  8   question again was is how do we decide, and so that's    8   is -- which is -- which is amazing when they're IT
  9   basically it. Just, I mean, I'll guess that he has       9   professionals. And, you know, in over 9,000 cases
 10   downloaded multiple movies, over two, and over          10   that we filed, we haven't had any, you know, any be
 11   multiple years, and he had -- and I know for a fact     11   wrong or incorrect. So I don't know. I mean, am I
 12   that he has over 30,000 infringements on other, on      12   guessing right? Is any of the thing with your
 13   other people's works that should have been paid for.    13   defendant, because I've done this for so long.
 14          So and he's probably in some kind of IT          14           MR. BEIK: Colette -- Colette, he doesn't
 15   profession that makes him smart enough to know that     15   answer questions. You just answer --
 16   he can download a BitTorrent client and do this all     16           THE WITNESS: Oh.
 17   for free, and the more he downloads, the faster it      17           MR. BEIK: -- what he asks.
 18   will be. And that even though it's illegal, it's        18           THE WITNESS: Okay. Got it. Okay. So what
 19   completely illegal, that they haven't stopped it yet.   19   was the question then? Back to whatever question
 20   I think they will at some point hopefully, but          20   you're asking.
 21   haven't yet.                                            21   BY MR. KHAZEN:
 22          So and there's no way -- the bit torrents        22       Q. I'm really going to need you to answer my
 23   are so sneaky, so you do have to be able to             23   questions, my specific questions.
 24   technically use them because they've actually changed   24       A. Oh, Okay.
 25   their tails from dot com to dot T-O-R dot whatever.     25       Q. And also please -- please have your phone on


                                                                                                             Pages 33 to 36
New York                                 Hudson Court Reporting & Video                                        New Jersey
212-273-9911                                    1-800-310-1769                                               732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 10 of 74

                                                  Page 37                                                               Page 38
  1   mute.                                                    1   that I believe that there was something of around
  2       A. Oh. Sorry about that. I was trying to turn        2   over 30,000 additional infringements by your client.
  3   it off. I had this other thing that was very             3       Q. Is there anything else that you can recall
  4   important.                                               4   in terms of the data having to do specifically with
  5       Q. Please listen to my --                            5   my client in this case?
  6       A. Okay. Go ahead.                                   6       A. Yeah, that it was over I think 2014 to 2019.
  7       Q. -- specific question and wait for my              7   So it's not like he just up and, you know, it was
  8   specific questions, okay?                                8   from the same IP address to probably the same
  9       A. Okay. Got it.                                     9   computer over five years, so it wasn't just by
 10       Q. Thank you. So you said that there were over      10   chance. So he's a habitual, you know, user of
 11   30,000 additional hits for other people's works.        11   BitTorrent and downloading without paying, which is a
 12   Where did you receive that information?                 12   big problem, so...
 13       A. My -- my -- one of my IP attorneys said that     13       Q. Anything else?
 14   about this defendant when he looked at our -- at the    14       A. I can't recall offhand.
 15   data from our, one of our consultants, the IP           15       Q. So can you explain then how an infringement
 16   address.                                                16   is detected, an alleged infringement?
 17       Q. And did Malibu produce this data?                17       A. Infringement detected, okay. The way it's
 18       A. We paid for the data, yes.                       18   detected is that we basically, we pull a list of all
 19       Q. Did they produce -- did Malibu produce this      19   the IP addresses that have been using the BitTorrent
 20   data to the defendant in this case?                     20   clients to download our movies and other people's
 21       A. I don't recall.                                  21   movies. And what we do is the -- I silenced that --
 22       Q. What other data do you have, do you claim to     22   we then subpoena the internet service provider, and
 23   have regarding my client in this case?                  23   then we're supplied -- and then the internet service
 24       A. Well, I mean, I don't know exactly. I don't      24   provider will actually send a letter to your client
 25   know the exact technical details of it, but I do know   25   and tell them to stop breaking the law. And then


                                                  Page 39                                                               Page 40
  1   they'll do that three times, and on the third time      1    torrent clients is where we got the information, and
  2   then we will contact your client.                       2    your client's IP address was listed on the torrent
  3       Q. And how specifically does -- how                 3    clients.
  4   specifically does that work? Does IPP connect to        4       Q. So when your -- when your consultants wrote
  5   people's IP addresses? What is the --                   5    in a declaration that they connected to my client's
  6       A. No, it connects -- it doesn't -- no one          6    computer, that wasn't true?
  7   connects directly. It connects to the torrents          7            MR. BEIK: Objection, form.
  8   basically. So torrents are the ones -- so when your     8            THE WITNESS: Do you want to change your
  9   client downloads the torrent client, he's actually      9    form or should I answer?
 10   opening up his computer to, to anyone who wants to      10   BY MR. KHAZEN:
 11   take stolen files off his computer or -- remember       11      Q. You can answer.
 12   Napster? It's like Napster. It's file sharing.          12           MR. BEIK: Go ahead.
 13           So and anyone who wants to take one of our      13           THE WITNESS: Okay. So no, we never
 14   movies of your -- stolen from his computer, and         14   connected to your client's computer. So your client
 15   anyone who wants to steal one of our movies can take    15   connected to the torrents. And so we got our
 16   it from his computer and he can take it from anyone     16   information from the BitTorrent and the BitTorrent
 17   else's computer. So it's kind of like opening up a      17   client. And so that's -- your client connected to
 18   highway when you install the torrent client.            18   them.
 19       Q. And it's your contention that your               19           And so no one -- so when they download
 20   consultants took content from my client's computer?     20   something -- when someone downloads an illegal movie,
 21       A. No. No one took -- no one took anything          21   it might come from your client's computer and but
 22   from your client's computer. Other people that are      22   we're not logging onto your client's computer and
 23   stealing might have, but we don't have anything to do   23   taking anything from there or getting any of our
 24   with that. So no one took anything from your            24   information from your client, we're getting it from
 25   client's computer. They -- it was -- it was from the    25   the BitTorrent, and that's where your client's IP


                                                                                                             Pages 37 to 40
New York                                 Hudson Court Reporting & Video                                        New Jersey
212-273-9911                                    1-800-310-1769                                               732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 11 of 74

                                                         Page 41                                                        Page 42
  1   address is because he made it available there.                1      A. (Nods head.)
  2   BY MR. KHAZEN:                                                2      Q. And they downloaded pieces of your
  3      Q. Do you -- when your -- do you know -- are               3   copyrighted works from the BitTorrent network; is
  4   you aware that your client downloaded what he claimed         4   that correct?
  5   or what they claimed to be pieces of your movies?             5      A. Correct.
  6          MR. BEIK: Objection, form.                             6      Q. And do you know where those pieces of data
  7          THE WITNESS: Yeah, I don't understand what             7   came from?
  8   he's -- what are you saying?                                  8      A. Do I know where they came from? No, I don't
  9   BY MR. KHAZEN:                                                9   know where they all came from, but I do know the IP
 10      Q. Are you aware that your consultants said               10   addresses that many of them came from. And the ones
 11   that they downloaded pieces of your copyrighted              11   that are attached to our movies, if there are
 12   movies?                                                      12   multiple movies with the same IP address that are
 13      A. Our consultant said that they downloaded               13   infringing on our movies, then we will zero in on
 14   pieces of our copyrighted movies? How is that -- I           14   those IP addresses.
 15   don't understand what you're saying.                         15      Q. And was one of the IP addresses, according
 16          MR. BEIK: Colette, if you don't -- if you             16   to your contentions, the IP address of my client's
 17   don't understanding the question, just ask him, ask          17   network?
 18   him to clarify it for you.                                   18      A. That's correct.
 19          THE WITNESS: Can you clarify that question            19      Q. So your consultants then downloaded a piece
 20   please?                                                      20   of data from, that came from the IP address of my
 21   BY MR. KHAZEN:                                               21   client's computer --
 22      Q. Are you -- so you said that they connect to            22         MR. BEIK: Object to form.
 23   the BitTorrent network; is that correct?                     23   BY MR. KHAZEN:
 24      A. Right.                                                 24      Q. -- according to your contentions, correct?
 25      Q. Your consultants?                                      25      A. No, I don't think you understand how the bit



                                                         Page 43                                                        Page 44
  1   torrents work.                                                1   downloading the new client every year, because, like
  2       Q. How do they work?                                      2   I said, they change to keep people out so it makes it
  3       A. Okay. So what happens is when you have --              3   harder and harder. But the guys who are up on it are
  4   when you -- like if you know how Napster used to              4   usually IT guys, and they, they just -- so it's
  5   work, I don't know if you ever used Napster before            5   basically you just have to download the client and
  6   everyone found out it was illegal, you have to                6   then you choose the movies you're looking for,
  7   download a client, right.                                     7   instead of paying for them. You use it as an illegal
  8           Like if you're using citrus systems, or even          8   sharing software basically.
  9   if you're using Zoom, right, like, to use Zoom you            9          Like the Fly, he gets a little thing, it
 10   need -- you just download a client. So that's -- so          10   breaks him up into little pieces, like that's his
 11   that is a client-server relationship instead of like         11   head, and then they -- then it sends across the thing
 12   a peer to peer where we would just be like talking on        12   and the pieces are put back together, that's what
 13   FaceTime where you don't need to download a client.          13   happens to the movies.
 14           So or -- so basically you download a torrent         14      Q. And it's sent from one network to another,
 15   client and that, what that does is it opens up your          15   correct?
 16   computer saying, hey, I'm here. Here's my IP                 16          MR. BEIK: Objection, form.
 17   address. It's available for, for you to take                 17          THE WITNESS: Yeah, I'm not sure -- I mean,
 18   anything you want off my computer that's stolen, and         18   you can Google how does BitTorrent work and you can
 19   I will then take anything I want off your computer           19   see exactly, but it depends on what you're using it
 20   that's stolen.                                               20   for. There's a lot of different ways to use
 21           And so basically what it does is whoever             21   BitTorrent, so I'm not sure -- I mean, you're asking
 22   downloads more movies, they get a faster download            22   the questions, yeah.
 23   time. And whoever -- and so basically for us, like           23          So it's basically, you know, I would suggest
 24   we can't compete with free. So it's -- and if you're         24   Google how does BitTorrent work and then you'll see
 25   doing this over multiple years, you know, you're             25   the different ways and you'll see the way that your


                                                                                                                Pages 41 to 44
New York                                     Hudson Court Reporting & Video                                       New Jersey
212-273-9911                                        1-800-310-1769                                              732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 12 of 74

                                                         Page 45                                                   Page 46
  1   client was using it to illegally download files that          1   data to, to IPP using the BitTorrent protocol; is
  2   should be paid for.                                           2   that correct?
  3   BY MR. KHAZEN:                                                3      A. No. No. He did not distribute data to IPP.
  4       Q. So just to be clear, though, IPP's forensic            4   You still don't understand how it works. He
  5   servers never connected to my client's IP address?            5   basically -- IPP saw that his IP address was, was
  6       A. Never.                                                 6   stealing our movies, and we could see his IP address
  7          MR. BEIK: Object to form.                              7   stealing our movies multiple times. We probably --
  8   BY MR. KHAZEN:                                                8   he probably stole them more times than we captured,
  9       Q. And my client never distributed any content            9   we just, I captured just five times, something like
 10   to IPP, correct?                                             10   that.
 11          MR. BEIK: Objection, form.                            11          But they didn't -- they did not share it
 12          THE WITNESS: I don't know what your client            12   with IPP. That's not how he got caught. He got
 13   did.                                                         13   caught because he installed the client and his IP
 14   BY MR. KHAZEN:                                               14   address showed up.
 15       Q. Well, your -- your -- as Malibu Media's               15      Q. Okay. So just -- so my client did not
 16   corporate witness you're saying that you don't know          16   distribute IPP -- to IPP pieces of Malibu Media's
 17   whether my client distributed any of your copyrighted        17   copyrighted movies?
 18   works?                                                       18          MR. BEIK: Objection, form.
 19       A. Well, I'm sure they did, I just don't know            19          THE WITNESS: Can you clarify that, please?
 20   over how many years specifically what they did,              20   BY MR. KHAZEN:
 21   because I think it was over five years, so I don't           21      Q. Well, I'm just following up on your last
 22   know specifically what they did distribute and what          22   answer that my client did not distribute to IPP
 23   they didn't and, yeah.                                       23   pieces of Malibu Media's copyrighted movies. That's
 24       Q. Right. So just to be -- just to be clear,             24   correct, right?
 25   your, it's your contention that my client distributed        25      A. I don't know. I don't know who your client


                                                         Page 47                                                   Page 48
  1   distributed movies to, besides that he did.                   1   clear, my client did not distribute to IPP servers
  2      Q. Okay. So as Malibu Media's corporate                    2   pieces of Malibu Media's copyrighted materials,
  3   witness, you don't know whether or not my client              3   correct?
  4   distributed data to IPP's servers?                            4          MR. BEIK: Objection, form.
  5      A. He obviously did distribute data. Well, he              5          THE WITNESS: As far as I know, but stranger
  6   did -- he didn't necessarily distribute it. I think           6   things have happened.
  7   you have the words wrong. He -- he was making our             7   BY MR. KHAZEN:
  8   movies available to whoever wanted them, so IPP could         8      Q. Okay. So it's to your knowledge, to your
  9   see this.                                                     9   knowledge my client did not distribute to IPP servers
 10      Q. And IPP never downloaded any, any or any               10   pieces of Malibu Media's copyrighted materials,
 11   data from my, from my client's network?                      11   correct?
 12          MR. BEIK: Objection, form.                            12          MR. BEIK: Objection, form.
 13   BY MR. KHAZEN:                                               13          THE WITNESS: I can't answer that because I
 14      Q. Correct?                                               14   don't know.
 15      A. You know, I don't -- I can't answer that. I            15   BY MR. KHAZEN:
 16   don't believe so. But I -- once this investigation           16      Q. Okay. So you have no -- so as Malibu
 17   got going -- I don't believe so. That's not how we           17   Media's corporate representative, you have no
 18   do things. But unless there's an issue finding               18   knowledge of my client distributing to the IPP
 19   where, you know, where it came from or anything --           19   servers pieces of Malibu Media's copyrighted
 20   here it is -- I don't -- I don't believe so, but             20   materials, correct?
 21   because that's not how it works. So I don't know             21          MR. BEIK: Objection, form.
 22   who's telling you how this works or where you're             22          THE WITNESS: Millions of people are --
 23   getting you're assumptions but --                            23   millions are on the torrents every day, and they're
 24      Q. No, I'm trying to understand. I'm just                 24   opening up that little bridge that let's everyone
 25   trying to understand. So, okay. So just to be                25   share the movies and the copyrighted material and not


                                                                                                            Pages 45 to 48
New York                                       Hudson Court Reporting & Video                                  New Jersey
212-273-9911                                          1-800-310-1769                                         732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 13 of 74

                                                         Page 49                                                    Page 50
  1   have to pay for it.                                           1   go back to that. So you understand that when you
  2          And so it's, you know, so -- so it's most              2   identify an IP address, you're not identifying a
  3   likely they might have done that and went to go --            3   person, correct?
  4   and if they're actually going to make another torrent         4           MR. BEIK: Objection, form.
  5   themselves, they'll be in bigger trouble than just            5           THE WITNESS: Yes, but the thing is we are
  6   using one torrent.                                            6   identifying the actual, the actual address to that
  7          So I don't know why they would want to, you            7   location, that residence. And so whoever is using it
  8   know, use this as a, oh, you didn't know what we              8   is -- should be a resident or have privileges to use
  9   mean, now we're going to -- I'm mean, I just don't            9   that IP address at that place.
 10   understand what you're asking.                               10   BY MR. KHAZEN:
 11      Q. Okay. So it's possible then that IPP did               11       Q. Right. And so it could be any number, any
 12   download data from my client's computer?                     12   number of people could have privileges to that IP
 13      A. No.                                                    13   address, correct?
 14      Q. And so it's -- so it's not possible that IPP           14       A. This is true.
 15   did, or, sorry, it's not possible that my client             15       Q. And it could be hundreds -- it could be a
 16   distributed data to IPP servers?                             16   hundred people? There's no -- is there any limit to
 17      A. Data to IPP servers? No. IPP gathered                  17   the number of people that could be behind a
 18   their own data. Your client didn't do any                    18   particular IP address?
 19   distributing to IPP servers.                                 19           MR. BEIK: Objection, form.
 20      Q. Let me see. Now, you mentioned something               20   BY MR. KHAZEN:
 21   about, you know, we were discussing a little earlier         21       Q. To your knowledge?
 22   about you said that you look for people that are in a        22       A. No, there's not.
 23   house, and that's because, because you said something        23       Q. I'm sorry, I didn't quite --
 24   about apartment complexes can have multiple people           24       A. Could you repeat the question?
 25   around, that sort of thing. I just want to kind of           25       Q. To your knowledge -- to your knowledge there


                                                         Page 51                                                    Page 52
  1   could be any number of people that could have access          1   we have additional evidence so we can actually make
  2   to any particular IP address that you identify,               2   sure that we know the person that was infringing is
  3   correct?                                                      3   the person that owns that IP address.
  4      A. No, they wouldn't know because they're not              4       Q. Okay. So without additional evidence,
  5   looking like we are. They wouldn't know what IP               5   there's no way of knowing whether an IP address --
  6   address they have access to.                                  6       A. Well, most of the time when they get the
  7      Q. Who wouldn't -- who wouldn't know what IP               7   letter from their internet service provider, the
  8   address they have access to?                                  8   downloading stop almost immediately, so that kind of
  9      A. The other people that you're talking about,             9   tells you.
 10   that any number of people could have access to the IP        10       Q. So there's no way to know -- there's no way
 11   address, that's not true because all the other number        11   to know without additional evidence whether or not a
 12   people wouldn't know what IP address that they were,         12   person, a particular person is using an IP address,
 13   that they're getting the movies from. We're the ones         13   correct?
 14   looking for it. They're not looking.                         14       A. No, that's not correct.
 15      Q. There are -- there can be multiple computers           15       Q. Please -- why not?
 16   on a -- connected to -- connected to that are using          16       A. Because you're -- just what you're saying is
 17   one IP address; is that correct?                             17   not correct. You're saying there's no way to know
 18      A. That is correct.                                       18   without additional evidence, and that's not correct.
 19      Q. And there could be multiple people that are            19   Additional evidence helps, but if you're the only
 20   using one IP address, correct?                               20   person in the house with access to the IP address and
 21      A. Correct.                                               21   access to the computer, and you have clients on the
 22      Q. So when you identify an IP address, you're             22   computer, and again no one else comes in the house
 23   not identifying an end user, correct?                        23   and then who else did it?
 24      A. Yeah, but that's why we have social media              24       Q. Well, that's all additional evidence, isn't it?
 25   and that's why we have investigators and that's why          25       A. No.


                                                                                                             Pages 49 to 52
New York                                      Hudson Court Reporting & Video                                    New Jersey
212-273-9911                                         1-800-310-1769                                           732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 14 of 74

                                                           Page 53                                                            Page 54
  1      Q. Why not?                                                  1   infringed your copyrights?
  2         MR. BEIK: Objection, form.                                2      A. His IP address, his location, his exact
  3   BY MR. KHAZEN:                                                  3   geolocation over five years has downloaded our movies
  4      Q. How do you know -- how do you know the                    4   from the same torrent and 32,000 other, other pieces
  5   person is the only person in the house without                  5   of content.
  6   access -- with access to the network?                           6      Q. Do you have any other evidence that you
  7      A. We have investigators.                                    7   claim against, to be against -- to prove that my
  8      Q. Let me just ask you this: Do you have any                 8   client has downloaded your movies?
  9   additional evidence, any -- let me strike that. Do              9      A. I believe so, but I'm -- I want to talk to
 10   you have any evidence that my, that my client is the           10   my attorneys about that before disclosing that.
 11   person who downloaded your movies, and what evidence           11      Q. Is there a privilege issue?
 12   is that?                                                       12      A. There may be. I don't know. I just think
 13      A. I don't know if I'm able to give you that                13   it would be something that --
 14   information at this point.                                     14           MR. BEIK: You could --
 15      Q. Why not?                                                 15           MR. KHAZEN: Okay. Let's go off the record.
 16      A. Why not? Because we're going to trial.                   16           MR. BEIK: Hang on one second. There's -- I
 17         MR. BEIK: Ramzi, can I have a minute to                  17   think that she's concerned about the protective
 18   talk to her? I think she's confused on what you're             18   order, and so that -- let me -- we've got it
 19   asking.                                                        19   stipulated. Let me talk to her one second.
 20         MR. KHAZEN: Well, let me...                              20           THE VIDEOGRAPHER: Off the record at 10:45.
 21         THE WITNESS: You want me to answer more                  21               (Discussion off the record.)
 22   question? I mean, so it's -- these questions are               22           THE VIDEOGRAPHER: We are back on the record
 23   just not making sense.                                         23   at 10:50.
 24   BY MR. KHAZEN:                                                 24   BY MR. KHAZEN:
 25      Q. What evidence do you have that my client                 25      Q. Welcome back. So just where we left off,



                                                           Page 55                                                            Page 56
  1   what evidence does Malibu Media have as Malibu                  1   his computer. Do you have evidence that his computer
  2   Media's --                                                      2   was used to download it, to download any Malibu Media
  3       A. He's an IT professional, he --                           3   copyrighted?
  4       Q. Please -- please let me answer -- let me                 4      A. We have evidence that it was, it was at
  5   finish my question.                                             5   the -- very, very close to the router at his house.
  6       A. Okay.                                                    6   And to download a very large file, it would probably
  7       Q. What evidence -- as Malibu Media's corporate             7   take you maybe six hours, even with the fastest ISP
  8   representative, what evidence does Malibu Media have            8   that's possible.
  9   that my client infringed Malibu's copyrighted works?            9           So -- so that would be really not -- you
 10       A. We've tracked the IP address back to his                10   know, I just don't think that that's -- it's not his
 11   address, his computer over multiple years, so his IP           11   computer but it is -- there's no way it could be
 12   address over multiple years of our movies. There's             12   someone else sitting outside his house for hours and
 13   32,000 or so other infringements. He is an IT                  13   hours trying to connect onto his password protected
 14   professional. He fits the criteria of someone who              14   IP address.
 15   would be downloading our movies. He's downloaded               15      Q. Could it be a member of the family?
 16   other similar movies, and he's in a single family              16      A. What?
 17   residence.                                                     17      Q. Could it be a member of his family?
 18          I mean, just everything fits the criteria of            18      A. I don't believe so from the research we've
 19   someone who would be downloading our movies. And               19   done.
 20   that has passed, passed everything in the Bellwether           20      Q. Why not?
 21   trial with Judge Bellson, if you read that. And we             21      A. Because I don't believe there's anyone that
 22   have all the evidence that we need pointing to your            22   fits the profile. If there is someone, and he wants
 23   client as infringing upon our content.                         23   to tell us who else it was, then we will back off him
 24       Q. Now, I'll just use the term "his," you know,            24   and go after the person that was the infringer. But
 25   just for convenience sake. So you say you mentioned            25   if he doesn't want to tell us that, which I don't


                                                                                                                     Pages 53 to 56
New York                                      Hudson Court Reporting & Video                                           New Jersey
212-273-9911                                         1-800-310-1769                                                  732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 15 of 74

                                                  Page 57                                                     Page 58
  1   think we'd be here today if he wanted to tell us and     1   refresh her memory, because the exhibits list exactly
  2   give us -- like, now I'm recalling that your client      2   the dates and the titles and all that. That would
  3   actually hasn't given us any reason why he didn't do     3   probably help her rather than having her go off of
  4   it. He's just saying, Oh, well, your software            4   memory.
  5   doesn't work, or something. Well, he said it five        5           THE WITNESS: Yeah, because I'm just kind of
  6   times, and so over from 2004 to 2019.                    6   going off of memory. You know, just, I'm just trying
  7          So, I mean, we have to pay to make these          7   to be as honest as humanly possible. I'm just
  8   movies. We have to pay the models, pay for               8   letting -- you know, just saying this is why we
  9   locations, we have to pay for -- it's not free. I        9   believe he is -- that he's --
 10   mean, we're not doing this as a free service. And so    10   BY MR. KHAZEN:
 11   he's not even given us the -- another excuse as to      11       Q. Well, I mean, is the -- is the extent of the
 12   who it could be. He didn't say, I didn't do it, so,     12   infringements that you're aware, the alleged
 13   you know, this, that or anything like that.             13   infringements that you're aware of contained in the
 14       Q. That you believe that he downloaded from         14   complaint or are there additional alleged
 15   2014 to 2019?                                           15   infringements that you contend happened that are not
 16       A. It would be -- it was -- yeah, it might have     16   listed in the complaint?
 17   been '15. Yeah, it could have been. Yeah, I             17       A. I'd have -- I'd have to speak to my
 18   think -- I think -- I think we might have missed '14,   18   attorneys about that as far as me just being the
 19   but for a hundred percent we have '16 -- no, I think    19   corporate representative, I'd have to speak to the
 20   we do have a '14 from him as well, so...                20   attorneys about that. And then as far as the, you
 21          MR. BEIK: Colette, would you like a copy of      21   know, as this moves forward, we'll depose your
 22   the complaint to refresh your memory?                   22   client. I mean, he has not offered us another --
 23          THE WITNESS: Sure, if you want to refer me.      23           MR. BEIK: Okay. Let's just answer his
 24          MR. BEIK: Ramzi, do you have a copy of the       24   question.
 25   amended complaint that has all that listed there to     25           THE WITNESS: Okay.


                                                  Page 59                                                     Page 60
  1          MR. BEIK: He asked the question. Let's            1   elaborate? What do you mean it could change?
  2   answer it, okay?                                         2       A. Oh, I'm just talking --
  3          THE WITNESS: I'm sorry. Repeat -- please          3       Q. Do you have any -- do you have any reason to
  4   repeat the question.                                     4   believe or any as -- let me strike that. As Malibu
  5   BY MR. KHAZEN:                                           5   Media's corporate representative, do you have any
  6      Q. Are you aware of any additional alleged            6   reason to believe that there are additional
  7   infringements other than those listed in the             7   infringements other -- by my client alleged other
  8   complaint against --                                     8   than those in the complaint?
  9      A. I'm not aware at this time.                        9       A. At this -- at this point I do not.
 10          MR. BEIK: Objection, form. What -- I don't       10       Q. So just to be clear, so how do you know
 11   understand what infringements you're asking about,      11   that -- you said that it's your understanding that
 12   Ramzi.                                                  12   the downloads that took place were from a computer
 13   BY MR. KHAZEN:                                          13   close to the router; is that correct?
 14      Q. Okay. Please just object to form and please       14       A. Yes.
 15   just answer the question. So are you aware of any       15       Q. And on what basis do you say that?
 16   additional alleged infringements against my client      16       A. I believe we got that information from the
 17   other than those listed in the complaint?               17   internet service provider, and -- huh?
 18      A. I'm not aware at this time, but that could        18       Q. Go ahead.
 19   change. It could change any day.                        19       A. I believe we got that information from the
 20      Q. Why do you believe -- why do you believe it       20   internet service provider that the, that that router
 21   could change any day?                                   21   is in very kind of a hub.
 22      A. Sometimes we bring up more -- I mean,             22       Q. What do you mean by that?
 23   usually they stop when they're getting into a           23       A. I mean, a lot of -- a lot of -- a lot of
 24   lawsuit, but sometimes they don't, so...                24   stuff passes through. Like we wouldn't -- there
 25      Q. Okay. Are you -- can you -- can you               25   would be -- if we only had 25,000 hits, like however


                                                                                                        Pages 57 to 60
New York                                 Hudson Court Reporting & Video                                   New Jersey
212-273-9911                                    1-800-310-1769                                          732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 16 of 74

                                                         Page 61                                                   Page 62
  1   many -- your software that you're telling, so, yeah,          1   could do this a little bit later and I could attend
  2   that's...                                                     2   to what I need to attend to.
  3           MR. BEIK: Colette?                                    3          MR. BEIK: Colette.
  4           THE WITNESS: Yeah.                                    4          THE WITNESS: But I'll finish if we need to.
  5           MR. BEIK: Are you okay?                               5   If we have to do it, I'll finish.
  6           THE WITNESS: Yeah, yeah. Sorry. I was                 6   BY MR. KHAZEN:
  7   just taking a second. So go ahead. I'm sorry.                 7       Q. Well, I mean, I -- if at any point during
  8   BY MR. KHAZEN:                                                8   this deposition you are not under full capacity to
  9      Q. Are you -- are you on any medications today?            9   answer my questions fully and truthfully, can you
 10      A. No, not at all. I'm sorry. I didn't sleep              10   tell me?
 11   and I have another very -- case I was up working on          11       A. Yeah. No, I can answer your questions fully
 12   all night, and they just called and moved it to              12   and truthfully. I just have a lot on my mind.
 13   federal court, and was I talking to answer a bunch of        13       Q. Okay. So and if you need to take a break at
 14   things. So I'm sorry about that.                             14   any time, please tell me, okay?
 15      Q. Are -- and please just understand I have to            15       A. Yeah.
 16   ask these questions. I mean, are you -- are you              16       Q. Okay. So what specific information that you
 17   under the influence of any, of any --                        17   said that -- you mentioned that it was part of a hub.
 18      A. No.                                                    18   What specific information did you receive from the
 19      Q. -- substances that might affect your                   19   ISP that leads you to believe that the infringement
 20   testimony today?                                             20   took place close to a -- at a computer that was close
 21      A. No, but I am actually not feeling good. I'm            21   to the router?
 22   feeling a little bit tired. I worked so hard all             22       A. Okay. So what specific information we
 23   weekend on something that changed about five minutes         23   received from the ISP that -- we received the
 24   before we started this deposition. So -- so, yeah, I         24   address. So we received the address from the ISP,
 25   mean, it would actually be really good for me if we          25   and, yeah.


                                                         Page 63                                                   Page 64
  1       Q. Is that it? Is that the only evidence that             1   asleep because it's like these are all the same
  2   you received from the ISP?                                    2   questions over and over and over. I don't understand
  3       A. The name and the address and also the -- we            3   what you want me to say.
  4   have additional evidence as well.                             4   BY MR. KHAZEN:
  5       Q. What is the additional evidence?                       5      Q. You listed his address, you listed he's an
  6       A. The additional infringed content.                      6   IT professional so he fits a profile, and you said
  7       Q. Okay. So what additional infringed content             7   that his computer is close to the router. Are there
  8   are you referring to?                                         8   any other --
  9           Hello?                                                9      A. Our software has identified his IP address
 10       A. Paul's frozen. It's -- it says "your                  10   as downloading our, our copyrighted works for his,
 11   internet connection is unstable." You both look              11   for his viewing pleasure and downloading to his
 12   like -- now I know why you're saying that, because           12   computer without paying for them off of an illegal
 13   you both looked like you were stalled, like you're           13   BitTorrent client sharing protocol. What else do you
 14   like this, and your internet said your internet froze        14   need?
 15   and is unstable and now you're both back. So I don't         15      Q. Is there any other evidence that you have?
 16   know what's going on, but I think that's what                16   I'm trying to make sure that I have all of the
 17   happened before when you were trying to ask me               17   evidence that you claim that you have that my client
 18   questions.                                                   18   infringed your copyrighted works. So you mentioned
 19       Q. All right. Let me -- let me just start                19   his IT address.
 20   over. What evidence do you have, other than the IP           20      A. As far as what I know, but the experts --
 21   address, that leads you to believe that my client            21      Q. Please don't -- please don't interrupt --
 22   infringed your copyrighted work?                             22   please don't interrupt me. And please take this
 23           MR. BEIK: Object to form. Ramzi, I think             23   seriously, okay. You -- you're under oath. All
 24   you've asked this same question.                             24   right. Now, I need to know all of the evidence that
 25           THE WITNESS: No, that's why I'm falling              25   you have, right, that you claim to have that my


                                                                                                            Pages 61 to 64
New York                                      Hudson Court Reporting & Video                                   New Jersey
212-273-9911                                         1-800-310-1769                                          732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 17 of 74

                                                         Page 65                                                                Page 66
  1   client infringed your copyrighted works.                      1   infringed upon it illegally.
  2           I have here, based on your previous answer,           2           So I'm not sure how many more times I can
  3   you said, you listed that you have his IP address,            3   say the same thing or how many different ways, but
  4   you said that his computer was close to the router,           4   it's not -- it's not that -- it's not that his house
  5   and that you said he's -- that he fits the profile            5   is close, that he's an IT professional, or that he
  6   because he's an IT professional. Is there any other           6   fits a profile, that has nothing to do with it. What
  7   evidence that you have that my client infringed your          7   has to do is that he actually -- we detected over
  8   copyrighted works other than the IP address of his            8   9,000 times, we've never gotten it wrong, that his IP
  9   network, that a computer was close to the router, and         9   address downloaded our content. And so that -- that
 10   that he fits a profile that you claimed to have?             10   happened.
 11           MR. BEIK: Object to form.                            11           And so there's other -- there's other things
 12           THE WITNESS: Well, fitting the profile and           12   that we can get into on a more technological basis,
 13   the computer being close to the router really have           13   but all we need to know at this point is is that
 14   nothing to do with it, or being an IT professional.          14   happened. And so we're going to have to get an
 15   What really makes him be the, the infringer is his IP        15   expert testimony that explains to the judge or jury
 16   address that is password protected, and he is the            16   how it works, you know, in just piece by piece, not
 17   only person, as far as -- unless he wants to get --          17   technological because that would be like, you know,
 18   say something else.                                          18   if someone asked you how to build a block chain, you
 19           As far as when we've asked, so far you               19   probably wouldn't know how to do it, or now to write
 20   haven't given any -- said there's another person who         20   coded python, you wouldn't understand it. It would
 21   downloaded it or given us any other explanation that         21   be speaking a different language.
 22   it was this person that was downloading the illegal          22           So for me to try to explain to you how we're
 23   content. And so we know that whoever was in that             23   capturing his IP address, it would be speaking a
 24   single family home with that IP address, which is            24   different language. I'm not going to go explain the
 25   your client, downloaded the, the content and                 25   entire code because you're not going to understand


                                                         Page 67                                                                Page 68
  1   it. It would take -- and it wouldn't be possible to           1      Q. Now, you said that has nothing to do with
  2   do in this amount of time.                                    2   his profile or, or the proximity to the router, that
  3          So all I can tell you is that based on what            3   it is based on his IP address being password
  4   our experts have done, and the code that we have              4   protected; is that correct, that you believe that he
  5   developed, your client, and he probably understands           5   is -- his -- that he is the infringer because the
  6   this because he's an IT professional, it has been             6   data that was sent out was, came from an IP address
  7   captured as downloading our copyrighted content and           7   registered to him that was password protected; is
  8   illegally downloading that and 22,000 other                   8   that correct?
  9   copyrighted content. So it's -- so that is it.                9      A. The data was sent out to him, not so much
 10          It doesn't matter about the profile. It               10   that if it was password protected or not because if
 11   doesn't matter about the home. It doesn't matter             11   there's someone else who was downloading it, even if
 12   unless -- unless he'd like to offer some kind --             12   it -- if they knew his wifi address, they'd have to
 13   somehow how did this content get downloaded to his IP        13   be parked outside his house for hours and hours on
 14   address.                                                     14   end, and that just is -- that just doesn't happen.
 15   BY MR. KHAZEN:                                               15          So and also since he's done it I think over
 16      Q. Okay.                                                  16   four or five years, it's -- it would be a little bit
 17      A. He's not --                                            17   strange to have someone at all different times of the
 18      Q. I'm going to need you to please answer my              18   year parked outside of your house downloading content
 19   specific questions. You've been giving me --                 19   just randomly from our little website. So it's, you
 20      A. That's what I said. I said his IP address              20   know, it's definitely -- it's -- so it's -- it is the
 21   doesn't capture --                                           21   IP address.
 22      Q. This is why it's not proceeding very fast.             22          And the technology we used to capture it is
 23   I'm really going to need you to answer my question           23   the reason that we, that we feel he's guilty. And
 24   and my specific questions from now on, okay?                 24   not because it's password protected or anything like,
 25      A. Okay.                                                  25   anything like that. So it's not the -- so it's


                                                                                                                       Pages 65 to 68
New York                                      Hudson Court Reporting & Video                                             New Jersey
212-273-9911                                         1-800-310-1769                                                    732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 18 of 74

                                                        Page 69                                                         Page 70
  1   everything you said but just the password protection,        1          MR. BEIK: Colette, please let's just answer
  2   it's, you know, it's kind of a given at this point.          2   his questions.
  3       Q. Are you familiar with long-range wifi                 3          THE WITNESS: Okay. Okay. Okay. So, yes,
  4   networks?                                                    4   I'm aware of what a long-range wifi. That's your
  5       A. With what? Long bridge?                               5   question.
  6       Q. Long-range wifi networks.                             6   BY MR. KHAZEN:
  7       A. Long-range wifi networks. I've heard of it.           7      Q. Okay. Now, do you have any reason to
  8       Q. And so are you, are you aware that a                  8   believe that the, that my client was the, was the
  9   long-range wifi network can reach further than, you          9   infringer, or strike that. Strike that. Do you have
 10   know, outside someone's house? It can reach within          10   any reason to believe it was not another member of
 11   the proximity of several houses more, or more? Are          11   the household that downloaded the movies, and if so,
 12   you aware of this?                                          12   what --
 13       A. I am aware of that, but it's over that much          13      A. Because your client hasn't come forward. I
 14   time, how long he's taken between the infringements         14   believe we've asked that question and your client
 15   and how long it takes to download one movie, are you        15   hasn't offered any alternative solution that it
 16   aware -- you're asking the questions, but it takes          16   wasn't an alternate member of the household or
 17   probably, like I said, about six hours to download          17   anything. And he's not given any -- said, oh, it
 18   one movie.                                                  18   wasn't me, it was my father, it was my son or
 19            So even if you had a long-range wifi,              19   anything like that.
 20   that's, I mean, that's not an excuse. I mean,               20          He keeps just giving no -- he just says --
 21   it's -- that's not -- that's not an excuse. I mean,         21   he keeps just saying, oh, your software doesn't work.
 22   this is just -- it's embarrassing how, how these            22   And so we know our software works, so that's why it
 23   people steal movies to try to make excuses and say,         23   would be hard for me to believe that it's another
 24   oh, so what about the other 32,000 things he stole?         24   member of the household, he should say something.
 25   They're all in the long-range wifi?                         25      Q. Now, you say that you had 9,000 cases and


                                                        Page 71                                                         Page 72
  1   you've never accused anyone that's been innocent. Is         1   without paying. And so -- so basically, it's just so
  2   that -- is that your testimony under oath, that              2   if they said -- if they said, okay, no, we didn't do
  3   nobody in the 9,000 cases that you've filed has been         3   it and it was someone else in the house and then we
  4   innocent?                                                    4   would go from there. So I don't believe we would get
  5         MR. BEIK: Object to form.                              5   as far as to accuse an innocent person or ever take
  6         THE WITNESS: As far as I know -- as far as             6   an innocent person to trial. No, we've never done that.
  7   I know I believe no, but, but back in 2013 or '14 we         7      Q. Have you ever filed suit against an innocent
  8   had a different system, and I think it wasn't quite          8   person?
  9   as precise. So recently though, I don't know that            9      A. That I can't recall.
 10   anything has been wrong, it just might have been            10          MR. BEIK: Form.
 11   someone else in the household, but it's quite               11   BY MR. KHAZEN:
 12   accurate though. So I can't say 100 percent, but it         12      Q. So it's possible that you filed suit against
 13   is quite accurate.                                          13   innocent people?
 14   BY MR. KHAZEN:                                              14      A. If we -- if we did, which I don't know, we
 15      Q. So it's possible you've accused innocent              15   would have dismissed it.
 16   people?                                                     16      Q. And it's -- which means that it's possible
 17         MR. BEIK: Object to form.                             17   that you have filed suit against innocent people,
 18         THE WITNESS: I don't believe we've accused            18   correct?
 19   innocent people. I believe that we would have               19          MR. BEIK: Object to form.
 20   inquired.                                                   20          THE WITNESS: Yeah, I just -- I really don't
 21   BY MR. KHAZEN:                                              21   believe we have. I mean, in all those people, was it
 22      Q. You would have inquired? What does that               22   a million or something, yeah, I don't -- I don't -- I
 23   mean?                                                       23   don't think it's -- no, we have not accused an
 24      A. We have inquired if to the ISP if that                24   innocent person or filed a suit against an innocent
 25   address is downloading our content and from where and       25   person. And if we have, if we have, it's been


                                                                                                                 Pages 69 to 72
New York                                    Hudson Court Reporting & Video                                         New Jersey
212-273-9911                                       1-800-310-1769                                                732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 19 of 74

                                                  Page 73                                                          Page 74
  1   dismissed like very, very quickly.                       1   that my client and everybody uses a router, right,
  2   BY MR. KHAZEN:                                           2   pretty much? It's very common to use a wifi router,
  3       Q. If you have. So it is possible?                   3   correct?
  4       A. I'm saying if we made a mistake, we would         4       A. Yes.
  5   have -- we would quickly dismiss it.                     5       Q. And any -- and multiple people can connect
  6       Q. I need your testimony under oath that you're      6   to the same router, correct?
  7   saying that out of the 9,000 cases you've filed          7       A. Yeah.
  8   you've never filed a case against an innocent person,    8       Q. And if somebody else besides my client
  9   and I want to understand if that's a correct             9   connected to his router and used a BitTorrent
 10   understanding or not, and please give me a straight     10   network, IPP would have detected that equally to my
 11   answer.                                                 11   client having done it, correct?
 12           MR. BEIK: Object to form.                       12          MR. BEIK: Object to form.
 13           THE WITNESS: You know, sir, I actually          13          THE WITNESS: You said -- can you ask the
 14   don't know. A lot of times we have lawyers who have     14   question again please? It's -- I don't understand if
 15   been handling this for us because we're running the     15   you're asking a question or you're just repeating
 16   business, and, you know, I'm shooting and I'm           16   something. Would you just...
 17   traveling and so I've had lawyers protect the           17   BY MR. KHAZEN:
 18   copyrights, so I just -- I can't know every --          18       Q. If someone connected -- if someone else had
 19           MR. BEIK: Colette, I'd ask you to answer        19   connected to my client's wifi router and downloaded
 20   the question that he asked, and so just answer the      20   your copyrighted works off of the BitTorrent network,
 21   question that he asked.                                 21   IPP would not be able to tell the difference,
 22           THE WITNESS: So is it possible or not? So       22   correct?
 23   it is possible that -- it could be possible.            23          MR. BEIK: Object to form.
 24   BY MR. KHAZEN:                                          24          THE WITNESS: No, they would. I think
 25       Q. Now, you understand that my client uses,         25   they -- I think -- I believe they would be able to


                                                  Page 75                                                          Page 76
  1   tell the difference because they deal with the           1   they -- I mean, I don't understand.
  2   hundreds and thousands of infringements a day, and       2         Like I feel like you keep repeating
  3   just to see -- just to see the look of the software      3   yourself, asking me the same question, like how do we
  4   and the -- and, yeah. No, I believe we would -- they     4   know this, how do we not know this. And again I
  5   would know the difference.                               5   would need to explain to you how the software works.
  6   BY MR. KHAZEN:                                           6   So can you just ask one more very concise question?
  7       Q. How?                                              7   You're asking me how, how. You keep saying "how."
  8       A. How?                                              8      Q. I'm asking you to explain how, how you would
  9           MR. BEIK: Object to form.                        9   know that it's not someone else that's connected to
 10   BY MR. KHAZEN:                                          10   my client's router that allegedly downloaded Malibu's
 11       Q. How? You said you believed they would know       11   works?
 12   the difference. How?                                    12      A. Okay. Because I can -- the question, that
 13           MR. BEIK: Object to form.                       13   is because --
 14           THE WITNESS: Because it's been over five        14         MR. BEIK: Object to form.
 15   years and it just, it doesn't make sense.               15         THE WITNESS: -- your client -- your client
 16   BY MR. KHAZEN:                                          16   has not offered an alternative infringer except for
 17       Q. Is that your only reason?                        17   himself. So what -- if he's not -- if I were going
 18       A. The question -- the question is like how         18   to steal someone's software and then I didn't -- and
 19   would -- how would we -- how would I -- how would       19   or I knew someone was using my wifi to download
 20   they know if someone else connected to the wifi         20   software, and then I got caught for it, I would say,
 21   router versus -- and it wasn't password protected and   21   wait a minute, there was someone at my house on this
 22   then someone else captured -- connected to it over      22   day and they, they could have possibly stolen the,
 23   five years and, you know, and walks over, you said      23   stolen the software and -- or stolen copyrighted
 24   whatever, how many ever times it was and then a         24   materials.
 25   couple of the other boys in the house or whatever       25         And so this would have been -- so I would


                                                                                                            Pages 73 to 76
New York                                 Hudson Court Reporting & Video                                       New Jersey
212-273-9911                                    1-800-310-1769                                              732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 20 of 74

                                                 Page 77                                                            Page 78
  1   offer an alternate scenario and then, you know, I        1      A. I feel like I stated more than one, but I --
  2   mean, that's just a normal thing with the law. If        2   the other reasons would be in the, the very, the very
  3   there's an alternate scenario, you need to offer it.     3   precise software code that identifies your client's
  4   Your client has not offered and alternate scenario.      4   IP address that our expert witness will testify to.
  5          MR. BEIK: Okay. Okay. Let's just answer           5      Q. Please explain that.
  6   the question asked please.                               6            MR. BEIK: Object to form.
  7          THE WITNESS: So he hasn't offered -- he           7            THE WITNESS: Do you understand python code?
  8   hasn't offered an alternate scenario. That's how I       8   BY MR. KHAZEN:
  9   know.                                                    9      Q. Somewhat.
 10   BY MR. KHAZEN:                                          10      A. Okay. So if this, then that. And, you
 11      Q. Are there any other reasons beside the one        11   know, and so basically if you want -- I mean, if you
 12   you just stated?                                        12   want to Google how do I tell -- how does someone tell
 13      A. The programming.                                  13   if I've infringed on their copyrighted content, on
 14          MR. BEIK: Object to form. We're so far           14   their protected content, and it will tell you.
 15   off. I thought this question started with IPP and       15      Q. Yes, I need you to explain. Please explain.
 16   knowledge of a router.                                  16      A. I would have to give you a python document.
 17          MR. KHAZEN: Please don't interrupt. Please       17   I can't explain to you how it works. It's not like
 18   don't interrupt my question. This is coaching.          18   that. Like, can you explain to me how Facebook
 19   BY MR. KHAZEN:                                          19   works?
 20      Q. Are there any other reasons?                      20            MR. BEIK: Objection.
 21      A. They would be -- the other reasons would be       21   BY MR. KHAZEN:
 22   from our experts.                                       22      Q. So what does the python document tell you
 23      Q. As Malibu Media's corporate representative,       23   about, other than the IP address?
 24   are you aware of any other reasons, besides the one     24      A. It tells you how we, how we've come to the
 25   you just stated?                                        25   conclusion that it is that IP address and only that



                                                 Page 79                                                            Page 80
  1   IP address.                                              1       A.   We have an investigation software.
  2       Q. Okay. So other than the IP address, which         2       Q.   And what investigation software is that?
  3   the code allegedly tells you, what other evidence --     3       A.   TRO.
  4   is there any other evidence that you have that you       4       Q.   And have you produced this information?
  5   claim supports your contention that my client            5       A.   I don't know.
  6   infringed your work and not someone else that was on     6       Q.   Do you intend to use this information at
  7   his network?                                             7   trial?
  8          MR. BEIK: Object to form.                         8           MR. BEIK: Object to form.
  9   BY MR. KHAZEN:                                           9           THE WITNESS: I have to discuss with my
 10       Q. And please just give a straightforward           10   attorneys.
 11   answer.                                                 11   BY MR. KHAZEN:
 12       A. I believe that there, on the supporting          12      Q. Do you have any basis for withholding this
 13   evidence we had a lot of matches as far as to what      13   information that you're aware of?
 14   your client's interests were with other things that     14      A. No. No. We're just very busy and so we're
 15   were downloaded and supporting evidence as well. So     15   very busy running our business, and we need people
 16   that would be, that would be another thing. That is     16   not to steal the movies. So it's kind of -- it's
 17   not a technical answer, but he would -- if like say,    17   kind of a secondary thing for us, but we need to do
 18   I don't know what he specifically likes, there's so     18   so in this order to stay in business.
 19   many people, but say he likes skiing and he downloads   19      Q. Okay. So other then the IP address and this
 20   about skiing. So whatever we found out his interests    20   supposed additional information about a consistent
 21   were or what he did for a living, there were            21   interest, what other information, what other -- what
 22   downloads that matched those, those things.             22   else, if anything, do you have that suggests to you
 23       Q. And how do you know that those are his           23   that my client downloaded your work, your work and
 24   interests and not the other people that's on the        24   not someone else connected to the network?
 25   network?                                                25      A. Not someone else connected to the network?


                                                                                                             Pages 77 to 80
New York                                Hudson Court Reporting & Video                                         New Jersey
212-273-9911                                   1-800-310-1769                                                732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 21 of 74

                                                        Page 81                                                    Page 82
  1   Because your client hasn't given us anyone else. No          1          Like if someone were to blame me for that, I
  2   one else has stepped forward and said they're, you           2   would say, wait a minute, no, I wasn't. Someone else
  3   know, this is our network. We've talked to ISP.              3   was using my IP address at that time, and I would
  4   It's your client's network. So your client has not           4   name who it was, but it wasn't me who did it. So
  5   stepped forward and said who else has access to his          5   because your client had been so adamant about --
  6   network.                                                     6       Q. If a -- if a member of your family had done
  7       Q. And so why would you expect someone else to           7   that, you would -- and you were being accused by a
  8   come forward and claim that they're the person on the        8   pornography company, you are saying that you would
  9   network who downloaded your copyrighted works?               9   turn in a member of your family as, as the, as the
 10       A. Because if your client didn't do it, then            10   person who downloaded it and give --
 11   whoever he let into his house and let have access --        11          MR. BEIK: Object to form.
 12   you know, actually in some countries if you let             12   BY MR. KHAZEN:
 13   someone else have access to your wifi, you're               13       Q. -- give their name to a, to a pornography
 14   responsible for what they do. So and in some                14   company?
 15   different states and different judges will all rule         15          MR. BEIK: Object to form.
 16   differently on this.                                        16          THE WITNESS: You know, well, you know, if
 17           So your -- so this, this client is -- your          17   another member of his family did it, then he could
 18   client, if he -- if he let someone else have access         18   just say another member of his family did it and
 19   to his wifi, and they went for five years and               19   not -- he doesn't have to say who that was, but he
 20   downloaded like nine different titles at least, at          20   can let us know if another member of his family did
 21   least, just the ones we saw, and at different times         21   it.
 22   of the year, all different times, so it doesn't make        22          And it's not like we're going to go -- the
 23   much sense that you would do that and still be, you         23   whole thing about settling this is that we keep the
 24   know, and not give us an alternative solution to why        24   names private. It's not like we're going to run out
 25   that might have happened.                                   25   and just say, oh, you're these -- this, this and that


                                                        Page 83                                                    Page 84
  1   or they're downloading and it's erotica. So it's --          1            me, let me circle back and make sure it's
  2   I mean, it's nothing to be embarrassed about.                2            clear. Other than the IP address, the
  3         He also downloaded 32,000 other files that             3            interests of the downloader and that no
  4   were not meant to be downloaded for free. So I               4            one else has come forward, do you have
  5   think, you know, it's -- it's just a shame how many          5            any other evidence that you claim
  6   internet things are getting downloaded for free now.         6            supports your claim that my client
  7   BY MR. KHAZEN:                                               7            downloaded your copyrighted works and it
  8      Q. Okay. So just to clear this up and finalize            8            wasn't done by someone else connected to
  9   it, the reasons that you gave me, let me circle back         9            his network?")
 10   and make sure it's clear. Other than the IP address,        10          THE WITNESS: Okay. I do not personally,
 11   the interests of the downloader, and that no one else       11   and I would need to check with anyone else on my
 12   has come forward, do you have any other evidence that       12   team, yes.
 13   you claim supports your claim that my client                13   BY MR. KHAZEN:
 14   downloaded your copyrighted works and it wasn't done        14      Q. When you say personally, you're speaking --
 15   by someone else connected to his network?                   15   you're still speaking though as Malibu Media's
 16         MR. BEIK: Object to form.                             16   corporate representative, correct?
 17         THE WITNESS: At this point I cannot think             17      A. Right. One of the -- one of the copyright
 18   of how to answer your question.                             18   infringement team members.
 19   BY MR. KHAZEN:                                              19      Q. Okay. So as Malibu Media's corporate -- as
 20      Q. You need to answer my question. I will --             20   Malibu Media's corporate representative, you don't
 21   can I have the court reporter please repeat my              21   have additional information, correct?
 22   question?                                                   22      A. Correct.
 23            (The last question was read back as                23          MR. KHAZEN: All right. Can we take a quick
 24            follows: "So just to clear this up and             24   break so I can -- can we go off the record for a
 25            finalize it, the reasons that you gave             25   minute.


                                                                                                            Pages 81 to 84
New York                                     Hudson Court Reporting & Video                                   New Jersey
212-273-9911                                        1-800-310-1769                                          732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 22 of 74

                                                         Page 85                                                           Page 86
  1          THE VIDEOGRAPHER: Off the record at 11:28.             1   has the works listed, but so I can check if I can
  2              (A recess was taken.)                              2   produce the spreadsheet because I -- I came up with a
  3          THE VIDEOGRAPHER: We are going back on and             3   number because of the additional hits, so I would
  4   record at 11:38.                                              4   definitely produce that. I just don't know how
  5   BY MR. KHAZEN:                                                5   they're categorized.
  6      Q. Back. You mentioned that there, that you                6      Q. Did you give that spreadsheet over to Paul
  7   believe that there were over 30,000 additional other          7   Biek, your lawyer?
  8   of others' works downloaded. What are those 30,000            8      A. I believe we did, and I believe he actually
  9   additional downloads?                                         9   supplied that to you in the interrogatories.
 10      A. I don't have all 30,000 in front of me, but            10      Q. What other -- what other -- what do you
 11   they were also I think additional erotic movies,             11   recall from that spreadsheet? What dates does it --
 12   similar movies of ours and then other, other things          12   what dates does it cover?
 13   that would be of interest to your client.                    13      A. I think the same dates that we -- that the
 14      Q. Like what? Can you be more specific?                   14   movies were from. I think 2014 to '19.
 15      A. I don't have the -- I had my team actually             15      Q. And what -- what, if anything, do you recall
 16   put a spreadsheet together of everything, but I don't        16   from that spreadsheet in terms of the types of works
 17   have it in front of me, so, no I can't be more               17   that you claim were -- are on it?
 18   specific at this time.                                       18      A. I think there's additional erotic movies,
 19      Q. Have you produced that spreadsheet?                    19   adult movies.
 20      A. We probably could do that. I would have to             20      Q. Anything else?
 21   check with my attorney.                                      21      A. I think some like educational or technical
 22      Q. Did you give that spreadsheet to your                  22   books, something like that, all software things.
 23   lawyer?                                                      23      Q. Do you remember anything more specifically
 24      A. I had my team produce the spreadsheet, so              24   than that?
 25   I'm not sure how, how it's categorized or if it just         25      A. I don't, I'm sorry. I have so much going on



                                                         Page 87                                                           Page 88
  1   and this -- I really haven't had time to prepare for          1   that would suggest that my client's network is
  2   this very well. And I do know, though, that we did            2   password protected?
  3   look very carefully, and there were 32,000 additional         3      A. No, actually we don't. I usually assume
  4   infringements and nine of our titles infringed over           4   that they are because some judges actually require it
  5   from 2014 to '19.                                             5   now. They say if you don't password protect your
  6          I actually remember one of the titles                  6   network, you're automatically guilty. And so some
  7   specifically. It was called Truth or Dare, because I          7   states we've had that conclusion from judges, so I
  8   actually remember shooting it, and the models were            8   just -- after all these years I've barely seen anyone
  9   playing on a, one of things where you have the                9   who doesn't password protect their network.
 10   colored dots on it, and I remember they were asking          10           So I don't -- I mean, your client could very
 11   each other funny questions and it was actually like          11   well not have a password protected network, but
 12   comedy.                                                      12   because I have seen judges rule that if a network is
 13          So I -- I remember that actually because              13   not, if the wifi is not password protected, and not
 14   I -- that was one of the, personally one of the first        14   by a difficult password, then the person is, is
 15   movies that I did and I made a comedy. And I so I            15   responsible for that.
 16   remembered it very clearly because I was the guest           16           So that has happened in a couple different
 17   specifically, so -- so I do remember your client and         17   districts where the, where the judge says if you
 18   the infringements, but I don't remember the                  18   don't protect your network, then your -- it's your
 19   additional what it was.                                      19   fault if someone accesses it. So I just thought
 20       Q. And there was a total of nine of your works           20   that, you know, like who would get a wifi and not
 21   as you recall?                                               21   password protect it now? That would be kind of not
 22       A. That we -- that we found, yeah. That we               22   really smart, unless you wanted to use that as an
 23   found.                                                       23   excuse for downloading and saying that someone else
 24       Q. Now, you mentioned something about a                  24   accessed. That might be a reason someone would do
 25   protected IP address. Do you have any, any evidence          25   that.


                                                                                                                 Pages 85 to 88
New York                                     Hudson Court Reporting & Video                                        New Jersey
212-273-9911                                        1-800-310-1769                                               732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 23 of 74

                                                  Page 89                                                             Page 90
  1       Q. And do you understand that it is Malibu           1   if he -- if he thinks that -- if he doesn't know --
  2   Media's burden to prove infringement, correct?           2   if someone has access to his wifi for hours, it would
  3       A. Yes.                                              3   be -- if the long-range wifi and he lives in a house
  4       Q. And you understand that it is Malibu Media's      4   on, I don't know how many square feet, but it does,
  5   burden to prove that it was my client and not someone    5   even long-range wifi, it would be, you know, it
  6   else that downloaded, that allegedly downloaded          6   just -- and then -- and also he would get the notice
  7   portions of your copyrighted works?                      7   from the ISP telling him to stop doing that.
  8       A. Yes.                                              8            So it actually kind of makes sense where he
  9           MR. BEIK: Object to form.                        9   stopped, he would get a notice and then stop doing it
 10           THE WITNESS: But I do also think -- yes, I      10   for a while and then, and then -- then he'll get --
 11   do -- I do understand that, but I do think that your    11   then you could wait just long enough you don't get
 12   client has to -- if he didn't do it, he needs to        12   the three notices in a row, they'll leave your
 13   give -- like say if you didn't do, someone is           13   service on.
 14   accusing you of murder and you didn't do it but like    14            So it seems like he got notice the way this
 15   you have to give -- someone has to give some kind of    15   played out, and to me is he got notice, he waited
 16   other alternative theory. So if he didn't do it,        16   just long enough, and then started downloading again,
 17   then who did?                                           17   and then would get another notice, but and then wait
 18   BY MR. KHAZEN:                                          18   just long enough that it wouldn't shut him down if he
 19       Q. So it's your understanding that it's my          19   got another notice, and then continue downloading
 20   client's burden to, to point to the person that you     20   again.
 21   believe downloaded portions of your copyrighted         21            So that -- because that makes it when these
 22   works?                                                  22   guys are, you know, long running like over years
 23           MR. BEIK: Object to form.                       23   downloading, it's because a lot of people stop when
 24           THE WITNESS: Well, it takes hours to access     24   they get the notice from the ISP, like, oh, I'm doing
 25   the wifi to access to download one movie. Hours. So     25   something illegal. But then if you're in IT, you



                                                  Page 91                                                             Page 92
  1   know that if you don't get three notices very            1     A. Yes.
  2   quickly, then they're not going to shut your service     2     Q. Do you recognize this document?
  3   off. So he would have to know that. And so that          3     A. Yes.
  4   would be good.                                           4     Q. What is it?
  5          And then with all of these things and then        5     A. These were the terms between Malibu Media
  6   him not providing another solution, that's why it        6   and IPP.
  7   really does lead to, it leads to your client, unless,    7     Q. And it says it, it was signed on August 8th,
  8   I mean, I would love if you could give us another,       8   2014. Does that sound about right to you?
  9   another idea of who it might be.                         9     A. That would be the original one, yes.
 10          MR. BEIK: Okay. Colette, let's let him ask       10     Q. Have there been subsequent agreements?
 11   the question. Let's just answer the questions that      11     A. They're all the same, it's just the price
 12   he asks.                                                12   would vary sometimes.
 13          THE WITNESS: Okay. All right. Got it.
 14          MR. KHAZEN: Please -- please don't
 15   interrupt when she's in the middle of a sentence,
 16   Counsel.
 17              (Thereupon Defendant's Exhibit 2
 18              was marked for identification.)
 19   BY MR. KHAZEN:
 20      Q. I marked as Exhibit 2 a document, a document
 21   and at the top says, Addresses of the infringers are
 22   Verified. Let's see. Let me see. This is strange.
 23   This is odd. It only has one -- here we go. Yeah,       23      Q. So you're no longer going to be using IPP?
 24   so I marked as Exhibit 2 a contract between Malibu      24      A. Correct.
 25   Media and IPP. Do you see that?                         25      Q. How much money have you paid IPP over the


                                                                                                             Pages 89 to 92
New York                                 Hudson Court Reporting & Video                                         New Jersey
212-273-9911                                    1-800-310-1769                                                732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 24 of 74

                                                         Page 93                                                               Page 94
  1   years, approximately?                                        1    on the order of at least $5 million; is that fair to
  2         A. I don't know. I mean, I really don't know.          2    say?
  3         Q. Have you been paying them --
  4         A. The lawyers -- the lawyers have done it.
  5   Like the lawyers have paid them and they've kept the
  6   settlements. And many times we haven't made any
  7   money. The lawyers who are supposed to be protecting
  8   our copyrights, they just kept the money.                    8    200 times five, that would be a million. And then it
  9            So, you know, this -- and also with all             9    was -- it was definitely less than $2 million.
 10   paying IPP all the money and them, you know, all -- a        10      Q. Okay. So it was over -- you paid IPP over a
 11   lot of bad stuff happening with them, and, you know,         11   million dollars. Is that fair to say?
 12   we just -- we wanted to be able to protect our own           12      A. Yeah. But the lawyers did. I didn't really
 13   content and, you know, not -- and just, yeah. That's         13   have much to do with that. The lawyers did the
 14   it.                                                          14   contract and negotiated with them. And -- and then
                                                                   15   we had a separate -- IPP was very separate as far as
                                                                   16   their being experts and having the witnesses and
                                                                   17   going by the world time clock.
                                                                   18            And so, yeah, it was -- it was not me, they
                                                                   19   go on with IPP and then it would be lawyer. The
                                                                   20   lawyers were the ones who, you know, recommended the
                                                                   21   experts and we checked the experts against the other
                                                                   22   experts and, you know, made sure everything was
                                                                   23   working properly. And now we've made an even
 24         Q. So given that it would have been somewhere          24   superior software, so...
 25   over the course of all these years it would have been        25      Q. Are you still working with IPP currently?



                                                         Page 95                                                               Page 96
  1   You're not still working with IPP currently?                  1   still?
  2         A. No.                                                  2       A. No.
  3         Q. When did you stop?                                   3       Q. You said you used Ecipio and who else?
  4         A. About a year ago.                                    4       A. No. No one else. No real companies. A
  5         Q. And you've been using your own software              5   couple different indi programmers, people like that
  6   since then?                                                   6   or people from upwards.
  7         A. No, we haven't been filing because of COVID.         7       Q. And who are they?
  8   We didn't want to put people out of hardship because          8       A. I don't know the names.
  9   of COVID and things like that. But, you know, we had          9       Q. What do they do for you? Let's start with
 10   some leftover files from IPP and some very, you know,        10   Ecipio. What does Ecipio do for you?
 11   egregious infringers, like your client had over, you         11       A. Same thing as IPP.
 12   know, five years nine videos and, yeah, it just a few        12       Q. Are you familiar with the name Patrick
 13   that were really, you know, not good, that the person        13   Paige?
 14   was obviously a repeat infringer, and so we need that        14       A. Yes.
 15   to stop for our business to be able to keep running.         15       Q. Who is he?
 16   So we did take a break this year because of COVID and        16       A. Expert witness.
 17   so now we're about to start filing again.                    17       Q. And are you still using Patrick Paige?
 18         Q. And when's the last time you communicated           18       A. He's working for Strike Three, and so no.
 19   with IPP?                                                    19       Q. Has someone taken his place?
 20         A. Months ago.                                         20       A. We do have someone taking his place.
 21         Q. About how many months ago?                          21       Q. Who?
 22         A. Six months.                                         22       A. I'm not at liberty to say yet, but because
 23         Q. And why did you stop communicating with IPP?        23   we haven't signed the contract yet, but we do have
 24         A. Because we're done using them.                      24   someone very -- very -- very, very good programer and
 25         Q. And are -- are -- do you owe IPP any money          25   very good expert.


                                                                                                                    Pages 93 to 96
New York                                       Hudson Court Reporting & Video                                         New Jersey
212-273-9911                                          1-800-310-1769                                                732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 25 of 74

                                                  Page 97                                                        Page 98
  1       Q. So are you refusing to answer my question?       1   Does that -- does that mean you don't know the
  2       A. No, I don't -- I don't have the name of the      2   answer? I just want to be clear. Do you not know
  3   person yet. It's going to be two people, so...          3   the answer?
  4       Q. And you don't know their names?                  4     A. I don't know the answer. I don't know the
  5       A. I don't know -- they're both in Ecuador.         5   answer. If I knew I needed to get the answer, I
  6       Q. Okay. And do you -- and but you don't know       6   would have had that answer for that, but they -- we
  7   their names?                                            7   will have them in the next week or so.
  8       A. No, I don't know their last name and which       8           So but we took a break because of COVID and
  9   one we're going to choose to be the expert. So          9   now we're going with a new expert and with our own
 10   they're both working on the software, and then we      10   development and our own software developer. So we're
 11   need an outside expert. So I just do not have the      11   basically ready to go. We just have to finish a few
 12   names to give you at this point. I don't want to       12   things with the experts and decide who's doing what
 13   give you an incorrect name. If you want to ask me in   13   and then I will have names.
 14   a couple weeks, I can give you at that point.          14     Q. Are you still working were Ecipio?
 15       Q. Do they work for a company?                     15     A. No.
 16       A. They work for an IT company.                    16     Q. When did you stop working with Ecipio?
 17       Q. What's the name of the IT company?              17     A. We stopped when we were with Pillar because
 18       A. I don't have it in front of me. It's -- I'm     18   they were -- Pillar turned out to be not such good
 19   telling you it's based out of Ecuador and Canada,      19   guys and so that didn't work out well.
 20   just like IPP was based out of Germany, so I don't     20     Q. Why? What was that, the name, this other
 21   have it in front of me. It's -- I'm sorry, I don't     21   name? Pillar? Sorry.
 22   know the relevance.                                    22     A. Pillar Law.
 23       Q. Are they based out of Canada or Ecuador?        23     Q. And why did they not turn out to be good
 24       A. Both.                                           24   guys?
 25       Q. And you said you don't know the relevance.      25     A. Because they were criminals.



                                                  Page 99                                                       Page 100
  1       Q. I'm sorry?                                       1   you know, one's in Germany, one's in England.
  2       A. They stole. They kept all of the settlement      2          And we started with them 12 years ago, like
  3   money.                                                  3   when this wasn't even a thing, and now everyone is
  4       Q. And did -- was -- did you ever file suit         4   getting their movies stolen, so it's just so
  5   against them?                                           5   different now. So -- so yes, they're not easy to
  6       A. We did, but they're not collectable.             6   reach now, and that's why we're making our own
  7   They're in jail.                                        7   software.
  8       Q. And how much have you paid Ecipio over the       8       Q. So you communicate with them through
  9   years?                                                  9   WhatsApp and through Skype; is that correct?
 10       A. Not a lot. I think we used them for like a      10       A. Basically.
 11   year, year and a half, something like that.            11       Q. And when is the last time you communicated
 12       Q. Have you tried to contact IPP in regard to      12   with them through WhatsApp or Skype?
 13   this lawsuit to gather documents?                      13       A. Maybe two months ago.
 14       A. Yes.                                            14       Q. And have you produced those records, those
 15       Q. And can you describe that, your effort?         15   communications to your attorney?
 16       A. They're very hard to reach because of COVID     16       A. I don't -- I don't think so. I don't think
 17   and because of the time difference. And unless         17   there's anything to produce.
 18   you're paying them, you know, they're just --          18       Q. I'll call for all that production, all those
 19   their -- their system works, their software works,     19   communications with IP -- IPP.
 20   they're just not -- they're just very difficult to     20          And do you recall what, what you
 21   reach.                                                 21   communicated about with IPP last over WhatsApp?
 22            And they only really answer WhatsApp and so   22       A. We were asking basically for some cases. We
 23   it's like -- or Skype. And so it's just -- just        23   were actually asking them for documents that we did
 24   because of the time zone and they're just always, I    24   not have. And actually one of our guys who was
 25   don't know, they're always traveling somewhere and,    25   communicating with the experts, I forgot about that,


                                                                                                           Pages 97 to 100
New York                                 Hudson Court Reporting & Video                                       New Jersey
212-273-9911                                    1-800-310-1769                                              732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 26 of 74

                                               Page 101                                                            Page 102
  1   he had COVID, and he was not able to get some of the    1      A. Dane.
  2   documents.                                              2      Q. I'm sorry?
  3          And so another guy in India, who was             3      A. His name is Dane.
  4   supposed to organize IPP's information, so this guy     4      Q. And who is Dane? What role does he play?
  5   getting COVID kind of slowed down getting the           5      A. Dane. He was helping manage the team
  6   information from IPP. And so, yeah, I did forget        6   protecting us from the copyright infringements.
  7   about that. That guy, Dane, actually it was a bigger    7      Q. And he was a go-between between you and IPP?
  8   deal because he was supposed to get that information    8      A. Yeah.
  9   from IPP.                                               9      Q. What is Dane's last name?
 10          So we've been trying to get information from    10      A. DeFelice.
 11   them and they've not been very responsive, all         11      Q. And do you still work with Dane?
 12   because of the COVID and everyone, whatever they're    12      A. On a limited basis.
 13   doing. So if we're not working with them, they're,     13      Q. Do you communicate with Dane on a -- did you
 14   you know, they're not very quick to respond to us,     14   communicate with Dane on a regular basis at any
 15   although, you know, we've still paid them all their    15   point?
 16   payments, so they should, you know, they should pay    16      A. A long time ago.
 17   us, so...                                              17      Q. How long have you -- how long have you
 18      Q. Did they communicate to you that it was          18   worked with Dane?
 19   because of COVID they weren't being responsive?        19      A. I think it's been over six or seven months
 20      A. It -- well, the guy who was supposed to --       20   that he has done anything, you know, on a, on a
 21   was dealing with them on our side, he had COVID. So    21   regular basis for us. He was going to help rebuild
 22   they're just never really that responsive. And so      22   the software. And the guy, he didn't vet the guy
 23   then to couple that with the, with our guy on our      23   properly, so long story, so I went ahead and used our
 24   team who had COVID, they were very hard to reach.      24   own guys that I vetted and did that.
 25      Q. What guy that was on your team got COVID?        25      Q. How do you communicate with Dane?



                                               Page 103                                                            Page 104
  1       A. Phone.                                          1      Q. Getting to that, what do you do to protect
  2       Q. Do you communicate with Dane in any other       2    your copyrights?
  3   way besides over the telephone?                        3      A. What do we do? Send DMCA notices. We take
  4       A. Text.                                           4    screenshots when we find them being infringed. We --
  5       Q. And how often do you -- how often do you        5    right when I put them up, I look to see how many
  6   communicate with Dane over text?                       6    torrents have stolen them and then we run the, our
  7       A. I don't know. I haven't spoken to him in        7    tracker to track all the IP addresses that are
  8   two weeks, so...                                       8    stealing them. So, yeah.
  9       Q. Have you produced your communications with      9      Q. And so tracker software, DMCA, screenshots.
 10   Dane to your attorneys?                                10   And what was the fourth one? I'm sorry.
 11       A. I think if it was relevant, we would have,      11     A. I think that was it. We run our -- we run
 12   if there was anything that was relevant.               12   our software to track all the IP addresses that are
 13       Q. Do you communicate with Dane regarding,         13   stealing them and then I search on the computer for
 14   regarding your work with IPP?                          14   how, you know, on Google Analytics how many have been
 15       A. We did, yes, but that was when we had a big     15   stolen and where.
 16   problem getting all the information because of him.    16     Q. What do you mean by take screenshots? What
 17          Sorry, I really don't feel good.                17   do you take screenshots of?
 18       Q. And do you communicate with Dane regarding      18     A. I take screenshots of all the websites, the
 19   your, your alleged efforts to protect your             19   websites that are making fake websites too and, you
 20   copyrights?                                            20   know, stealing it, and then also besides just
 21       A. Yes, we have.                                   21   stealing for personal use, stealing them for business
 22       Q. When is the last time you communicated with     22   use as well.
 23   Dane about your copyright protection efforts?          23     Q. So you're saying you just Google sites and
 24       A. I don't know. Maybe a few months ago.           24   if you see your material on a site --
 25   More.                                                  25     A. I just Google -- like say I have a new movie


                                                                                                          Pages 101 to 104
New York                                Hudson Court Reporting & Video                                         New Jersey
212-273-9911                                   1-800-310-1769                                                732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 27 of 74

                                                      Page 105                                                       Page 106
  1   up, and I Google the name of the new movie and then         1      A. No.
  2   see where it comes up.                                      2      Q. Now, you say that you do DMCA takedowns; is
  3      Q. And do you do this all yourself or do other           3   that correct?
  4   people do this for you?                                     4      A. That's correct.
  5      A. No. We have a team.                                   5      Q. What's your process for doing DMCA
  6           Paul, do you think we can finish later? I           6   takedowns?
  7   really don't feel good. Is it a possibility?                7      A. I'm not sure. Well, I guess sometime over
  8           MR. BEIK: It is about lunchtime. Ramzi,             8   which your client infringed was we used either a
  9   could we take a break for lunch maybe? It's noon her        9   person who was a contractor from Canada, and he has a
 10   time.                                                      10   DMCA service company, and then we also used some of
 11           MR. KHAZEN: Sure.                                  11   the online services, and then we use our programmers
 12           THE WITNESS: Yeah. I'm feeling a little            12   as well.
 13   bit nauseous. I need --                                    13      Q. During what period did you use the DMCA
 14           THE VIDEOGRAPHER: Do you want to go off the        14   service company?
 15   record?                                                    15      A. I can't be exact, but I think he was with us
 16           MR. BEIK: Yeah, let's go off the record.           16   all the way until 2017 from 2011.
 17           THE VIDEOGRAPHER: Off the record at 12:04.         17      Q. What -- when in 2017 did you stop
 18              (A lunch recess was taken.)                     18   contracting with the DMCA service company?
 19           THE VIDEOGRAPHER: We are going back on the         19      A. I don't have that exact information in front
 20   record at 1:22 Pacific time.                               20   of me, but he's always available for us when we need
 21   BY MR. KHAZEN:                                             21   him, so we still do use him at random occasions.
 22      Q. Thanks. Welcome back. So just to ask                 22      Q. When did you stop using him regularly?
 23   first, is there anything, is there any reason why you      23      A. I said in 2017.
 24   might not be able to answer my questions fully and         24      Q. And you don't have more specific time than
 25   truthfully today?                                          25   that? Was it mid 2017? Early 2017?



                                                      Page 107                                                       Page 108
  1      A. I would probably say mid, but again, I'm              1   DMCA services, something like that.
  2   not -- I can't be -- I'm not -- I wouldn't put my           2      Q. And why did you stop using him regularly in
  3   life on it, but I would say mid probably.                   3   mid --
  4      Q. And how many times have you used him since?           4      A. Because we realized that there was some new
  5      A. Huh?                                                  5   softwares out there. You know, we've been doing this
  6      Q. How many times have you used him since?               6   again since 2007, so that's a long time. And
  7      A. How many times have we used him since?                7   14 years, software and, you know, what you can do on
  8      Q. How many times --                                     8   the internet with software has really changed, so
  9      A. A handful. A handful of times when we've              9   that's why we've, you know, we've automated a lot
 10   had like a really, really big breach. A handful of         10   more things.
 11   times, because he has to send out thousands and            11            So we just, you know, him doing a lot of
 12   thousands of notices at a time. So instead of having       12   things manually just didn't make as much sense, so
 13   the computer automate it, he would take on that,           13   that was part of the reason. And I think he was also
 14   handle all those tasks with the computer software          14   doing some other things as well. So he'd done very
 15   systems.                                                   15   well by us and it was probably taking a little bit of
 16      Q. What do you mean by handful? Like, how many          16   a break, but again always welcome back, good
 17   would you say is a handful?                                17   relationship. It's just that there are more
 18      A. Five, six, seven, eight, something like              18   softwares to use now versus manual solutions.
 19   that.                                                      19      Q. And what -- what services, if any, have you
 20      Q. What's the name of the DMCA service company          20   used since 2017 for DMCA takedowns?
 21   that you used?                                             21      A. I would need to check with the programmers
 22      A. I don't remember what his company was named,         22   for the exact, exact ones, but let me Google that
 23   but his name is Chris Lahey. I don't remember what         23   actually right now to see which one we've been using.
 24   they call it, what his name of his company's name is       24   But, you know, I'm just going to say I don't know
 25   called. His name was Chris Lahey, so it was Lahey at       25   exactly. I would need to check with the programmers


                                                                                                            Pages 105 to 108
New York                                      Hudson Court Reporting & Video                                      New Jersey
212-273-9911                                         1-800-310-1769                                             732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 28 of 74

                                                Page 109                                                          Page 110
  1   because I don't want to misspeak.                        1   but still a big problem for us.
  2       Q. What programmers are those that you would         2          So -- so, yeah. So it might -- the question
  3   speak to?                                                3   was did I speak to Stani or Alfredo before the
  4       A. We have programmers in, like I said, in           4   deposition? No, I did not. Their -- their -- their
  5   Ecuador and in Ukraine. We have two teams.               5   time is expensive and I mostly communicate with them
  6       Q. And do you know the name of the people on         6   on Skype or G Chat anyway.
  7   those teams?                                             7      Q. Please just answer the question that you're
  8       A. Stanislav is our main programer on the            8   asked. What -- what did you do to prepare for this
  9   Ukraine team. His English isn't that great. And          9   deposition to learn what services you used for DMCA
 10   then Alfredo is our main programmer on the Ecuador      10   protection since 2017?
 11   team.                                                   11      A. I wasn't aware I was supposed to do
 12       Q. Did you talk with Stanislav or Alfredo in        12   something to prepare to learn about services we used.
 13   preparation for this deposition?                        13   We mostly used, have been using attorneys and have
 14       A. No.                                              14   been doing it manually by finding out the IP
 15       Q. And did you talk with anyone in preparation      15   addresses that are infringing on our movies via
 16   for this deposition to determine what online services   16   BitTorrent, because that is the, you know, by far the
 17   or other services you've used for DMCA since 2017?      17   biggest group.
 18       A. No, I didn't. I didn't realized you'd be         18          When we just send DMCA notices, they mostly
 19   asking me that since -- what DMCA service I've been     19   get, just mostly get removed. So I did not do
 20   using since 2017. But if you'd like to ask that -- I    20   anything to prepare for to find out what services
 21   mean, that's quite a broad question for a company       21   we've used since 2017. I used it myself. I just
 22   like ours, because we are the, I think the most         22   don't know the exact name. Like DMCAtakedown.org or
 23   widely stolen from company in -- and we do everything   23   I'm not sure. So I have to check that. I didn't
 24   we can to stop that, and including, you know, this      24   know that would be a question. If you want to give
 25   with the torrents, which is actually a small percent    25   me a list of questions before, I'd be happy to look



                                                Page 111                                                          Page 112
  1   at that for you.                                         1   corporate representative, are you aware of the names
  2      Q. Are you aware of any DMCA services that            2   of any companies that you use for DMCA notices
  3   you're using currently --                                3   currently?
  4      A. I'm not aware of the exact name.                   4      A. No, I'm personally not aware of which
  5      Q. -- rights?                                         5   companies we're using for DMCA notices.
  6      A. I'm not aware of the exact names. We're            6      Q. Do you know approximately how many
  7   currently getting ready to file a large batch of         7   companies, if any, you're using for DMCA notices?
  8   cases of infringing IP addresses. We find that is        8      A. Probably three.
  9   the best way to go after the source of the people        9      Q. Are you aware of any consultants that you're
 10   really stealing from us. Just, like I said, the DMCA    10   using outside of those companies for DMCA notices?
 11   service companies, they mostly throw them away.         11      A. I'm not sure if Dane does that for us
 12      Q. I'd really like you to please focus on what       12   sometimes as an outside consultant.
 13   my specific question is. I'm asking about DMCA          13      Q. How much do you pay these services for DMCA,
 14   notices. Okay. What services are you using              14   for DMCA notices?
 15   currently, if any?                                      15      A. It varies based on the amount of letters
 16      A. I told you I do not have a list of those          16   they send out on your behalf.
 17   services. There are many. We switch on a daily          17      Q. How many letters has Malibu sent out for
 18   basis. It's a -- I mean, there's so many of them.       18   DMCA notices in the last three years?
 19   You Google it, you'll see, so I don't know the          19      A. Hundreds of thousands.
 20   answer.                                                 20      Q. And how do you know that?
 21              (Simultaneous conversation                   21      A. How do I know that? Because -- I'm sorry
 22              interrupted by the reporter.)                22   I'm repeating the question. Because I supervise
 23           THE WITNESS: Okay. Got it.                      23   people sending out the letters and the different
 24   BY MR. KHAZEN:                                          24   softwares sending out the letters. It's just when I
 25      Q. To your knowledge today, as Malibu's              25   know something is -- when I see a movie or content


                                                                                                         Pages 109 to 112
New York                                 Hudson Court Reporting & Video                                       New Jersey
212-273-9911                                    1-800-310-1769                                              732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 29 of 74

                                                    Page 113                                                        Page 114
  1   being infringed on extremely radically, we will send      1         Q. Do you have contracts with them? Do you
  2   out hundreds of thousands of DMCA notices through         2   have information about --
  3   services and contractors. And many times Google will      3         A. There's no contracts. You basically -- you
  4   listen and take down the links.                           4   go on and you pick a -- you go on and you basically
  5      Q. Do you have any records of how many DMCA            5   pick something that -- I don't know if you want me to
  6   notices you've put out in the last three years?           6   answer the question by explaining how it works
  7      A. Again it would be a very large project to           7   because you're not asking a question that can be
  8   compile that, and it wouldn't be something that I         8   answered.
  9   would have in my hands now, but I can tell you it's       9         Q. Explain how you do it. Explain how you do
 10   been hundreds of thousands.                              10   it.
 11      Q. Do you use any -- strike that. How do you          11         A. Okay. So you go on, and so say you want to
 12   communicate with the companies that do DMCA notices      12   send DMCA notices based on a certain movie, right,
 13   for you?                                                 13   and that -- so you put in the name of the movie and
 14      A. WhatsApp, Skype, mostly those kind of web          14   name of the content or any names of -- the problem
 15   apps because they're usually overseas.                   15   with the torrents is they can change the names of the
 16      Q. Have you produced those records to your            16   movies and just put whatever they want and they call
 17   attorney?                                                17   it whatever they want, and so -- and they do that a
 18      A. I wasn't requested for those records.              18   lot of times to trick you.
 19      Q. Have you -- do you have any raw information        19             But say so on the DMCA services all you can
 20   from any of these companies that you say you use for     20   do is put, you know, if you want to put XR and then
 21   DMCA notices?                                            21   dash and then movie name and then they'll search
 22      A. Any what?                                          22   where they found it. And then you'll let them know
 23      Q. Any raw information, any just raw                  23   how many letters you want them to send on your behalf
 24   information from them about the DMCA notices?            24   and they'll give you a quote on that, and then
 25      A. What information? What kind of information?        25   they'll just bill you as they send them. They like



                                                    Page 115                                                        Page 116
  1   automatically like kind of like Google apps.              1   much that goes on. So, no, I don't -- I'm not sure.
  2      Q. Do you have any records of that?                    2   I don't know.
  3      A. Excuse me?                                          3         Q. And you've -- and you've requested takedowns
  4      Q. Do you have any records of having done this?        4   in the last three years, according to my
  5      A. I'm sure, but it would just be -- it's              5   understanding; is that correct?
  6   one -- they're a bunch of small records and a lot of      6         A. Yes. You can even see it on your web
  7   other bills and so, like I said, it's not -- it's not     7   browser. A lot of times it will say Google has had
  8   been very successful because it's very impersonal and     8   this removed based on a DMCA request, so if you want
  9   just randomly sending out letters. You know, most         9   to search for something illegal.
 10   people just throw them away.                             10         Q. And you're saying you've disposed of those
 11           So the people that are really stealing the       11   records?
 12   content are going on the torrents to steal the           12         A. No, I haven't disposed of them, it's just
 13   content or they're going on the tubes, which we're,      13   they change every day so it doesn't really do you any
 14   you know, we'll be handling -- we'll be handling that    14   good to keep them. It's just whatever Google says at
 15   as well.                                                 15   the moment. So I could take a screenshot of every
 16      Q. I'm going to really need you to focus on my        16   time they take one down, but it could be back up, and
 17   question. All right. I'll just repeat the question.      17   then, you know, and then take it down again and so
 18   Do you have any records of having done this?             18   it's --
 19      A. I don't believe I have them. Our accountant        19         Q. Sorry. Go ahead. Sorry.
 20   might have some records, but it usually would just be    20         A. It's just not something that you would keep
 21   a bill and how much is paid.                             21   a record of because there's -- you would just be like
 22      Q. Do you have any records of the requests that       22   printing out new screenshots every single day, and I
 23   you made for takedowns?                                  23   don't think you understand the volume that we're
 24      A. I may have taken a few screenshots. I don't        24   dealing with. Like, oh, we have three records
 25   know. I don't keep records of requests. There's so       25   because we have three movies.


                                                                                                           Pages 113 to 116
New York                                    Hudson Court Reporting & Video                                       New Jersey
212-273-9911                                       1-800-310-1769                                              732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 30 of 74

                                                     Page 117                                                        Page 118
  1          You know, there's thousands of movies, all          1      A. I'm sure. I'm sure but I cannot -- I can't
  2   in eight different formats on the older ones, and so       2   promise you that I can find it because I didn't
  3   and hundreds of thousands of photos that are also          3   know -- I didn't look -- I haven't looked for it yet.
  4   copyrighted works that have been stolen, and, you          4   This is the first time I've received this question.
  5   know, they've been printed in Vogue and things like        5      Q. So to your knowledge -- so you don't know
  6   that and so it's -- it's not just like -- it seems to      6   one way or the other whether you have any record of
  7   me that you're thinking like, oh, you have a record        7   having attempted DMCA takedowns in the last three
  8   of the few DMCA notices we sent. No, this is               8   years?
  9   actually a huge, huge project with thousands and           9      A. Within the last three years is when we've
 10   thousands of videos and photos and copyrighted            10   really brought it in house and so we brought
 11   content that not all of it is available even for          11   everything in-house. Like I said, we've brought the
 12   subscription.                                             12   IPP software, everything has come in house. So
 13          So it's just too big to handle by taking a         13   within the last three years, that's what I'd say it
 14   screenshot every time you send out a DMCA run, but        14   would be hard for me to promise you records from
 15   and again they're not very successful after we find       15   outside services which were used on a much lesser
 16   out, so...                                                16   basis and much larger basis as far as development,
 17      Q. I'm asking a broader question. Do you have          17   cost developing our own system to operate DMCA.
 18   records of your attempt to take down of --                18      Q. But you have no records that aren't in house
 19      A. Yes.                                                19   of you having attempted DMCA takedowns; is that
 20      Q. Do you have records of your transactions to         20   correct?
 21   show that you have tried to do DMCA takedowns? So,        21      A. That's not what I'm saying. I'm just saying
 22   for example, is there a confirmation email that you       22   that I can't promise you a whole bunch of records
 23   had signed up with a service, anything? Are there         23   that aren't in house in the last three years, but I'm
 24   any records? I'm asking a broader question than just      24   not saying there are no records.
 25   the raw data of your DMCA.                                25      Q. Do you have any records that are not in


                                                     Page 119                                                        Page 120
  1   house over the last three years of you attempting to      1    alleged attempts at DMCA takedowns?
  2   do DMCA takedown?                                         2      A. They would be just -- there would be anyone
  3      A. I don't know a hundred percent. I can't             3    who has time. So let me see. Alfredo has two people
  4   promise you. I will look -- do my best to look for        4    who work under him, and so I don't even know who they
  5   what you're asking for.                                   5    are, but they do it. And Stanislav has five people
  6      Q. Do you have any in-house records of your            6    on his team.
  7   attempts to take -- to do DMCA takedowns?                 7          And so those are -- so we have I think ten
  8      A. Yes, I'm sure we can, we can provide that.          8    in-house programmers. And then we have -- there's
  9      Q. And when you say in-house, this is referring        9    another guy we were working with. So, yes, I could
 10   to the two teams of programmers that you have in          10   provide more records in-house, but these are
 11   Canada and Ecuador?                                       11   programmers that come and go, if they come back for
 12      A. Yes, and other, other programmers as well.          12   projects and then they go and they come back, so
 13      Q. What other programmers?                             13   they're not on payroll, they're contractors.
 14      A. Just anyone else who's on the team that is,         14     Q. And all of these people are contractors,
 15   is good enough to help with the, with the equations       15   correct, when you say --
 16   and where the notices need to be sent and that can        16     A. Yes.
 17   actually, you know, make a script to do it quicker        17     Q. None of the people that are working in-house
 18   than someone who would just be writing DMCA letters.      18   with you are employees; is that right?
 19   Like, we're way too big to do that, so we don't use       19     A. No. I mean, if you're in another country,
 20   services and do things like that. Like one, you           20   you really can't be an employee.
 21   know, it's not like one piece of art or something.        21     Q. All right. So you mentioned three, three
 22      Q. Who are those other people on the team?             22   types of methods that you allegedly used for your
 23      A. Who are the people on the team? Just anyone         23   copyrights. I have started software, screenshots
 24   who has the time.                                         24   that you do yourself in searching, and DMCA
 25      Q. Who are on the team that may have records of        25   takedowns. Am I missing anything?


                                                                                                              Pages 117 to 120
New York                                    Hudson Court Reporting & Video                                        New Jersey
212-273-9911                                       1-800-310-1769                                               732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 31 of 74

                                                        Page 121                                                       Page 122
  1      A. I'm sorry, rephrase the question, because a             1   big -- when the videos are getting stolen or the site
  2   screenshot is not a method of anything. What was              2   is getting ripped off. And we use the -- mainly we
  3   your question?                                                3   are -- we're using the BitTorrent to find out the IP
  4      Q. You said you took screenshot, you would                 4   addresses that are, that are stealing our movies by
  5   search for sites and take screenshots. Search for             5   BitTorrent. Because between BitTorrent and the tubes
  6   sites that are carrying your content?                         6   is the majority of our infringements.
  7      A. What's the question -- what's the question              7          And then we also -- we have used, until
  8   that you're answering for yourself?                           8   2017, a full-time employee who had, who had scripts
  9      Q. I am trying to make sure -- understand that             9   where he would send DMCA takedown notices. And that
 10   these are the three methods that you said that you           10   would really only work with Google. And so the only
 11   used for, for protecting your copyrights.                    11   way I could verify that would be, you know, I could
 12      A. Protecting my copyrights. Okay, the three              12   verify his employment, but as far as verifying what
 13   methods you said, okay, that's -- you didn't have it         13   he took down, I could get lists of that and
 14   right. A screenshot does not protect your copyright.         14   screenshots. But so mainly it's what we're doing --
 15   That has nothing to do with protecting your                  15   if there's any other way, believe me, we would do it.
 16   copyright.                                                   16   We tried and there aren't any other way.
 17      Q. I'm using your --                                      17          So number one is the -- what we're doing
 18      A. No, you asked me if I had records of                   18   with Paul, how he's helping us with -- I'm providing
 19   protecting the copyright with outside services, and I        19   him with the technology and the people who are
 20   said the only way would be a screenshot.                     20   infringing, and then he is legally pursuing the,
 21      Q. Then I'll ask the question again. What                 21   pursuing, protecting our copyrights.
 22   methods do you use to protect -- to, to monitor your         22          Number two, we have in-house people looking
 23   copyrights?                                                  23   for anything that we can do that is software or
 24      A. We use -- we use in-house, which is our, our           24   technology or we can invent something, working on all
 25   teams of programmers to go and when there's been a           25   things like that.



                                                        Page 123                                                       Page 124
  1           Number three, any outside service, which is           1   lawyers that are making the campaigns to see if
  2   very expensive and not very effective, but we've              2   anyone did work with law enforcement in their area.
  3   tried to utilize whichever ones that we can to see            3      Q. You're not aware -- you're not aware of
  4   how they work.                                                4   Malibu ever having worked with law enforcement on
  5           So that is what we do to, as far as our               5   this, on, on monitoring --
  6   digital mining copyright privileges and that's it,            6      A. Well, did come from law enforcement so he
  7   those three things, and the screenshot is not one of          7   was one of -- with the FBI. He was actually the
  8   them.                                                         8   number one guy to take down all of the child
  9      Q. Are you working with law enforcement?                   9   pornographers online, and he went through more
 10      A. With law enforcement? No, because we are               10   computers and hard drives. And he's been an
 11   not -- this is not something that can be -- that law         11   excellent expert witness for us when we have to go to
 12   enforcement would get involved with, unless it was           12   court. So -- so he did come directly from law
 13   something that was, you know, violating the rights,          13   enforcement because he's not technically law
 14   like child pornography or something like.                    14   enforcement anymore, he's retired.
 15           I don't think that law enforcement would             15           So but -- so but that's the kind of things.
 16   have -- we don't have any recourse with law                  16   This is federal, so they're federal cases and each
 17   enforcement, because even if we gave them the, you           17   case is not a very big deal, unless you have them all
 18   know, we'd have to prove they stole a movie, and yes         18   grouped together. So it's -- yes, we've talked about
 19   we caught them in the act maybe, but, you know, the          19   that, but at this point we are not technically
 20   amount that law enforcement would pay for -- anyways,        20   working with law enforcement.
 21   to answer the question, no, we're not working with           21      Q. Okay. Okay. So let me just ask this then.
 22   law enforcement.                                             22   I really need you just to answer my specific
 23      Q. Have you worked with law enforcement since             23   question. I mean, has Malibu Media ever worked with
 24   2019 on -- in order to monitor your copyrights?              24   active law enforcement to, to enforce its copyrights?
 25      A. Since 2019? I would have to check with the             25      A. I don't believe so, but I can make my answer


                                                                                                                Pages 121 to 124
New York                                     Hudson Court Reporting & Video                                         New Jersey
212-273-9911                                        1-800-310-1769                                                732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 32 of 74

                                                 Page 125                                                          Page 126
  1   no if you -- because I just don't believe so. So, I      1   crime, copyright. So you can't just call up your
  2   mean, I have been threatened by people for enforcing     2   police department or call 911 and be like someone is
  3   copyrights that people have threatened to throw acid     3   stealing my copyright. It doesn't work like that.
  4   on me and things like that. And so we -- I have had      4   We would have to -- we are -- what we're doing is
  5   to have bodyguards for certain amounts of time, but      5   what you have to do with any civil complaint. You're
  6   that wasn't to directly protect the copyrights.          6   a lawyer. We were working with lawyers to, to
  7      Q. That's not my question as to whether you           7   protect our copyrights.
  8   hired bodyguards. I'm really needing you to listen       8      Q. Okay. So let me again ask you the question.
  9   to my specific question.                                 9   Has Malibu Media worked with law enforcement to stop
 10      A. Well --                                           10   the piracy of its movies?
 11      Q. You worked -- as you work -- I'm sorry?           11      A. I feel like we are working with law
 12      A. I had to make a police report based on the        12   enforcement civilly to bring these charges up against
 13   copyright protection. Everyone wanted movies to be      13   people that are stealing our copyrights, and this is
 14   free, and that made some people very mad when we        14   as close as we've come to actually working with law
 15   were -- when we did the Bellwether trial, and so I      15   enforcement to protect our copyrights.
 16   got death threats and we had to make a police report,   16      Q. So by "law enforcement" you're meaning the
 17   and at that point they, they did assign a bodyguard     17   civil courts?
 18   to me until they had the situation under control.       18      A. Right.
 19      Q. Okay. Has Malibu Media ever worked with law       19      Q. So other than civil courts, has Malibu Media
 20   enforcement to stop the alleged piracy of its movie?    20   worked with law enforcement to stop the alleged
 21      A. Yeah, we've talked to them about it but           21   piracy of its movies?
 22   that's not something they'll assist us with.            22      A. The civil courts are not interested in doing
 23      Q. I'm sorry?                                        23   that. This is not a case the civil courts are
 24      A. That they will not -- they will not assist        24   interested in handling. So you can look it up on
 25   us with that. That's a federal -- it's a federal        25   LexisNexis.



                                                 Page 127                                                          Page 128
  1      Q. Please listen to my question. Other than           1   with law enforcement to stop the piracy of its
  2   civil courts, has Malibu Media worked with law           2   movies?
  3   enforcement to stop the alleged piracy of its movies?    3      A. In the two -- okay. So I don't know.
  4      A. I don't know. I can't remember every single        4   Unfortunately. I'm trying to answer everything
  5   case. And there might have been a few where law          5   honestly. And Lorri Lomnitzer, she tried to make it
  6   enforcement was brought in and -- but I just, I can't    6   her own business, and so she did a lot of the dealing
  7   answer that. I don't know. It's been so many...          7   on all the cases, accepted the settlements. And she
  8      Q. As Malibu Media's corporate witness, I'm not       8   did follow the law by the book, but if there was
  9   talking about your personal knowledge, I'm talking to    9   anyone interacted with law enforcement, it would have
 10   you as Malibu Media's corporate witness, as Malibu      10   been her.
 11   Media's corporate witness, are you aware of any time    11          And so there are thousands of files in her
 12   that Malibu Media has worked with law enforcement to    12   office, and we are trying to get them. And I'll be
 13   stop the alleged piracy of its movies?                  13   able to answer that question when we see them. And I
 14      A. I'm not personally aware.                         14   think Paul knows and Paul is working on getting that
 15      Q. And are you aware as Malibu Media's               15   done and he's seen that.
 16   corporate witness?                                      16      Q. So what's your educational background?
 17      A. If I -- if I go through files where cases, I      17      A. I went to Rutgers College and I studied
 18   think I can refresh my memory.                          18   math. Then I worked for a -- and minored in French.
 19      Q. Are you aware as you sit here today, as           19   And then I worked for a software company called iCode
 20   Malibu Media's corporate witness, of any times where    20   and we made a software called Everest, which was a
 21   Malibu Media has worked with law enforcement?           21   front to back-end software where you would buy
 22      A. Law enforcement or retired law enforcement        22   something, it post in the journal.
 23   or just active law enforcement or active?               23          And then I worked for a company that made
 24      Q. Let's just say -- okay. So in the last two        24   MRI machines, and we worked with Siemens and sold
 25   years, in the last two years has Malibu Media worked    25   them to Cedar Sinai, all the three teslas and


                                                                                                         Pages 125 to 128
New York                                 Hudson Court Reporting & Video                                        New Jersey
212-273-9911                                    1-800-310-1769                                               732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 33 of 74

                                                Page 129                                                           Page 130
  1   everything.                                              1   direction.
  2          And then I also worked as a fashion model         2          And so, you know, we just, we just want to
  3   when I was 12 to 19. And I also worked competing         3   get everything going in the right direction, and so
  4   show jumping horses.                                     4   it's like you're not -- you're not a software company
  5          So I guess I learned from all of those            5   and then you stay with the same software and you
  6   things. So I guess the -- I guess the computers and      6   don't do upgrades for 15 years. It just -- it
  7   the modeling kind of turned into the website and the     7   doesn't happen. You can't -- you can't -- you can't
  8   programming and the models.                              8   do that. But it's a huge, huge understanding to
  9      Q. So you have a -- so you would say that you         9   change.
 10   have a technical background?                            10          So -- so, yes, I have a technical
 11      A. Yes.                                              11   background, which is why after almost 15 years we are
 12      Q. Fair?                                             12   changing the software that we use to protect our
 13      A. Yes.                                              13   ability to grow as a company and our ability to even
 14      Q. So you understand IPP's methods when it           14   do business because we can't compete with free, and
 15   describes how it, how it detects alleged                15   this has always been our biggest challenge.
 16   infringements?                                          16      Q. I would again just ask you and --
 17      A. I do. I do. But the thing is it's been 12         17      A. Well, you just asked me about my education.
 18   years since we started working with IPP. And what       18      Q. Different question. Answer my questions
 19   people keep not understanding when they're asking for   19   because I'm getting these very, very long paragraphs
 20   things about IPP is that it still works, it still       20   and we're really -- this is just going --
 21   gets the job done, but it's like using DOS when         21      A. Okay. Let's go faster then.
 22   there's a new program. So -- so that's what -- so       22      Q. I need specific answers to my questions or
 23   that's why it's hard for me to answer why IPP works.    23   it's just going to keep going on, so...
 24   Yes, it does work, but our new system is much sleeker   24      A. Okay.
 25   and better, and so that's why we're moving in that      25      Q. When did you create Malibu?



                                                Page 131                                                           Page 132
  1       A. 2007.                                             1   the United States is first use. So if you -- so say
  2       Q. Has the -- has it been under the same entity      2   you created a video and you named it and it has these
  3   the whole time?                                          3   people in it and so you do -- so based on, based on
  4       A. I believe so, yes.                                4   the people and the video and the content and the
  5       Q. Are there any other business entities that        5   exact minutes, your video will actually be first use
  6   you created that have been involved in the same          6   copyrighted in the United States.
  7   business as Malibu?                                      7           And then to take that further, we actually
  8       A. There are, but that would be a question for       8   file with the copyright office, U.S. copyright
  9   my accountant, how they're figuring that out. I          9   office, and we file under, I think it's type nine and
 10   don't want to misquote anything.                        10   downloadable video content with, with the U.S.
 11       Q. What are your accountants trying to figure       11   copyright office. So basically no one else can ever
 12   out that you're referring to?                           12   use our domain name or use a model with a similar
 13       A. If -- basically if any of the other ones are     13   title and have the, have a copyright.
 14   just holding companies for domain names, and then       14           So basically we protect the copyrights by
 15   they would have a contract for Malibu to use that       15   first having first use, and second we register them
 16   if -- if we even need to do that anymore and, or        16   with the U.S. copyright office, which you need to do
 17   different companies for programming source code or if   17   within three months of creating the video and you do
 18   we leave that within Malibu, things like that. But      18   it within three months of scheduling and infringement
 19   Malibu has always created all the copyrighted           19   notice.
 20   material and owned the copyrights directly.             20       Q. Who produces the videos?
 21       Q. Do you have any documents to prove that          21       A. I do. I manage the directors.
 22   Malibu owns the copyrights?                             22       Q. Is there anyone else who produces the videos
 23       A. Oh, yes, of course.                              23   besides you?
 24       Q. What documents do you have to prove that?        24       A. I have a few directors working for me in the
 25       A. Well, first off -- first off a copyright in      25   Czech Republic, and then I had a few directors


                                                                                                          Pages 129 to 132
New York                                 Hudson Court Reporting & Video                                          New Jersey
212-273-9911                                    1-800-310-1769                                                 732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 34 of 74

                                                Page 133                                                            Page 134
  1   working for me here, but with COVID here we've not      1      A. Okay. Got it.
  2   been shooting here in over -- in America in over a      2      Q. Do you see this list of the movies here on
  3   year.                                                   3   Exhibit A to the complaint?
  4             (Thereupon Defendant's Exhibit 3              4      A. Yep.
  5             was marked for identification.)               5      Q. Do you recognize these movies?
  6   BY MR. KHAZEN:                                          6      A. Yes. There's one -- that's a list of them.
  7      Q. All right. I've marked as Exhibit 3 the           7   Oh, he downloaded on '18. Yeah, I made that in '14,
  8   complaint, the original complaint in this case. Do      8   I think that one, Truth or Dare. Supermodel Sex, we
  9   you see it?                                             9   shot that in a house in Malibu. So, okay. So, yes,
 10      A. Exhibit 3. Let me go there. I see this.          10   I recognize all these movies, uh-huh.
 11   Uh-huh.                                                11      Q. You produced all these movies?
 12      Q. Can you turn to Exhibit A?                       12      A. Yes.
 13      A. Exhibit A. One second. Which page is that?       13      Q. Did you direct all these movies?
 14         MR. BEIK: Page eight.                            14      A. No, I did not direct all of them, but I was
 15         THE WITNESS: Page eight?                         15   on the, on the camera from afar. So I'm kind of
 16         MR. BEIK: Yes.                                   16   excited to get back to make sure we're getting all
 17         THE WITNESS: Okay. Oh, there, okay. So           17   the quality that we always, we always liked to have.
 18   seven. Eight. No, it goes nine is movies, it has       18   I don't like to have the directors shooting without,
 19   seven with your -- with Paul's signature and then it   19   but yes.
 20   has nine I think. So -- okay. Exhibit A, okay. So      20      Q. Please just answer my question.
 21   that would be Exhibit A. Doesn't have a page number,   21      A. That's fine. Yes.
 22   but maybe that is page eight. So is that the list of   22      Q. Did you write all these movies?
 23   the movies?                                            23      A. Excuse me?
 24   BY MR. KHAZEN:                                         24      Q. Were there writers for any of these movies?
 25      Q. Yes.                                             25      A. No, I just -- I make -- I write a small


                                                Page 135                                                            Page 136
  1   theme and we just go with that.                        1           They were -- everything was -- if the
  2      Q. Were you an employee of Malibu Media at the      2    equipment was rented, it was rented by Malibu Media.
  3   time that these movies were made?                      3    If it was owned, it was owned by Malibu Media. The
  4      A. I started Malibu. I've never been an             4    location was owned by Malibu Media, or if it was
  5   employee. I started -- I sold real estate, too. I      5    rented by Malibu Media or if it was on a, on
  6   forgot to mention that. I would take my commission     6    location, also Malibu Media paid for that.
  7   from real estate and I would create movies and code    7           So it was -- everything was paid for by
  8   the website, and that's how it started, so...          8    Malibu Media. They were -- the copyrights were owned
  9      Q. Again, please just answer my questions.          9    by Malibu Media, as far as first use and then be
 10      A. Okay. So, no, I was not an employee. I own       10   registered and that's -- and so that's, that's kind
 11   Malibu Media. I started Malibu Media.                  11   of -- that's that.
 12      Q. Did you own any other companies at the time      12      Q. When was the first use of let's say the --
 13   that these movies were made?                           13   take the first one.
 14      A. No.                                              14      A. Okay. So basically it never changes on the
 15      Q. Do you -- did you ever assign the rights to      15   site. I don't know why it's on here still, Kaisa. I
 16   these movies to Malibu Media?                          16   think Kaisa was on 2017 or '18, but let me go look
 17      A. The movies were always made under the name       17   really quick.
 18   Malibu Media. All -- so no.                            18      Q. You think first, I'm sorry, is the
 19      Q. What does that mean that they were made          19   publication?
 20   under the name of Malibu Media?                        20      A. Yeah, the publication is when it would be
 21      A. I'm saying that the rights were never            21   the first, the first. When it was released is first
 22   assigned to anyone else. I was going to let you know   22   use date. But there could be some movies here that
 23   that everyone who worked on the movies signed a        23   have been infringed that have been taken down because
 24   Malibu Media release. They were paid by Malibu         24   say the, you know, the girl decided to have children,
 25   Media.                                                 25   she didn't want to be online anymore. And so every


                                                                                                           Pages 133 to 136
New York                                Hudson Court Reporting & Video                                           New Jersey
212-273-9911                                   1-800-310-1769                                                  732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 35 of 74

                                                          Page 137                                                         Page 138
  1   now and then I'll get a girl who doesn't want to be             1      A. Yes, of course.
  2   an adult model anymore, and we're -- we'll help her             2      Q. And those contracts don't assign their
  3   take it down and help her on DMCA to get that removed           3   rights to copyrights to Malibu Media, correct?
  4   from other sites.                                               4      A. They are -- they assign all the copyrights
  5          So -- so yeah, that's -- so, I mean, I can               5   to Malibu Media. They assign all the use, every --
  6   tell you. I can tell you that one when it was first             6   they keep no rights for themselves based on whatever
  7   used. Yeah, it's a while back. So that was -- let               7   they've worked on. If they've been on the set and
  8   me try this. Okay. So they're not -- the titles                 8   they've been a gaffer or they've been on camera A or
  9   aren't always have -- there it is. Okay. That's not             9   B or they've been, they been just someone carrying
 10   the full title there, but that is -- that was                  10   their stuff around in the airport, all rights for
 11   published 5-3-2019. And you have it on 5-3-2019.               11   anything artistic, even behind the scenes, everything
 12          Yeah, so usually a lot of times they're                 12   is assigned to Malibu Media.
 13   actually taken, stolen onto the, onto the BitTorrent           13          So even if they're not evening planning on
 14   the day they're published. That one was published on           14   making content, but we might use the content behind
 15   5-3-2019, as it says here.                                     15   the scenes later, we make sure everyone signs a
 16      Q. So do you have any records of anyone who                 16   release that no one owns anything as far as anything
 17   worked on these movies assigning their rights to               17   that they've shot or on any one of our trips or on
 18   Malibu Media?                                                  18   anything like that. We own all the rights to
 19      A. No. We -- Malibu Media does everything                   19   everything.
 20   in-house, so there would be no one who assigned their          20      Q. Do you have copies of all of those
 21   rights on the movies to Malibu Media.                          21   contracts?
 22      Q. And when you say in-house, that means it was             22      A. I'm sure -- I'm not sure we have it for
 23   done by independent contractors, correct?                      23   every trip, but for -- I'm sure I can find all of
 24      A. Right, that worked for us.                               24   them though, so, yes, somewhere.
 25      Q. And that you have a contract with?                       25      Q. All right. And the -- so you're saying that


                                                          Page 139                                                         Page 140
  1   the independent contractors, that they assign their             1   own, you know, a hundred percent. Doesn't -- doesn't
  2   rights, that they assign their rights to the                    2   even have to talk about copyrights because he never
  3   copyrights to Malibu Media?                                     3   had a copyright. It's just his work product of
  4      A. They never had the rights to the copyright                4   editing the raw footage.
  5   to assign it. So does that not make sense to you?               5      Q. So there's nothing in the contracts that
  6   So if you're just going to edit something that we've            6   specifies that there's a work made for hire
  7   already shot, just by us asking you to edit                     7   situation?
  8   something, you don't get a copyright for it.                    8      A. They're all for work for hire.
  9      Q. Then why did you follow up with your                      9      Q. I'm sorry?
 10   latest -- that's what at first you said, but your              10      A. All the contracts are work for hire.
 11   latest answer then said that no, they do assign their          11         MR. BEIK: Object to form.
 12   rights. So which, which is it? Do they have -- they            12   BY MR. KHAZEN:
 13   have terms of the contract with assign rights?                 13      Q. And have you produced those contracts to
 14      A. Just to -- just so everyone -- so just                   14   your lawyer?
 15   there's no -- just in case they do something else or,          15      A. I -- I don't know if we have. Like I said,
 16   I mean, we just don't -- we want to be covered at all          16   I had COVID for a while and some of our other people
 17   costs. So but most of the time just because, like              17   did too on the teams in Europe. So I'm not sure
 18   say we shoot a movie and then we want to have an               18   exactly what was produced and what was going on. I
 19   editor edit the movies for us, because we're busy,             19   know there were quite a few things going on during
 20   and so instead of doing that editing in-house, we              20   this trial that made it hard for us because of also
 21   give the movie to an editor.                                   21   the moving towards our own, our own persons instead
 22          And I sit -- and I actually work with them              22   of IPP, because we just don't trust them like fully
 23   and say what music I want and how I want to break the          23   at this point. And we want to make sure everything
 24   movie down. And he gives us a price, and then he               24   is done correctly and so we wanted to check out their
 25   signs a contract that says any of his work product we          25   past things.


                                                                                                                 Pages 137 to 140
New York                                       Hudson Court Reporting & Video                                        New Jersey
212-273-9911                                          1-800-310-1769                                               732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 36 of 74

                                                      Page 141                                                  Page 142
  1          So with all of that going on and with, you           1   content. And of course through content you copyright
  2   know, us starting to file and protect our content           2   and you make sure to register your copyright and your
  3   again, I guess the last thing on my mind would be,          3   video for your video content. I mean, that's how
  4   would be, you know, did we do one, this or that or          4   they -- YouTube wouldn't exist otherwise.
  5   something. I mean, it should be done for sure, but          5       Q. Do you have any proof that these contracts
  6   we also -- I mean, to answer your questions, we             6   exist?
  7   always protect our rights. We always own the                7       A. Contracts between the copyright office?
  8   copyrights. We have not assigned the copyrights to          8       Q. Contracts between you and any of your
  9   anyone.                                                     9   independent contractors that have worked, that have
 10      Q. And have you -- and does this -- and do your         10   worked on the movie, directed the movies, done
 11   contracts go back to the whole time you've owned           11   editing on the movies, anything?
 12   Malibu Media you've had the same form of contract?         12       A. Yes.
 13      A. No, because in the beginning it was only             13       Q. What proof do you have?
 14   photos. So we had photos contracts and so we used to       14       A. We would have work for hire. We would
 15   sell to Playboy and Penthouse. They had some models        15   have -- anyone who's ever worked on anything for us
 16   that were like slightly naughtier, and so we would         16   will sign a work for hire.
 17   actually do like a fashion style shoots with them.         17       Q. And have you produced those contracts to
 18   And then everyone was very interested in seeing            18   your lawyers?
 19   these, you know, girls that do a little bit harder         19       A. I think this all went really fast, and I
 20   core stuff in fashion style, so that's how it started      20   don't recall being asked to produce that, because
 21   out as.                                                    21   I've been extremely busy lately and I think maybe
 22          And then -- and so we of course had                 22   they just didn't want to trouble me with that.
 23   copyrights because those were photos, and photos are       23           But I -- like I said, I'm happy to produce
 24   infringed on all the time. And then when he started,       24   what I can as far as that goes. But we -- we do own
 25   we were one of the first SLRs and we started video         25   all of our -- I don't know where you're trying to go


                                                      Page 143                                                  Page 144
  1   with this. We own all of our copyrights. No one             1   That would not require a contract because I did all
  2   else owns any of our copyrights.                            2   the work myself on that.
  3      Q. That's not for you to determine. Please               3      Q. Which ones of these would require a
  4   just answer the question that I'm asking. So do you         4   contract?
  5   have those contracts in your possession, if they            5          MR. BEIK: Object to the form.
  6   exist?                                                      6          THE WITNESS: I think -- I don't know off
  7      A. They do exist. And they're -- the                     7   the top of my head. That one, Supermodels, all of
  8   problem -- I'm just trying to think if they're on an        8   that. I mean, some -- there's only a few here that
  9   email or on my -- the fax with the -- my fax where I        9   would require even any contract that anyone touched
 10   fax to the cloud or if they're in California or in         10   them.
 11   Henderson. So, yeah, I need to find them.                  11          A lot of them that Brig and I did by
 12      Q. Okay. So, yes, if you have those -- if you           12   ourselves, you know, are -- one of the guys who, who
 13   have those contracts -- your answers are just very,        13   worked with us as camera B also edited, so he had a
 14   very long. I wish you would just answer my                 14   contract and, a work for hire contract. And then our
 15   questions. This would move a lot faster.                   15   camera A, actually he was an employee at one point,
 16      A. The thing is --                                      16   and he made a lot money. I think we paid him like
 17      Q. You do have contracts with your independent          17   $420,000 a year, or something like that, or a lot.
 18   contractors that are, with your independent                18          And so but most of these are from like 2013,
 19   contractors that were available at the time of these       19   '15, '17. Those would be all shot, those would all
 20   movies in Exhibit A of the complaint in your               20   be shot by like Brigham and I. So '18, '18, but --
 21   possession; is that correct?                               21   Truth or Dare.
 22      A. Okay. So some of them wouldn't require a             22          MR. BEIK: Colette.
 23   contract if we did all the work ourselves, so there        23          THE WITNESS: Okay. So, yeah, I don't --
 24   wouldn't be a contract. Like when I said Truth or          24   there's a few of them that might require a contract,
 25   Dare, remember I was telling you about that one?           25   and I don't even know if any of them do.


                                                                                                        Pages 141 to 144
New York                                      Hudson Court Reporting & Video                                 New Jersey
212-273-9911                                         1-800-310-1769                                        732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 37 of 74

                                                Page 145                                                     Page 146
  1   BY MR. KHAZEN:                                           1   Media?
  2      Q. Okay. But you have those contracts in your         2       A. I believe he does for doing some -- yes, for
  3   possession?                                              3   doing a few things now that he does. And he also has
  4      A. If they require a contract.                        4   a contract to help with some of the FHGs and the,
  5      Q. And you said if it doesn't require a               5   because of the galleries that we send out to people
  6   contract, correct?                                       6   who promote us. And those are picture galleries and
  7      A. Correct.                                           7   stuff, so don't get too excited, they're not what
  8      Q. Are the contracts in your possession?              8   your client stole. And, yeah, that would be -- and
  9      A. If they require a contract. I'm looking at         9   then, yeah.
 10   most of these movies and they look like they were all   10           So I still don't understand the question.
 11   done -- like a lot of times, like Brig and I would go   11   It's like do they require contracts, do I have the
 12   away, and he would help me as -- you know, I would      12   contracts? I'm telling you they don't require
 13   sell the real estate, and so I would make the money     13   contracts, and you're asking me if I have the
 14   and we would rent a villa, bring the models and we      14   contracts.
 15   would make the movies and we would do all the work.     15       Q. I really need you to answer these questions.
 16          So there would be, except for the models         16   This is getting to be very inappropriate, and also
 17   having a contract, which was a work for hire            17   there's no proof that my client stole anything. So
 18   agreement for X amount of money, they would shoot X     18   please just answer the questions that I'm asking you,
 19   amount of films, and that's that. We don't need to      19   okay?
 20   worry about copyright contracts with the models, and    20       A. Okay.
 21   so there would literally be no contracts required,      21       Q. Does your -- does Brigham have -- did
 22   so...                                                   22   Brigham have contracts with Malibu Media at the time
 23      Q. When you say Brigham, that's your husband?        23   that he helped to produce the films in Exhibit A of
 24      A. Yes.                                              24   the complaint?
 25      Q. And does he have a contract with Malibu           25       A. I don't know, but I believe if he needed to,


                                                Page 147                                                     Page 148
  1   he would have them. He's very -- he's very, very
  2   organized like that, so...
  3      Q. Do you have copies of that, of those
  4   contracts?
  5      A. I would be able to check, yes, but I'm not a
  6   hundred percent sure, but, yes, I will check.
  7      Q. And do you have any contracts with Malibu
  8   Media assigning your right, any rights that you may
  9   have in the copyrights to Malibu Media?
 10      A. No.
 11              (Thereupon Defendant's Exhibit 4
 12              was marked for identification.)
 13   BY MR. KHAZEN:
 14      Q. All right. I've marked as exhibit, as
 15   Exhibit 3, or, sorry, Exhibit 4 a copy of your
 16   website analytics, I believe. Did you see this
 17   document, Exhibit 4?
 18      A. I'm not on it, but I know I printed so I
 19   know what you're talking about.
 20      Q. Do you see it now?
 21      A. I see it.
 22      Q. Do you recognize this document?
 23          Do you recognize this document, ma'am?
 24      A. Yes, I do. Yes.
 25      Q. What is it?


                                                                                                     Pages 145 to 148
New York                                Hudson Court Reporting & Video                                    New Jersey
212-273-9911                                   1-800-310-1769                                           732-906-2078
     Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 38 of 74

                                Page 149                                  Page 150




                                Page 151                                  Page 152




                                                                    Pages 149 to 152
New York                   Hudson Court Reporting & Video               New Jersey
212-273-9911                      1-800-310-1769                      732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 39 of 74

                                                Page 153                                                              Page 154
                                                             1      Q. How much money did you make from paid users
                                                             2    in 2018?
                                                             3      A. I'd have to check with the accountant
                                                             4    because it's basically -- it's you're asking me a big
                                                             5    tax question. Like are you asking me gross how much
                                                             6    money came in? Like I have to check with every
                                                             7    processors and then see how much affiliates got paid
                                                             8    out and see how much it cost us to make the videos.
                                                             9    And so you're asking me tax questions now for about
                                                             10   someone who may or may not have stolen our movies. I
                                                             11   don't understand. I don't -- I don't know.
                                                             12     Q. I asked you about the exhibit, the movies in
                                                             13   Exhibit A. Is there anything special about them that
                                                             14   sets them apart from any of your other movies?
                                                             15     A. The Exhibit A. No. Where did that go? No.
                                                             16   Oh, page eight. Exhibit A. Okay. Kaisa. There's
                                                             17   some -- there's actually more threesomes than on the
                                                             18   site as a whole. It's more groups of people.
                                                             19     Q. Okay. And you thought -- and you think that
                                                             20   would set these movies apart from any of your other
                                                             21   movies?
                                                             22     A. Yeah, because basically there's an orgy
                                                             23   movie, Strip Poker, Moving Day, I think we have
                                                             24   another girl come in. Supermodel I think so, but the
                                                             25   girls area really, really pretty. Truth or Dare I



                                                Page 155                                                              Page 156
  1   know has four people. So the one with the wife,         1   every site. So -- so I would say the person that
  2   obviously that's a threesome, and then the one about    2   downloaded these movies has a fetish for an extra
  3   the Hot Threesome, that's obviously a threesome. So     3   girl or an extra couple.
  4   whoever downloaded all these movies on all very         4       Q. What are -- what are the most -- do you know
  5   different dates has a thing for threesomes.             5   what the most popular videos on your site are?
  6       Q. Okay. So other than that they involve more       6      A. None of these.
  7   than two people, is there anything else that you can    7       Q. Do you have any of that data available?
  8   think of that sets these apart from --                  8      A. Yeah. If you go to the site, you can
  9       A. No. Some were shot in America. Some are          9   actually click on videos and "most popular."
 10   shot in Prague. Some are shot on location. Some are    10       Q. Now, when it says users, do you have free
 11   shot in lofts. Some are shot in houses. So they're     11   videos up on XR.com?
 12   all very different with different girls. And the       12       A. No.
 13   only thing that sets them apart is that they have      13       Q. So if these users aren't paying customers,
 14   multiple -- usually two girls in it and it looks       14   why are they using, why are they using your site?
 15   like, or two girls and two guys.                       15       A. It's the way, the way Google says it. If
 16       Q. Okay.                                           16   they've just gone to the site, they're a user.
 17       A. On our site that's probably like two            17   Basically just -- once they step on the site, they
 18   percent.
 19       Q. And you have 1,965 unique videos on XR.com;
 20   is that correct?
 21       A. Right. Right. Uh-huh. So this guy has
 22   probably downloaded from Colette as well, but we       22   will turn into a user once they're on the site, but
 23   don't actually -- we haven't been persuing the         23   if they, but if they don't, then they bounce off and,
 24   copyrights on that site because just, just because.    24   and they don't become a member.
 25   So that's just too much work to do it on every, on     25       Q. What do you mean by bounce off?


                                                                                                          Pages 153 to 156
New York                                Hudson Court Reporting & Video                                          New Jersey
212-273-9911                                   1-800-310-1769                                                 732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 40 of 74

                                                 Page 157                                                            Page 158
  1      A. They come to the site and they see, oh, we         1   they start uploading the movies that they want to the
  2   have to pay, and then they don't want to pay so they     2   torrent, and then they open their door in turn and
  3   just like go away and don't pay for it. Or what they     3   say, hey, I'm uploading this movie from XR so, you
  4   do is they look for the movies they want to watch and    4   know, anyone who wants to come get it from me can
  5   then they go to the torrents and they download the       5   come get it, and can I get anything that you have,
  6   torrent where they can get them for free.                6   and I'm looking for this movie from XR with another
  7      Q. Is that what this bounce rate refers to in         7   threesome, you know, can I come get this movie.
  8   the analytics pages then?                                8      Q. How much does a subscription -- so are you
  9      A. Let me see what it says on there. This is          9   meaning to suggest then that the rest of these people
 10   from a long period of time, so it's probably not        10   that aren't part of the bounce rate became paying
 11   going to be too accurate. Bounce rate 44. So            11   customers?
 12   44 percent of the people that come to the site in       12      A. Excuse me?
 13   that entire time, that's actually a pretty good         13      Q. Are you meaning to suggest that the people
 14   bounce rate.                                            14   that aren't reflected in this bounce rate on your
 15           Most adult site have 70 or 80 percent bounce    15   analytics became paying customers?
 16   rate. So 44 percent of the people actually, they        16      A. I don't know about that actually. I mean, I
 17   just call -- they bounce off. They go get to the        17   think they might have been looking for titles anyway,
 18   site and say, oh, this is a paid site, I don't want     18   and that they like -- I think they most likely went
 19   to, I don't want to pay, so they just go straight       19   to, would go to one of the torrents, and if they
 20   back somewhere elsewhere where they can find            20   found movies they wanted, get them from there, or
 21   something without paying.                               21   they would Google it and find it on the tube or
 22      Q. Are you -- are you -- I'm sorry. Go ahead.        22   something like that.
 23      A. Or -- or what they do is they find something      23          They usually don't become paying customers
 24   they want to watch and then they bounce right off to    24   of they're -- if somebody isn't a paying customer,
 25   the torrent, because they already have it set up, and   25   they would go actually from here and visit the


                                                 Page 159                                                            Page 160
  1   torrent. So basically I was just looking. There are      1   where the, the upstream and the downstream goes. So
  2   some people on the torrents and they actually say,       2   we are doing where does your traffic go after your
  3   oh, came here looking for this movie and things like     3   site and where does your traffic -- like where do
  4   that, like little notes.                                 4   they go after they've been on your site and where
  5           So -- so we don't know where they go. Some       5   have they been before. And so you have that in
  6   people go to the torrents and they download them,        6   Google Analytics now, and it doesn't work perfectly
  7   some of them just bounce back to their email. Who        7   but there's something that is a -- that kind of
  8   knows.                                                   8   works.
  9      Q. Do you have any evidence that any of them          9      Q. Have you done that?
 10   going there are going to the torrents?                  10      A. I have. And again, like I said, it doesn't
 11      A. Yeah, we can actually, with our new               11   work perfectly. And so these are smaller companies
 12   software, I bet we can get that evidence.               12   and so -- so, yeah. No, I mean, I can look at it
 13      Q. That these specific users are going off to        13   again and see if it's improved at all.
 14   the torrents, that's -- you have software that will     14      Q. How much does it -- how much does it cost to
 15   detect that?                                            15   be a member of XR?
 16      A. Well, we're just perfecting it now, so I bet      16      A. It depends if -- I think you can be a member
 17   we could get it to perfect that and see what's          17   for like $20 or $30 a month, or it's as much as -- I
 18   happening to them.                                      18   think it was -- so, yeah, it's 20 or $30 a month
 19      Q. You don't -- you don't currently have that,       19   basically, and it goes up to I think $99 for six
 20   correct?                                                20   months. And then I think it's 250 for a year, or 199
 21      A. Excuse me?                                        21   per year. I'm sorry. 199 per year.
 22      Q. You don't currently have any evidence of          22      Q. You understand that pornography is readily
 23   that then, correct?                                     23   available on the internet for free, right?
 24      A. Well, we do actually have a -- you can go         24      A. Yes.
 25   with analytics and you can actually look and see        25      Q. You understand that threesome pornography is


                                                                                                            Pages 157 to 160
New York                                 Hudson Court Reporting & Video                                           New Jersey
212-273-9911                                    1-800-310-1769                                                  732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 41 of 74

                                                Page 161                                                            Page 162
  1   readily available on the internet for free, right?       1   specific movies that are alleged in your complaint
  2       A. Yeah, it's not the same though because it's       2   have any market value?
  3   like it's not high res, it's not -- it's not like        3      A. Again, like I said, because they are being
  4   fashion model girls. They don't look the same and        4   downloaded on the -- and people are requesting them
  5   it's just -- I mean, and so it's just not -- I           5   when they request a package of films to buy. Because
  6   think -- I just feel like it's not the same.             6   we don't have many threesomes on our site, so any
  7            I mean, I see -- I'm members of those sites     7   threesome we have, if someone requests threesomes,
  8   just for the heck of it because I want to see what's     8   like this whole list was, we get to the list.
  9   going on with our, with our movies and stuff and so,     9      Q. So do you have any -- so you said earlier
 10   I mean, what else is competing with us. And there's     10   that you don't have data on which movies, correct me
 11   really not too many left since we're the only ones      11   if I'm wrong, but you said earlier that you don't
 12   defending our copyrights. We're pretty much the only    12   have data on which, which movies are, are most
 13   small site, like family site left in business.          13   downloaded from your, from your site. Is that not
 14   MindGeek has either bought all the rest or put          14   correct, you do have this data?
 15   everyone out of business.                               15      A. It's not exactly correct, actually, no, we
 16       Q. What evidence do you have that any of the        16   don't have the exact data on which ones are
 17   films that are asserted in your complaint have market   17   downloaded and which ones are downloaded more.
 18   value?                                                  18   It's -- I mean, Google tries to do something but it's
 19       A. Because I can sell them for -- license them,     19   extremely off.
 20   and I can -- and we have people joining every day,      20      Q. Sorry, excuse me, so which ones are -- so
 21   and they comment on -- you can look at the comment      21   you don't have data on which ones are viewed more or
 22   section. You can see if people even, like from          22   less often on your site; is that right?
 23   hundreds of thousands of movies ago still downloading   23      A. Well, I mean, you can have -- it's kind
 24   them and joining for those movies.                      24   of -- I mean, yes and no. It's just not very good
 25       Q. What evidence do you have that these             25   data.



                                                Page 163                                                            Page 164
  1      Q. Okay. So you don't have any good date on           1      Q. Do you have any reason to believe that it
  2   which movies out of the 1900-plus movies that you        2   was not somebody that works with you that was, that
  3   have on your site are viewed more or less, correct?      3   posted them on torrent sites?
  4      A. No, we do not.                                     4      A. Yes, they ultimately would be fired if they
  5      Q. And so what evidence do you have that the          5   did. They're all with me on preparing the lawsuit
  6   movies, specifically let's say in Exhibit A, have any    6   for stealing our movies. So, no, not in a million
  7   market value to anyone that's paying to view your        7   years, they wouldn't do that.
  8   website?                                                 8           MR. BEIK: Ramzi, are you getting to a good
  9      A. I'm sorry, say again. What evidence do we          9   stopping point for a break?
 10   have that it's...                                       10           MR. KHAZEN: Sure. We can -- we can go
 11      Q. That any of the movies listed in Exhibit A        11   ahead and...
 12   of your complaint have value or are used by any of      12           THE WITNESS: How many more questions?
 13   the people on your website?                             13           THE VIDEOGRAPHER: Off the record at 2:37
 14      A. Because I have many comments on them. If          14   Pacific time.
 15   you go to the movie on the website, log in, you'll      15              (A recess was taken.)
 16   see all the people commenting on whether they like      16           THE VIDEOGRAPHER: We are back on the record
 17   the movie or not. And some of the comments I've         17   at 2:29 p.m. Pacific time. 2:49, sorry.
 18   hidden, but I get the comment.                          18   BY MR. KHAZEN:
 19          And when I put the movie up, I can go back       19      Q. Does Malibu Media have any evidence that
 20   and I can see how many people infringed on it the day   20   anyone specifically looks for XR movies?
 21   I posted it. And as you can see, the first one, I       21      A. Yes.
 22   just looked it up, and the day I posted it, it was      22      Q. Does Malibu Media have any evidence that my
 23   immediately on the torrent sites.                       23   client looked for XR movies?
 24      Q. Which movie is that?                              24      A. I don't know where he downloaded these from,
 25      A. Some of the -- Kaisa Slippery and Wet one.        25   so the title is always in the -- it's on the movie.


                                                                                                             Pages 161 to 164
New York                                 Hudson Court Reporting & Video                                          New Jersey
212-273-9911                                    1-800-310-1769                                                 732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 42 of 74

                                                           Page 165                                                        Page 166
  1   So -- and it's on the file name, so I would need to              1   client searched for XR movies?
  2   see what file name that he downloaded.                           2      A. I'd say yes.
  3         Q. So you have no evidence, Malibu Media has no            3      Q. What evidence do you have?
  4   evidence that my client searched for XR movies,                  4      A. Well, we have so few threesomes that in
  5   correct?                                                         5   order to pull up that many of threesome movies, he
  6         A. That's not true. I would -- I need -- I                 6   would have had to type in XR threesomes. I mean, it
  7   would need to actually look deeper into these, these             7   would be like almost numerically like proportionally
  8   IP captures and see if -- because our movies are very            8   mathematically impossible for him to pull up all the
  9   different from other movies, and I would want to                 9   threesomes from XR until that day almost, and because
 10   see -- so when you dial it, when you download it, it            10   it's a really very small, small amount compared to
 11   will usually say XR underscore dash Kaisa. Like,                11   the rest of our movies, which are just very vanilla.
 12   that's how we -- that's the format we save the titles           12          So in order for him to get all of those XR
 13   in.                                                             13   threesome movies, he would have to type in XR
 14            So they're not -- the title aren't saved.              14   threesomes. I bet I can do it right and the movie's
 15   Like they're just made into this for purposes to be             15   title will come up.
 16   easily readable and to know which movies was                    16      Q. How do you know he didn't just look for
 17   downloaded. But he could downloaded, you know, these            17   threesomes?
 18   could have all said XR first in front of it, and then           18      A. Well, because -- because there would be --
 19   it would look like -- and then there would be                   19      Q. As a hypothetical?
 20   evidence that he was looking for XR, and it's also in           20      A. Yeah, I mean, of the 32,000 there probably
 21   the metadata.                                                   21   are more threesomes, but the thing is to get all of
 22         Q. I'm not asking for a hypothetical on what              22   these movies, if you just look for threesomes, I can
 23   you may be able to find as evidence. I'm asking you             23   do it right now online, actually. Hold on, I'll do
 24   as you sit here today as Malibu Media's corporate               24   it and I'll tell you I watched -- if I go XR
 25   representative whether you have any evidence that my            25   threesomes.



                                                           Page 167                                                        Page 168
  1       Q. Look, I'm not asking you to Google things                 1   XR's?
  2   right now.                                                       2       A. Because it would be mathematically
  3           MR. BEIK: Colette, let's just answer his,                3   impossible for him, over that long of a time span, to
  4   answer his questions.                                            4   get -- to only to get each threesome like per -- like
  5           THE WITNESS: Okay. Got it. Okay. So the                  5   each year it might have like three threesomes or
  6   first thing that comes up when I search for, just so             6   something like that. And so over that time span,
  7   you know, when I search for threesome is XR Kaisa,               7   like to only download an XR threesome, I'm sure he
  8   and then there's a couple of the others ones actually            8   downloaded threesomes from other sites, too, but
  9   on the list that come up, and then, you know, there's            9   obviously he was looking for all XR threesomes.
 10   a whole bunch of different, different ones mixed in.            10           It's just -- probability. So with
 11           But that was -- that's definitely a popular             11   probability there's no probable explaining of how he
 12   search term. And Kaisa is the first one that comes              12   would have all of our threesomes in one place over --
 13   up. So it seems to me like he typed in the word "XR"            13   how many years is it over? I'm sorry, I just closed
 14   because if you just -- if you just look up threesome,           14   that. Over that much time that, you know, it just,
 15   then it's, it's not going to have necessarily all XR            15   it's just not, it's just not possible, so --
 16   movies. So anyway, but it to me, yes, there will be             16       Q. But you don't know the denominator for that
 17   evidence that your client searched for XR threesomes.           17   equation. You don't know the total number of movies.
 18   BY MR. KHAZEN:                                                  18   So, again, that doesn't seem to be evidence to me at
 19       Q. I'm not asking whether there will be                     19   all. So --
 20   hypothetically evidence, I'm asking what evidence you           20       A. Every one of our movies -- there are so many
 21   actually have. And since you don't know what other              21   other --
 22   movies that were there, then typing in threesome,               22       Q. As you've admitted --
 23   your search seems to have dis-proven your point. So             23       A. You know, in the briefing we can discuss all
 24   again I'll ask what evidence do you have that my                24   of that.
 25   client, according to your allegations, searched for             25       Q. As you admitted you said that you were sure


                                                                                                                   Pages 165 to 168
New York                                          Hudson Court Reporting & Video                                        New Jersey
212-273-9911                                             1-800-310-1769                                               732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 43 of 74

                                                             Page 169                                                           Page 170
  1   that he had downloaded other movies. So according to              1          But this is, it's my opinion, okay. So you
  2   your hypothetical -- let me just strike -- let me                 2    asked a question, and it's my opinion that it is
  3   just ask this question. Other than -- other than                  3    mathematically not probable that he would have that
  4   your -- let me just ask this: Do you -- do you know               4    many XR threesome movies in one, in one download.
  5   how many movies this person that you've accused of of             5    Like not one download over the years.
  6   infringing downloaded movies?                                     6          So if you keep coming back and keep coming
  7         A. Altogether?                                              7    back for a threesome, so he's obviously watching the
  8         Q. Yes.                                                     8    site and had on his tracker, and like how you can
  9         A. Over that period of time, at least, I think              9    track on, too, on the, on the torrent sites. So he
 10   at least 32,000.                                                  10   probably was tracking them, and when a new one came
 11         Q. So out of 32,000 you think it's                          11   up, he would go find it and download it.
 12   mathematically improbable to come up with nine XR                 12         So he was a habitual offender and he had his
 13   movies?                                                           13   fetish and it's just -- it's too much of a
 14         A. I think so because it's -- it definitely --              14   coincidence to say, oh, just by chance he -- you made
 15   nine XR threesomes, basically, because there's so                 15   one threesome movie the whole year and he downloaded
 16   many free movies you can get, so if he's looking                  16   it and then he did it again the next year and again
 17   for -- so but there are so many free threesome                    17   the next year. So that's a pretty -- that's --
 18   movies, right, and so to get -- to find paid movies               18   that's quite a coinsurance to me. Once, twice --
 19   that he has to download on a torrent site that that               19   once or twice maybe. Three times coincidence maybe.
 20   would be mostly XR and -- I don't even know what                  20   Four, five, six, seven, eight, nine, it's not a
 21   other movies are paid for anymore that are,                       21   coincidence anymore.
 22   especially that are threesomes. So maybe like a                   22      Q. So out of 32,000 movies you find it highly
 23   Blacked or those Strike Three movies that they're                 23   improbable that a person who would be searching for
 24   going after. So who knows, he's probably getting                  24   threesomes would hit just nine Malibu movies. Is
 25   sued by them, too.                                                25   that your testimony to the jury?



                                                             Page 171                                                           Page 172
  1         A. I find it improbable that he would hit nine
  2   XR movies because even the -- I don't -- and I can go
  3   look and see how many because the Colette movies have
  4   also more group things and a little bit harder core
  5   on there. But XR, there's almost no site that does
  6   kind of a beautiful erotica with a group aspect in
  7   it.
  8            So it's a very, very niche because most
  9   people would want to look at that want to or -- it's
 10   very niche and usually they just pay for it. They
 11   wouldn't go back year after year unless they're an IT
 12   who knows how to, thinks they can beat the tech and
 13   just think that no one can beat them. And so and
 14   those are -- those are the people that, you know, we
 15   make the movies for, and then if they don't want to
 16   pay for it, it's difficult.
 17            But anyway, let's go on to the question. My
 18   answer is it's not probable that he would be -- he
 19   would get those movies.
 20         Q. Out of those 32,000 other movies that you're
 21   alleging, are you aware of whether or not those are
 22   copyrighted?
 23         A. I'm not aware.
 24         Q. And out of those other 32,000 movies that
 25   you're alleging, are you aware of whether those


                                                                                                                       Pages 169 to 172
New York                                         Hudson Court Reporting & Video                                             New Jersey
212-273-9911                                            1-800-310-1769                                                    732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 44 of 74

                                                Page 173                                                      Page 174
                                                            1      Q. I have to ask this: Are you under -- are
                                                            2   you under the influence of any substances today?
                                                            3      A. No. No. I have a really big case going on
                                                            4   and I'm just -- I wish we'd answer, but no, I'm not.
                                                            5   I guess I'm just trying to -- I don't understand your
                                                            6   questions and how they're relating to the case. I'm
                                                            7   not under the influence of any substances. Just a
                                                            8   Kombucha tea here with ice.
                                                            9      Q. So looking back at Exhibit 4, it says that
                                                           10   in 2017 -- it gives revenue, subscription revenue for
                                                           11   2017 through 2019. Do you see that on the back, on
                                                           12   the second page?
                                                           13      A. Shoot. I think I closed it. What was it?
                                                           14   It was a -- I'm sorry. Oh, there it is. What was
                                                           15   the name of your -- the site again?
                                                           16      Q. Exhibit 4.
                                                           17      A. I know. I know, but it looks like it
                                                           18   somehow crashed out or closed me out.
                                                           19      Q. Let's go off the record while we get this
                                                           20   fixed.
                                                           21      A. Okay. So it was --
                                                           22            THE VIDEOGRAPHER: Off the record at 3:03.
                                                           23               (Discussion off the record.)
                                                           24            THE VIDEOGRAPHER: You're back on the record
                                                           25   at 3:04.



                                                Page 175                                                      Page 176




 25   you it was more like about 12 million a month in


                                                                                                       Pages 173 to 176
New York                                Hudson Court Reporting & Video                                       New Jersey
212-273-9911                                   1-800-310-1769                                              732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 45 of 74

                                                         Page 177                                                        Page 178
  1   me, actually. I think what's increased actually are            1   questions.
  2   the cam girls. So people want live and now. So                 2      A. Okay. Ask one.
  3   we're adding that on as well. So people still want             3      Q. And your -- the company has a reputation for
  4   to see the movies but some people want to speak to             4   terrorizing thousands and thousands of people.
  5   the models live and --                                         5   You're putting them out of their convenience, so
  6      Q. I'm sorry. Isn't it also true that high                  6   please just --
  7   resolution pornography for free has increased during           7      A. Terrorizing?
  8   that time?                                                     8      Q. So do you have any revenue numbers for 2020?
  9      A. It has increased but it's not that much                  9      A. 2020 is not yet over.
 10   because they really can't get the stolen -- there's           10      Q. Right. Do you have any year-to-date revenue
 11   not too much you can steal in high resolution, so             11   numbers?
 12   it's -- it has increased a little bit, but you can --         12      A. No, they're not finished yet.
 13   right now what they're doing is they're actually              13      Q. Now, how much -- how much does XR spend,
 14   stealing our movies on the tubes -- I'm not going to          14   spend per year in expenses, on its expenses?
 15   go there.                                                     15      A. I don't have that in front of me.
 16          So just it -- yeah, it increased, but I                16      Q. Approximately?
 17   don't know what this has to do with, you know, people         17      A. I don't know. I don't have that in front of
 18   stealing our movies off BitTorrent. But it's gotten           18   me. We have a lot of different things going on and
 19   much more way huger of a problem for us. And -- and,          19   it depends on the year, whether we're traveling and
 20   yeah, and we have to go through things like this of           20   whether, you know, just on so many different things.
 21   people, you know, that we're -- look how long this            21   So it's -- and then all this depends on those numbers
 22   takes. I have so many things to do today and we're            22   are before charge-back, before fees to processors,
 23   doing this all day. So -- and I still don't                   23   depends which processors we're using. It's just -- I
 24   understand how the questions relate.                          24   can't guess at that.
 25      Q. I really need you to just answer my                     25      Q. How much -- how much does XR make per year



                                                         Page 179                                                        Page 180
                                                                     1   we're not with her. And now finally we have made our
                                                                     2   own software, and we have a great team, and we are
                                                                     3   getting ready to file again.
                                                                     4          Your client was someone who was with us
                                                                     5   while we were still doing this for deterrence, but,
                                                                     6   you know, we didn't make any money because the
                                                                     7   attorneys cost so much and it's actually very
                                                                     8   expensive to do this, to bring these cases. It's not
                                                                     9   our favorite part of business.
                                                                    10          And, I mean, I'm really overwhelmed running
                                                                    11   so many businesses, so it's -- we actually -- your
                                                                    12   answer is zero. And in 2020 we have broken even just
                                                                    13   being able to pay the bills, like paying our
                                                                    14   attorneys. And as 2020 goes on and we file our first
                                                                    15   new batch of suits, I expect us to make money, and
                                                                    16   that -- because now that I'm actually running, as the
                                                                    17   lawyer before, and now we have a good lawyer on an
                                                                    18   IPJ -- an IP attorney who's been with us for ten
                                                                    19   years, he's just, you know, looking at the drafting,
                                                                    20   making sure everything is drafting right, make sure
                                                                    21   if we should move forward or if we should settle, you
                                                                    22   know, based on the person and based on the district.
                                                                    23          And then so I would expect we would again
                                                                    24   make maybe five percent of our, of our income. So
                                                                    25   it's more of a deterrent really. It's, you know, we


                                                                                                               Pages 177 to 180
New York                                        Hudson Court Reporting & Video                                       New Jersey
212-273-9911                                           1-800-310-1769                                              732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 46 of 74

                                                 Page 181                                                         Page 182
  1   have to do something, and we've tried everything. I      1   information that she said she wasn't making money
  2   mean, if there was something else to do, believe me      2   because of all the money she's paying lawyers, and I
  3   we would do it. I wouldn't be in a depo the entire       3   feel like I'm entitled to understand what that, what
  4   day.                                                     4   that's actually going to, if that's going to other
  5      Q. How much have you paid out to your lawyers         5   lawsuits, if that's really -- so I would say that
  6   in 2020?                                                 6   that's been effectively waived at this point. But if
  7          MR. BEIK: Objection, form.                        7   you want to state your objection, I guess we can take
  8          THE WITNESS: Do I answer?                         8   that up later.
  9          MR. BEIK: Ramzi, I don't think that's -- I        9           MR. BEIK: I'm going to stand on that
 10   think -- I don't think that's -- I think I'm going to   10   objection, Ramzi. I don't think that's appropriate.
 11   object on that one because I think that that's, you     11   BY MR. KHAZEN:
 12   know, first of all, there's a bunch of different        12      Q. Does -- are you -- has anyone ever -- have
 13   matters involved.                                       13   you ever given a security interest in Malibu's
 14          THE WITNESS: Yeah, they work on other            14   copyrights to anyone?
 15   things, too.                                            15      A. No.
 16          MR. BEIK: There's a lot of things that I'm       16      Q. Have you ever used them as collateral?
 17   not involved in. There's, you know, specifically        17      A. No.
 18   from this case. I think that that's not an              18      Q. Has anyone invested in Malibu?
 19   appropriate question for her to answer. I'll assert     19      A. No.
 20   attorney-client privilege on that one.                  20      Q. Has anyone ever invested in or given you any
 21   BY MR. KHAZEN:                                          21   money in any form in exchange for any interest in the
 22      Q. Are you going to follow your attorney's           22   copyrights?
 23   instructions not to answer?                             23      A. No.
 24      A. Yes.                                              24      Q. All those copyrights?
 25          MR. KHAZEN: So, I mean, she volunteered the      25      A. No.


                                                 Page 183                                                         Page 184
  1      Q. Does anyone have a stake in the outcome of         1   Malibu. So that was another issue within the last
  2   Malibu's litigation?                                     2   year.
  3      A. No.                                                3      Q. Can you explain that?
  4      Q. Who -- what is -- so as far as Malibu is           4           MR. BEIK: I'm going -- I'm going to object
  5   concerned, there's only you as the owner and no          5   on relevance to this because I think that the real
  6   employees; is that, is that correct?                     6   estate dispute in California with Genova is not --
  7      A. That's correct, actually.                          7   it's a personal matter that involved -- does not
  8      Q. And do you have -- do you or any other             8   involve Malibu Media, so I'm going to object to form
  9   entity you associate with, you're associated with        9   on that.
 10   ever receive a loan or investment from, from a          10   BY MR. KHAZEN:
 11   company from Genova?                                    11      Q. You can go ahead and answer.
 12      A. No.                                               12           THE WITNESS: Do you want me to answer,
 13      Q. How about Warmblood?                              13   Paul?
 14      A. No. No.                                           14           MR. BEIK: You can answer to the extent that
 15      Q. Did Genova or Warmblood ever file a lawsuit       15   you know.
 16   against you?                                            16           THE WITNESS: I have no idea what this has
 17      A. I don't know if they filed it or if they          17   to do with this, but these, these guys represented
 18   just had something leaked to the press to try to        18   that, you know, at that point we were moving from the
 19   extort us on something, but we're -- it's a private     19   other guys that had stolen money, the copyrights in
 20   matter, but we're suing them for damages and            20   Beverly Hills, and they represented that they could
 21   defamation.                                             21   help us run it, even though they weren't lawyers.
 22      Q. Have you ever paid either of them any money,      22           They tried to fix us up with a lawyer that
 23   you or Malibu?                                          23   was not good at all and wasn't suited for it. And
 24      A. They have taken money and paid it to              24   then they wanted to run it without being a lawyer.
 25   themselves from our business and pretended to be        25   We said no. They started collecting our judgements


                                                                                                         Pages 181 to 184
New York                                 Hudson Court Reporting & Video                                        New Jersey
212-273-9911                                    1-800-310-1769                                               732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 47 of 74

                                                Page 185                                                          Page 186
  1   without us knowing. They actually had us sign, they     1         MR. BEIK: Okay. Okay. Hang on. Hang on.
  2   had me sign a power of attorney so they could help      2   I hope you appreciate that, Ramzi. She's got other
  3   us.                                                     3   lawyers in California and Florida and other places
  4          And I read the power of attorney after and       4   that are representing her in that matter, and as a
  5   it was just, it was ridiculous, like they could have    5   result they're not here so I don't know anything
  6   loaned money and not loaned money and then they         6   about those, those cases, other than that they're
  7   didn't pay the loan to themselves. They put in a        7   unrelated to anything that's involved in this lawsuit
  8   default rate that they -- and then they paid the        8   or, or what's going on here.
  9   money back through our account that I had no access     9   BY MR. KHAZEN:
 10   to. They set up an account and actually put            10      Q. They're extremely related. These are
 11   letterhead. It said Malibu --                          11   companies that claim that they owned, that they owned
 12          MR. BEIK: All right, Colette, I'm going to      12   these copyrights that are asserted here, so this is
 13   stop you here. That's pending litigation. She's --     13   highly relevant. I need to know whether you owned
 14          THE WITNESS: Yeah, exactly. Yeah, it's          14   the copyrights or not.
 15   been --                                                15      A. I can't --
 16          MR. BEIK: -- represented by separate            16         MR. BEIK: Hang on. Hang on. You asked her
 17   counsel in that matter, and so she doesn't have her    17   that question and she answered.
 18   lawyer. I don't represent her in those cases.          18         MR. KHAZEN: Yeah, and I don't know whether
 19          THE WITNESS: Yeah, it was --                    19   her answer is true or not. I'm trying to look into
 20          MR. BEIK: I'm going -- I'm going to have to     20   the voracity of her answers.
 21   say that I think that, you know, to the extent that    21         THE WITNESS: Well, go look at Pacer.
 22   she is getting off into all these facts and, you       22         MR. BEIK: No, hang on. Like I said -- like
 23   know, that --                                          23   I said, Ramzi, the problem here is that she's
 24          THE WITNESS: I mean, I don't know what else     24   represented by lawyers, and those lawyers aren't
 25   to say. I'm just trying to say the truth.              25   here. And so, again, you know...



                                                Page 187                                                          Page 188
  1            MR. KHAZEN: You're her lawyer. That's...       1   Genova and Warmblood have asserted in that lawsuit?
  2            MR. BEIK: Not in those matters, Ramzi. I'm     2          MR. BEIK: I believe those questions were
  3   not -- I'm not a real estate attorney and I'm not       3   already asked and answered.
  4   involved in those cases. So, you know, that's what      4          MR. MORRIS: Then you can make your
  5   I'm saying. I represent her in a copyright              5   objection --
  6   infringement case in this, in this matter that we're    6          MR. BEIK: Asked --
  7   here on.                                                7          MR. MORRIS: -- on the record and Mr. Khazen
  8            MR. KHAZEN: And there are companies saying     8   can proceed with the questioning.
  9   that they own those copyrights, and I'm asking her      9          MR. BEIK: I'm sorry, say that one more
 10   about those companies. This is -- how could it be      10   time.
 11   more relevant, frankly? I can't -- I can't think of    11          MR. MORRIS: I said you can make your
 12   a more relevant question.                              12   objection on the record and Mr. Khazen can proceed
 13            THE WITNESS: They're lying. They're lying     13   with his questioning, as long as he's not asking for
 14   and they forged my name and they are lying and there   14   privileged information.
 15   is still restitution.                                  15          THE WITNESS: Well, it is privileged.
 16            MR. MORRIS: This is J.T. Was there a          16          MR. BEIK: Well, I'm objecting to it all,
 17   question pending?                                      17   so...
 18            THE WITNESS: He's asking about a lawsuit --   18          MR. MORRIS: Are you objecting on relevance
 19            MR. BEIK: Okay. Hang on.                      19   or are you objecting on privilege?
 20            MR. MORRIS: There was a question pending so   20          MR. BEIK: I'm objecting on relevance and
 21   I think we need to strike that testimony. Paul, and    21   also on the fact that the questions were already
 22   I'm sorry to jump in here, are you instructing the     22   asked, they were already answered.
 23   witness not to answer anything about Genova or are     23          MR. MORRIS: Well, that's an object form in
 24   you going to give her leeway to answer factual         24   the Western District of Texas, as you know.
 25   matters about the ownership of the copyrights that     25          MR. BEIK: That's what I said: Objection,


                                                                                                        Pages 185 to 188
New York                                Hudson Court Reporting & Video                                       New Jersey
212-273-9911                                   1-800-310-1769                                              732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 48 of 74

                                                         Page 189                                                            Page 190
  1   form.                                                          1   that. It's a pending litigation and I think this is,
  2           MR. MORRIS: Noted. All right. Let's                    2   this is all, this is all pending.
  3   proceed.                                                       3           So, Paul, do I need to answer his question?
  4           THE WITNESS: Is there a question now or?               4   I mean, we paid them a lot of money but for nothing,
  5           MR. KHAZEN: Will the court reporter read               5   so...
  6   back my prior question please?                                 6           MR. BEIK: Under the rules, unless it's an
  7           THE WITNESS: Sorry, are you reading me a               7   attorney-client privilege, then you're required to
  8   question you said? I'm actually really exhausted               8   answer their question.
  9   because I've been working on these cases all -- the            9           THE WITNESS: Well, I'll answer the question
 10   whole weekend and then we had something change. And           10   but I can't be specific because this is a -- it's
 11   so it's this is -- I really thought this was going to         11   a -- it is attorney-client privilege as far as --
 12   be a couple hours this morning, and I didn't know it          12           MR. BEIK: If it's attorney-client privilege
 13   was going to be a whole day.                                  13   then you don't have to answer, but if it's not
 14           So you keep asking me if I'm on substance,            14   attorney-client privilege then --
 15   on a substance, which is actually I think is rude.            15           THE WITNESS: Well, what's not
 16   And I'm absolutely exhausted, mostly because dealing          16   attorney-client privilege is yes, we have paid them a
 17   with these criminals, and so...                               17   lot of money. And that would be something that is
 18           MR. BEIK: Okay, Colette. Hang on.                     18   easily found. And we also sent them a cease and
 19           MR. KHAZEN: Debbie, would you mind reading            19   desist letter to stop acting on our behalf and
 20   the question back.                                            20   pretending to be Malibu when they weren't. And so
 21             (The last question was read back as                 21   that, that would cover what is not attorney-client
 22             follows: "Have you ever paid either of              22   privilege.
 23             them any money, you or Malibu?")                    23   BY MR. KHAZEN:
 24           THE WITNESS: Did I or Malibu every pay them           24      Q. Who specifically did you pay, Warmblood or
 25   personally? That -- I'm going to decline to answer            25   Genova?


                                                         Page 191                                                            Page 192
  1      A. Genova. Genova Capital. That was on a real               1          So I don't know if -- because we wouldn't
  2   estate deal that --                                            2   sign their extortion deal, I don't know if they filed
  3      Q. What did you pay them for?                               3   a lawsuit ever or, you know, if people waiting around
  4          MR. BEIK: Objection to form. Like I said,               4   the place when you file lawsuits just saw our name
  5   I don't -- I don't see the relevance of these                  5   and leaked it to the Vanity Fair or something like
  6   questions.                                                     6   that. So then maybe they did file it later, but
  7          THE WITNESS: Again that's attorney-client               7   nothing ever went forward. So it was a year ago and
  8   privilege because we have some big disagreements on            8   nothing ever went forward.
  9   that on what and how much and, you know, and some              9          They never -- or they're not actually asking
 10   games that have been played with us. So Warmblood             10   for money, they're just trying to see if they can get
 11   we've not paid anything.                                      11   a windfall in any way by pretending they were Malibu
 12          They -- Warmblood or Genova, I don't know              12   Media and that we give them a service contract to
 13   which one, they actually wrote themselves checks from         13   work for us, like these other lawyers who all stolen
 14   Malibu Media pretending to be Malibu Media and                14   money. Well, we haven't given them a service
 15   actually even wrote it to their contracting company,          15   contract. And we don't owe them money. They owe us
 16   which I had to go back with the IRS and fix, so they          16   money. So and the rest is attorney-client privilege.
 17   are -- their father still owes 15 million in                  17          And as far as our -- it's a very -- it's a
 18   restitution to the government.                                18   large litigation. And it's, you know, we had it
 19          These are not nice people. And for some                19   about finished this weekend and then at 10:00 o'clock
 20   reason had wanted, have want -- they want to try to           20   last night they tried to move it to a federal court.
 21   make money off the copyrights. We would never sell            21   I mean, these are really, really tough guys. So I
 22   our copyrights. They tried to extort us. Just to              22   have litigators in California working on it. Paul's
 23   get you so you understand it, they tried to extort us         23   not involved. I'm being open with you because I want
 24   into giving them half of our business, and they               24   you to know this has nothing to do with our case,
 25   weren't able to.                                              25   nothing to do with you or your client, but it's just,


                                                                                                                 Pages 189 to 192
New York                                        Hudson Court Reporting & Video                                         New Jersey
212-273-9911                                           1-800-310-1769                                                732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 49 of 74

                                                          Page 193                                                         Page 194
  1   you know, Will Smith gets sued 51 times a year just             1   something when they didn't even help us or do
  2   for, you know, people putting money out there. So if            2   anything and I didn't sign anything. They doctored
  3   they see the numbers on the copyrights and they want            3   that, too.
  4   to, they want in on it, it's people like that.                  4          So but anyway, I don't want to get into a
  5         We want to run our business and enjoy doing               5   case that I have lawyers handling and hopefully doing
  6   our business and helping the models and, you know,              6   a good job and we can be finished with them. But we
  7   and creating things. Like we're creative people                 7   are the title -- we are the -- I -- actually I do,
  8   and -- and, you know, we don't -- and I don't want to           8   not my husband, he actually, because he didn't want
  9   watch our numbers go down more and more as more                 9   to get involved in lawsuits, he's really just
 10   people steal from the BitTorrent. These guys just              10   creative, and I said, you know, we have to or we're
 11   want to sue people and make money doing that, but              11   going to lose, not be able to do business anymore, so
 12   they -- they're not allowed to buy copyrights to do            12   he actually signed Malibu Media over to me seven
 13   that so they are trying to pretend they're Malibu              13   years ago. And so I've been the one that has
 14   Media, which we're suing them for that, and that's             14   participated.
 15   where we are.                                                  15          But, again, I've been so busy with the
 16         We do not have investors or whatever they                16   businesses that I've not been able to really -- you
 17   wrote, or something weird like that, but, I mean, we           17   know, and I just trusted the lawyers because they
 18   don't have any -- they haven't invested anything in            18   were lawyers. And so the lawyers all pocketed all
 19   us. They -- we -- they haven't paid for any of the             19   the money, except now we have great lawyers like Paul
                                                                     20   and like Jay, and a really great team that is -- and
                                                                     21   Texas is doing a great job for us by protecting our
                                                                     22   copyrights, and for just one batch that we filed 140
 22   would be a minimum minimum, and probably more because
                                                                     23   suits about a year ago. So if -- as we start putting
 23   to shoot that many movies and spend that much money
                                                                     24   up more movies, we're going to need to protect our
 24   it's -- so there's no way that we say, oh, here, you
                                                                     25   copyrights more.
 25   can have half of our business for helping us with


                                                          Page 195                                                         Page 196
  1          So there you go. That's a long answer. I                 1   they tried to say, oh, do you want your house or give
  2   hope that's good enough for you. Everything was                 2   us part of the business. And so we got an attorney
  3   that.                                                           3   involved and he said this is crazy, you know, you
  4   BY MR. KHAZEN:                                                  4   can't get a windfall and just say -- and then also
  5       Q. What did they try to extort you with?                    5   they had been paid the money. We paid it to them
  6       A. They tried to say they were going to                     6   again just for good, just so they couldn't say
  7   foreclose on our expensive house in Malibu on a                 7   anything. And they have still been giving us issues
  8   hundred thousand dollar loan that was not even a                8   with the title on the house.
  9   loan, it was them trying to put money into our                  9          So it's been a huge, huge stress. And these
 10   business than they actually already had taken back             10   are bad guys. They are just sneaky, sneaky, bad guys
 11   out of the business, but somehow they had a                    11   and it's -- yeah, it's just -- it's very --
 12   promissory note that they recorded on the house.               12      Q. Do they still claim to have half of your
 13          This was their -- this is their business.               13   business?
 14   What they do is they like take little ladies' homes            14      A. No, they don't claim to own half of our
 15   when they haven't paid the property tax. So we have            15   business at all, no.
 16   a relatively expensive home, and they literally told           16      Q. Did they ever claim to own half of your
 17   us -- and so they lost on that. The judge said they            17   business?
 18   were trying to extort us with an illegal foreclose             18      A. No. No. They tried to -- they tried to get
 19   sale. And they, to the last minute, they're saying,            19   us to sign, me actually, to sign the document that
 20   just sign this document giving us half of your                 20   would give them half of the business, which we never
 21   business and we won't foreclose and you won't lose             21   even spoke about. They were going to maybe help us
 22   all the money on your house.                                   22   with the copyrights and they would get some percent
 23          And we're like -- and then they're saying,              23   for helping with the copyrights, but they
 24   oh, no, but don't wire the money to the trustee, sign          24   misrepresented what they could do, what they couldn't
 25   this and give us your business. And so literally               25   do.


                                                                                                                    Pages 193 to 196
New York                                          Hudson Court Reporting & Video                                          New Jersey
212-273-9911                                             1-800-310-1769                                                 732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 50 of 74

                                                      Page 197                                                         Page 198
  1          They're also of the Mormon faith, so they            1   and it is what it is.
  2   couldn't even watch the movies. So it was very              2          So but it's great to have great attorneys
  3   strange. I still don't understand it. But they -- I         3   like Paul and the great team we have finally
  4   think they saw an opportunity that we weren't -- we         4   together. You know, live and learn. I was like, we
  5   were letting all these lawyers steal from us so maybe       5   didn't know like how quickly we'd start making money
  6   we would let them steal from us, too, so --                 6   with our idea. We didn't know what to do. We didn't
  7      Q. Did you -- did you have any written                   7   know that these tigers were all going to like just
  8   agreements with them --                                     8   wolves in sheep's clothing were all going to come
  9      A. No.                                                   9   out, so it was, it's, yeah, it's been --
 10      Q. -- with regards to the copyrights?                   10      Q. What idea are you referring to?
 11      A. No.                                                  11      A. Well, when we thought of actually making XR,
 12      Q. Did you have any oral agreements with them           12   we thought, you know, Brazzers making $30 million a
 13   regarding the copyrights?                                  13   year and their content is really disgusting and it's
 14      A. No. No. Only what they wrote down. And               14   all violence against women, and so we thought what --
 15   then when I wouldn't sign the paper that would make        15   I was still a fashion model at the time, and my ex --
 16   their fake agreement look real, they didn't file the       16   well, my husband, he's not my ex-husband, he was a
 17   lawsuit. And then I think they filed it like seven         17   photographer, and he was doing really beautiful
 18   months later and then didn't do anything about it,         18   fashion nude and art photos, and I said why don't we
 19   and then now that lawyer doesn't even work for them        19   make movies.
 20   anymore.                                                   20          Because the DSR was just coming out where
 21          So they -- so it's just like whenever you           21   you could just bring your photo camera and do videos,
 22   get -- when someone starts seeing you that you might       22   and I said why don't we make some movies that are
 23   have money or you're making money, you know, people        23   really beautiful, and because he was doing this site
 24   just go after you. And it's just not really fair but       24   called Beauty Effects and we can make it that sex
 25   it's -- you're always going to be a target, and --         25   doesn't have to be disgusting, that kids who are all



                                                      Page 199                                                         Page 200
  1   getting on the Porn Hub and seeing these women              1   like -- it had all these new names of like a new
  2   getting hit and, you know, violence against women           2   style of, you know, beautiful, fashion model style
  3   and, you know, and rape videos and child porn and all       3   but still explicit. And so it became something new.
  4   these awful things that, you know, MindGeek was doing       4           And then we had about a hundred copycats,
  5   to the world. And we said, like, what if we just            5   and I think that's why we're one of the most copied
  6   make like really like kind of music videos but it's         6   sites that there is. So it was -- but we had no idea
  7   really beautiful but they're also explicit. And so          7   how successful it would get with just 40 movies. So
  8   we had that idea and then all of a sudden it became         8   we were kind of surprised at the time. And then when
  9   an actual category and so --                                9   the New Yorker did a big article on us, you know,
 10      Q. You made it for kids?                                10   everyone just came crawling out of the woodwork
 11      A. Huh?                                                 11   trying to get a piece of everything.
 12      Q. You made it for kids?                                12           And I think these guys who are, you know,
 13      A. No. I said -- no. And MindGeek actually              13   want to be contractors or whatever some reason think
 14   has, you know, child porn and things like that that        14   they are also lawyers, which they're not, and, and
 15   people can log on for free and see that. So we, you        15   decided to try to extort us for half of our company,
 16   know, we made -- actually it's really funny that the       16   which we didn't let them, and now we are, you know,
 17   CEO of MindGeek wanted to buy us. He said our site         17   going on the offensive.
 18   was so vanilla that he could play it at dinner while       18       Q. When you said fake, you said they made a
 19   he was having dinner with his family and his               19   fake agreement, what were you referring to?
 20   children.                                                  20       A. They -- they --
 21          And so obviously it's not that vanilla              21           MR. BEIK: Object to the form to all these
 22   anymore because we need to go back and take care of        22   questions --
 23   our, control of our directors, but with COVID it's         23           THE WITNESS: Yeah.
 24   not as easy. But the thing is it became a new,             24           MR. BEIK: -- but, again, based off of asked
 25   beautiful erotica and, you know, and they called it        25   and answered. She just went through the entire


                                                                                                                 Pages 197 to 200
New York                                      Hudson Court Reporting & Video                                         New Jersey
212-273-9911                                         1-800-310-1769                                                732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 51 of 74

                                                     Page 201                                                           Page 202
  1   thing.                                                     1   for -- but no money. They wanted, in exchange for
  2           THE WITNESS: Yeah, I tried to tell him, you        2   that they wanted to, I don't know, help with the
  3   know, what happened and it's -- it was -- it was a         3   business or something. It was just so stupid. So
  4   DocuSign they were saying I sign, which I didn't, and      4   and they -- then I guess just DocuSigned my name on
  5   they, they wrote everything they wanted, like their        5   it. Who knows, they might have even been at our
  6   dream deal. But they knew I didn't sign it so that's       6   property when they did it. I don't know but --
  7   why they kept going back and that's why they had the       7       Q. Did that agreement have any, any agreement
  8   extortion idea because they knew it wouldn't really        8   for exclusive right to license the copyrights?
  9   stand up because I hadn't signed it.                       9       A. No. No.
 10   BY MR. KHAZEN:                                            10       Q. Have you produced that agreement? Do you
 11       Q. And what did -- what did that DocuSign             11   have a copy of it?
 12   document say that --                                      12       A. No, I don't have a copy of it but my
 13       A. I don't remember actually because I didn't         13   attorneys I'm sure do. But it's -- it doesn't matter
 14   really see it because it was just -- they said they       14   because it's a fake agreement that it was not even
 15   had it. It must have said something about them doing      15   made by the lawyer, it was made by these guys at the
 16   some work for half of -- one thing we never would         16   last minute saying, oh, either sign this or we'll
 17   have to agreed is, so I know this was fake, because       17   foreclose on you, so...
 18   it said half the copyrights, not half of the -- and       18       Q. And you said -- you said they had power of
 19   also that's not even legal to give someone half of        19   attorney; is that correct?
 20   your income from -- like, it's not nothing. You           20       A. They asked for power of attorney right after
 21   know, so we never would have agreed to this ever.         21   they wanted to do a construction project with us,
 22           And so they -- so they put in their wish          22   which -- they say, oh, that's normal so we can sign
 23   list of, you know, they wanted to own half of our         23   anything we need to sign your name for for the
 24   business so that would mean they could license            24   construction project, but they -- actually it was a
 25   anything they wanted, anything they wanted just           25   very hard-core power of attorney where they could


                                                     Page 203                                                           Page 204
  1   sign my name on anything. And my husband was smart        1          And then we went with a lawyer in Florida
  2   enough to have them, have a revocation done the same      2    who also turned out to be a big mistake who wanted to
  3   day and we revoked it very, very shortly after,           3    turn into her business. And she also kept all of the
  4   because we figured it out.                                4    funds. So since the first lawyer who started doing
  5      Q. Is there anything that they claimed to have         5    this with us and paid us a good amount of money and
  6   done in the meantime?                                     6    did all of our legal work, the last two, because
  7            MR. BEIK: Object to the form.                    7    we've been so busy growing our business and our other
  8            THE WITNESS: I don't even understand what        8    websites, we haven't had much time to pay to the
  9   he, what he said.                                         9    lawyers. So we thought these guys, oh, they can help
 10   BY MR. KHAZEN:                                            10   us, but then we realized, no, they were worse than
 11      Q. Is there anything they claim to have done           11   the lawyers.
 12   under that power of attorney that you --                  12         And now we do have everything set up
 13      A. No. No. No.                                         13   where -- like when I first started the first year, I
 14      Q. And you said earlier that they had, that the        14   was in depos all the time. So now we're -- I've been
 15   other guys had stolen the copyrights. What were you       15   working like crazy but we have everything set up
 16   referring to?                                             16   where we are going to, you know, make everything move
 17      A. The lawyers?                                        17   forward.
 18      Q. Yeah. Well, I don't know what you're                18         So, you know, I don't know if that helps you
 19   referring. You said -- you said the other --              19   or what you're trying to ask, but I'm just trying to
 20      A. I also referred to 2.4 million in six months        20   be truthful with you what has been happening and, you
 21   in settlements, and he's in jail now because he also      21   know, why we haven't been filing and why we haven't
 22   stole a lot more from his boss. They were also            22   been able to get you all of the stuff from those guys
 23   related to a Mormon group, and so they, they looked       23   from Germany because it's, you know, we're not --
 24   normal in Beverly Hills. Thought it would be good to      24   they've also -- they've also been taking money from
 25   have a lawyer nearby, so that was a big mistake.          25   us and other countries pretending to be Malibu Media


                                                                                                              Pages 201 to 204
New York                                       Hudson Court Reporting & Video                                      New Jersey
212-273-9911                                          1-800-310-1769                                             732-906-2078
     Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 52 of 74

                                Page 205                                  Page 206




                                Page 207                                  Page 208




                                                                    Pages 205 to 208
New York                   Hudson Court Reporting & Video               New Jersey
212-273-9911                      1-800-310-1769                      732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 53 of 74

                                                     Page 209                        Page 210
  1   2018, 2019?
  2      A. The later years I don't really know because
  3   the lawyers were -- we weren't -- we just weren't
  4   paying attention to it because we were letting the
  5   lawyers pay attention to it and we were just busy,
  6   you know, running our business, which is how they
  7   were making money off our copyright. So -- so I
  8   don't know exactly what the -- the lawyers cost us a
  9   lot of money. I mean not like Paul, he's a great
 10   lawyer, and, I mean, we're so lucky to have found him
 11   and now we have a really great group and we have a
 12   really great head IP attorney.
 13           So and I'm now running everything, our team.
 14   That's another thing. It costs -- I pay the team,
 15   the paralegals, investigators, everything, you know,
 16   out of my pocket, even if we're not collecting
 17   anything. And so -- so it's, you know, it's really,
 18   for us, it's really we need to keep the momentum
 19   going of the filing so we stop people thinking that
 20   okay, you know, you can just go, if you want to watch
 21   our movies, you can just go watch them for free. And
 22   we really need to keep spreading that word that you
 23   can't just go watch them for free. If you want to
 24   watch free porn, there is free porn but there
 25   isn't -- there isn't stuff like what we make.


                                                     Page 211                        Page 212
  1   3:46.
  2                   (A recess was taken.)
  3           THE VIDEOGRAPHER: We are back on the record
  4   at 3:59 p.m.
  5   BY MR. KHAZEN:
  6      Q. So you described, you said earlier that your
  7   site is vanilla. Do you consider that the, I
  8   believe -- do you consider that the titles that are
  9   in my, that are in Exhibit A to the complaint to be
 10   vanilla?
 11      A. No, not, not really, but, I mean, compared
 12   to what you'd find online now unfortunately they are
 13   a little bit.
 14      Q. And you said that you thought kids were
 15   watching porn sites and that this would be a better
 16   way?
 17      A. My 13-year-old nephew, he has Porn Hub on
 18   his phone and they literally had a video of a woman
 19   getting punched in the face. So they were just -- it
 20   just seemed horrible, and so the violence against
 21   women, and so, yeah.
 22      Q. So this seemed better for kids?
 23      A. No, not for kids at all. Kids should not be
 24   watching anything if they're under 18, of course.
 25   But -- but if, you know, like I thought that someone


                                                                               Pages 209 to 212
New York                                      Hudson Court Reporting & Video       New Jersey
212-273-9911                                         1-800-310-1769              732-906-2078
     Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 54 of 74

                                Page 213                                                          Page 214




                                Page 215                                                          Page 216
                                            1          So I just don't know. Now that we have a
                                            2   new system -- I'm not sure what your question is.
                                            3   Like what do you -- what do you want to know? What's
                                            4   the question?
                                            5              (Thereupon Defendant's Exhibit 5
                                            6              was marked for identification.)
                                            7   BY MR. KHAZEN:
                                            8      Q. So let me direct your attention to
                                            9   Exhibit 5. Do you see Exhibit 5?
                                           10      A. Yes.
                                           11      Q. Do you recognize this document?
                                           12      A. Yes. This would be one of our -- this would
                                           13   be -- yeah, this would be the settlements that came
                                           14   in. Do you -- what dates are these for? These are
                                           15   for -- I don't know what dates they're for. So do
                                           16   you know what dates these are for?
                                           17      Q. No, I don't. This is -- I only have this
                                           18   exhibit.
                                           19      A. Eastern Virginia. It looks like a sampling.
                                           20   D.C., eastern, Eastern California. So this is a
                                           21   sampling from how -- do you know how much time this
                                           22   is, from when to when? So Eastern District New York
                                           23   and eastern district.
                                           24          MR. BEIK: Can we take -- can we take a
                                           25   minute and go off the record?


                                                                                      Pages 213 to 216
New York                   Hudson Court Reporting & Video                                  New Jersey
212-273-9911                      1-800-310-1769                                         732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 55 of 74

                                                          Page 217                     Page 218
  1            THE WITNESS: Yeah, I don't -- like how many
  2   times Truth or Dare was taken --
  3            THE VIDEOGRAPHER: Does everyone agree?
  4            MR. KHAZEN: There's a question pending so
  5   she was kind of in the middle saying something.
  6            MR. BEIK: Oh.
  7            THE WITNESS: I just -- I just wanted -- I'm
  8   trying ask what was your question. What's your
  9   question? You're showing me this sheet that looks
 10   like revenue coming in on the movies that were
 11   infringed on.
 12   BY MR. KHAZEN:
 13         Q. Correct. Is this what -- is that what this
 14   is?
 15         A. Yes. It looks like it. But it looks like
 16   it's only a certain period of time.
 17         Q. Correct. Now, so again I want to ask for
 18   2019, what was your -- you keep saying that you made
 19   no money, but I need to know the revenue. What
 20   revenue did you generate in 2019?
 21         A. That's what I'm trying to tell you. 2019
 22   when, from 2019, August to August, we only filed one
 23   set and -- one set of -- one set of filings, and I'm
 24   saying we made, I don't know exactly, but it would be
 25   on a sheet something like this, and I could get it,



                                                          Page 219                     Page 220




                                                             did




                                                                                 Pages 217 to 220
New York                                        Hudson Court Reporting & Video       New Jersey
212-273-9911                                           1-800-310-1769              732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 56 of 74

                                                         Page 221                                                          Page 222
                                                                     1   say we put a really popular title, and it's -- it
                                                                     2   basically then, you know, so we know it will be
                                                                     3   infringed on a lot, then, you know, but then lawyers
                                                                     4   were doing this. We weren't participating in this.
                                                                     5   So it's you're asking me questions that really for
                                                                     6   the last six, seven years the lawyers have been doing
                                                                     7   this.
                                                                     8           And so and now we're just about to start
                                                                     9   getting filing again. So -- so it's like you kind of
                                                                    10   ask me questions that don't even have anything to do
                                                                    11   with my business at this point. Your -- your guy who
                                                                    12   did or did not, you know, download illegally -- I
                                                                    13   mean, he obviously uses the torrent sites. But
                                                                    14   anyway, next question.
                                                                    15               (Thereupon Defendant's Exhibit 6,
                                                                    16               Exhibit 7, Exhibit 8 and Exhibit
                                                                    17               9 were marked for identification.)
                                                                    18   BY MR. KHAZEN:
                                                                    19      Q. So do you see Exhibit 6? Can you take a
                                                                    20   look at Exhibit 6 through 9 and tell me if you
                                                                    21   recognize these documents?
                                                                    22      A. 6. Okay. I don't -- I don't know. Is that
                                                                    23   a document from you? So, okay. So I'm looking at
                                                                    24   them. So, okay. Tell me.
                                                                    25      Q. Do you recognize these?


                                                         Page 223                                                          Page 224
  1      A. I'm looking at them now. I'm seeing them.                1   all --
  2   Yeah, I do actually. I do. I recognize these.                  2      Q. I asked have you searched for these
  3   These are actuaries.                                           3   categories of documents?
  4      Q. Were you given these and asked to search for             4      A. There's no searching for this. I mean, like
  5   these categories of -- let's just go to exhibit --             5   number six, "All documents and communications
  6      A. Yes, I was given these actually.                         6   sufficient to show any and all income you have
  7      Q. When were you given, let's say exhibit --                7   received from licensing the films over the past five
  8   exhibit --                                                     8   years." I mean, that's -- that's just too big of a
  9      A. I was given them a while ago, and then --                9   category.
 10   and then given them to sign I think again last night          10            So I could go through my taxes and see, you
 11   even, or something, or before, night before. I'm not          11   know, but there's all different kinds of licensing
 12   sure.                                                         12   categories and, you know, it's just -- it's -- it's
 13      Q. Okay. Did you search for the categories of              13   doesn't -- it's definitely overreaching as far as to
 14   documents listed in Exhibit 6?                                14   what has to do with our, what we're talking about
 15      A. Exhibit 6. Okay. So this was -- okay. So                15   here. "All documents and communication sufficient to
 16   these were -- these were -- this is a -- this is              16   show the annual income you have received from
 17   not -- this is like way, way too much. I mean,                17   cease-and-desist efforts, threatening lawsuits, and
 18   this -- so I'm not sure what you're asking me. Are            18   filing lawsuit, including" -- okay. So, yeah,
 19   you asking me did I search for these categories?              19   that -- is that -- yes, I went through all this many
 20           This is -- yeah, all these movies are                 20   times.
 21   registered, and communications -- if you just go              21      Q. And did you -- did you find any of these
 22   online to uscopyright.org and you register your               22   documents -- did you find the documents and turn them
 23   movie, so -- or your whatever, artwork you have or            23   over to your lawyers that were responsive to these
 24   whatever software code. And so -- so you're asking            24   discovery requests?
 25   for all documents and communications between any and          25      A. These don't have documents for them. It's


                                                                                                                 Pages 221 to 224
New York                                      Hudson Court Reporting & Video                                           New Jersey
212-273-9911                                         1-800-310-1769                                                  732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 57 of 74

                                                 Page 225                                                           Page 226
  1   like this it's -- okay. It's not -- so for each of       1   that is also in a -- all involved in litigation at
  2   the copyrights, documents and communications             2   this point with those last two lawyers, number 12.
  3   sufficient to show any and all income you have           3            So, yeah, I looked at all of them and these
  4   received from cease-and-desist efforts,                  4   are -- they're not -- they're not something that,
  5   threatening -- threatening lawsuits. You're calling      5   that is applicable here.
  6   our lawsuits threatening. So, I mean, that I take        6        Q. And how did you determine that they weren't
  7   it, but I take -- I think that's not very nice. And      7   applicable to this case?
  8   then filing lawsuits, including settlements, related     8        A. Because some of them are attorney-client
  9   to the copyright-in-suit over the past three years.      9   privilege, so another one is -- so, for instance,
 10   That's not even a question.                             10   I'll just go -- if you want me to go through them, so
 11           That's basically saying that we're              11   these are -- okay. So discovery requests, the term
 12   threatening people to get settlement money, and we      12   document...
 13   haven't received any money for that. So all             13        Q. Let me just ask. Are you saying that
 14   documents and communications related to any and all     14   they're not applicable or that they don't exist?
 15   places you have shared, displayed, distributed, sold,   15   That's what I'm trying to understand.
 16   or offered for sale the films. And all that is just     16        A. I'll tell you. All documents concerning the
 17   our website. We only offer it on our website. We        17   registration of the films with the United States
 18   don't offer anywhere else.                              18   copyright office. That is easy. Those all exist,
 19           So these are all very -- I already spoke to     19   and they could be found on the U.S. copyright
 20   my attorney about these, and they're very simple        20   website, uscopyright.org. You put in the title and
 21   answers. They're -- and but most -- a lot of them       21   you'll see we're the owner. Request two, same thing,
 22   aren't even applicable. Any financial losses that       22   uscopyright.org. And then number --
 23   you claim resulted from any alleged infringement or     23        Q. What about your work made for hire
 24   impermissible use of the films and your other           24   contracts. You sued say 9,000 people. Don't you
 25   copyrighted works. So that would just be, you know,     25   think it would have made sense to produce the


                                                 Page 227                                                           Page 228
  1   documents that show ownership of these copyrights if     1   counter -- papers, emails, books, journals, ledgers,
  2   they exist?                                              2   memorandum. This, I have no idea what this was. So
  3          MR. BEIK: Object to form.                         3   tell me what you're asking for here.
  4          THE WITNESS: What are you talking about? I        4      Q. So, for example, let's look at request 56.
  5   told you we produce -- we produce the -- there's no      5   "Your communications with Genova Capital, including
  6   work made for hire contracts that apply to               6   any discovery or communications regarding a lawsuit
  7   copyrights. We produce them. Like, so if we want to      7   or potential lawsuit." Did you search for this
  8   hire someone to help with lighting, he's going to        8   category of documents?
  9   work for hire, but that has nothing to do with the       9      A. This is an active lawsuit and run by, right
 10   copyright.                                              10   now being as to eight litigators taking care of this.
 11   BY MR. KHAZEN:                                          11   And I can't give you attorney-client privileged
 12      Q. Okay. So you don't have a provision in            12   information with regards to this. I've explained to
 13   there for -- you don't have a provision in your         13   you what it's covering, but, you know, we have a lot
 14   contracts with independent contractors regarding        14   of damages on the line here with these people.
 15   copyrights?                                             15         And I don't understand why I would be -- if
 16      A. No. But they don't have any rights to the         16   you're going to file a motion to compel to have the
 17   copyright. They have no rights to anything. All         17   judge turn over this Genova stuff. I mean, have at
 18   they have is their daily rate.                          18   it, but, I mean, this doesn't make any sense to me.
 19      Q. That's for the law to determine, of course.       19   It has nothing to do with -- you're trying to say
 20   So the -- did you recently see -- did you see more      20   your client didn't, didn't download those nine movies
 21   recently Exhibit 9?                                     21   but then you're asking me for all communications
 22      A. Yes.                                              22   having to do with Genova. Some criminal is trying to
 23      Q. And did you search for these documents --         23   take advantage of us. I don't understand.
 24   when did you first see Exhibit 9?                       24      Q. So you're claiming that your communications
 25      A. I think a while ago. And this was your            25   with Genova Capital, it's your understanding that


                                                                                                          Pages 225 to 228
New York                                 Hudson Court Reporting & Video                                       New Jersey
212-273-9911                                    1-800-310-1769                                              732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 58 of 74

                                                     Page 229                                                              Page 230
  1   your communications with Genova are privileged?           1             Because we've been taken advantage by too
  2           THE WITNESS: Yeah, ask --                         2    many lawyers in the last, what is it, five years, six
  3           MR. BEIK: Objection, form.                        3    years, and we have been -- and we have then now being
  4           THE WITNESS: What? Yeah, I mean, ask my           4    taken advantage of these Genova clowns and -- taking
  5   attorney, Murphy Rosen. There -- he's right now,          5    one from Joe Biden I guess, and so -- and so I don't
  6   they pulled another stunt, and we're about to get         6    understand how that, that has anything to do with
  7   them finished and they were so scared that they were      7    your guy downloading nine of our videos over multiple
  8   going to get sued for $11 million that they, they         8    years.
  9   illegally tried to transfer it to federal court just      9    BY MR. KHAZEN:
 10   now. So -- so we're literally -- literally                10     Q. So, for example, if you look back at --
 11   illegally, like they weren't allowed to do that.          11            MR. MORRIS: Ramzi, I'm sorry.
 12   They just like went in and did it because they were       12            MR. KHAZEN: Sorry. Go ahead.
 13   going to lose. So -- so now I don't know where my         13            MR. MORRIS: Paul, can we have a little
 14   attorney's going but he's going somewhere.                14   discussion off the record here?
 15           So this is a very stressful, pending              15            MR. BEIK: Why don't we talk off for a
 16   litigation with some really pretty smart criminals        16   second. I don't know what you want to talk about.
 17   that actually from their religion you'd think they'd      17            MR. MORRIS: Well, what I'd like to talk
 18   have nothing to do with our business, so it's very        18   about is the question was about whether the
 19   strange, very hard to understand.                         19   communications were privileged, and the witness is
 20           So I don't know why with you trying --            20   going off on tangents about Genova's religion and
 21   you're trying to prove -- I know this is not a            21   them being criminals.
 22   mediation, it's a deposition, but you're trying to        22            I think it would serve us all a lot better
 23   prove that your client did not download these movies.     23   if the witness answered the question directly so we
 24   That's all of this -- that's what this is over, did       24   don't have to be here all night and hopefully we
 25   your client download these movies.                        25   don't have to seek court intervention. I'm not her



                                                     Page 231                                                              Page 232
  1   attorney. I can't control her, but I'm asking you as       1   on the record and putting that out there for you.
  2   a matter of professional courtesy and as a matter of       2            THE WITNESS: What does this question number
  3   keeping the record clean that we try to --                 3   56 have --
  4             THE WITNESS: I shouldn't say things about        4            MR. BEIK: Hold on. Can we -- can we take a
  5   them like that, but the thing is we're in the middle       5   few minutes? Can we take a few minutes, I can try to
  6   of a --                                                    6   talk to my client for another second?
  7             MR. BEIK: Colette, hang on. Hang on. Now,        7            MR. MORRIS: That's fine.
  8   the question of whether something is privileged is         8            MR. BEIK: Okay.
  9   obviously I objected to it because, you know, that's       9            THE VIDEOGRAPHER: Going off the record at
 10   a question of -- that's a legal question. And, and        10   3:26. Sorry, 4:26. 4:26.
 11   she can answer the question, because she doesn't, she     11                (A recess was taken.)
 12   doesn't really -- it doesn't seem like she knows what     12            THE VIDEOGRAPHER: We are going back on the
 13   the question is because of that. But, you know,           13   record at 4:34 p.m.
 14   whether something's privileged is something that say,     14   BY MR. KHAZEN:
 15   you know, decide.                                         15      Q. Did you understand that your communications
 16             MR. MORRIS: Okay. And that's fine. And          16   with Genova are privileged?
 17   she can say, I don't have an understanding about          17      A. Yes, I do understand that.
 18   that. But going off on two-minute tangents doesn't        18      Q. That's -- just to be, just to be clear, you
 19   benefit anybody here.                                     19   believe that the communications that you have had
 20             THE WITNESS: Well --                            20   with Genova are privileged?
 21             MR. MORRIS: And eventually we're going to       21            MR. BEIK: Object to form.
 22   have to stop this deposition and go to the court. I       22            THE WITNESS: Yes, I believe they are.
 23   don't want to do that. I'm sure you don't want to         23   BY MR. KHAZEN:
 24   waste the court's time doing that. But it's getting       24      Q. And what is the, what is the basis for that?
 25   to the point where it's bad. I'm just putting that        25            MR. BEIK: Object to form.


                                                                                                                Pages 229 to 232
New York                                    Hudson Court Reporting & Video                                            New Jersey
212-273-9911                                       1-800-310-1769                                                   732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 59 of 74

                                                         Page 233                                                        Page 234
  1            THE WITNESS: I'm sorry. An ongoing lawsuit            1   before. So I'm going to -- my --
  2   right now. And we have attorneys, we're in the                 2          MR. BEIK: Colette, hang on. Colette, let
  3   middle of litigation, and there's many                         3   Ramzi do...
  4   attorney-client privilege, too much to -- that I               4   BY MR. KHAZEN:
  5   believe it's attorney-client privileged information            5      Q. So turn back to Exhibit 6.
  6   in request 55.                                                 6      A. Exhibit 6, okay.
  7   BY MR. KHAZEN:                                                 7      Q. See request 22?
  8      Q. And you believe your communications with                 8      A. Yes.
  9   Warmblood are privileged?                                      9      Q. It says, All communications and documents
 10            MR. BEIK: Object to form.                            10   relating to your investigation of Doe, including but
 11            THE WITNESS: Warmblood, yes, because                 11   not limited to investigations performed by IPP or
 12   Warmblood is Genova. It's -- they're one and the              12   Computer Forensics, LLC. Do you see that?
 13   same.                                                         13      A. I see that.
 14            MR. KHAZEN: And, Paul, I'll just ask you.            14      Q. Did you search for your communications with
 15   I mean, are you asserting privilege over, over the            15   IPP or Computer Forensics?
 16   communications she had with Genova and Warmblood?             16      A. Yes, I participated with my lawyers, and I
 17            MR. BEIK: Ramzi, we served the responses to          17   responded to this a long time ago, I believe.
 18   these questions, and the responses have objections,           18      Q. And your response was you said you didn't
 19   and so the objections are stated in the responses.            19   have any, other than the communications that were in
 20   And so, you know, again, I already objected to form.          20   the possession of the Lomnitzer firm; is that
 21   I mean, you're asking a nonlawyer whether something           21   correct?
 22   is privileged or not, and, like I said, I don't -- I          22      A. That would be correct if it was, yes, if it
 23   can't answer for her, but I don't think she knows             23   was during the years that we were with the Lomnitzer,
 24   what you're asking.                                           24   because we had -- we were just getting back our, our
 25            THE WITNESS: Right. That was the problem             25   intellectual property from her when we were answering



                                                         Page 235                                                        Page 236
  1   these.                                                         1      A. I believe I tried to.
  2     Q. Have you produced -- have you communicated                2      Q. And WhatsApp, did IPP respond to your
  3   directly with IPP at all during this period?                   3   communications to them?
  4     A. No. They were actually not talking to me                  4      A. I believe they tried to get us to pay more
  5   because Lomnitzer was paying them more than I wanted           5   money to get more data from them, and since we were
  6   to pay them, so she was communicating with them.               6   already designing our own that nothing every
  7     Q. And what years was that, were those?                      7   progressed because they wanted more from us than we
  8     A. That was I think '17 and '18.                             8   were willing to give.
  9     Q. And then in 2019 did you communicate with                 9      Q. And when did they send you a series of
 10   IPP directly?                                                 10   communications?
 11     A. Part of -- no, we actually -- when we left               11      A. I don't -- probably -- maybe this was seven
 12   Lomnitzer, we left IPP.                                       12   months ago.
 13     Q. So when you testified earlier that you                   13      Q. And were there any communications with them
 14   communicated with IPP over WhatsApp?                          14   prior to that over WhatsApp?
 15     A. Yeah, a couple things that we had still                  15      A. I'm not sure.
 16   going on with them, but we didn't -- they weren't             16      Q. Were there any communications with them
 17   our -- providing the service anymore for us.                  17   prior to that over any means directly between you and
 18     Q. That wasn't my question. I was asking                    18   IPP?
 19   whether you were communicating, whether you                   19      A. No, I don't believe so.
 20   communicated with them and you said no. So when is            20      Q. Did you ever communicate with Computer
 21   the last time you communicated with IPP?                      21   Forensics?
 22     A. Months and months. I don't recall exactly.               22      A. Is that -- that's it I believe. And, yes, I
 23   I think that's what I said before, too.                       23   believe I did communicate with him.
 24     Q. Did you communicate directly with IPP over               24      Q. When is the last time you communicated with
 25   WhatsApp at all in 2019?                                      25   Computer Forensics?


                                                                                                               Pages 233 to 236
New York                                        Hudson Court Reporting & Video                                       New Jersey
212-273-9911                                           1-800-310-1769                                              732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 60 of 74

                                                           Page 237                                                  Page 238




                                                           Page 239                                                  Page 240
  1   it's -- they both do the same time, it's just done in            1   a lawsuit first against them or did they file a
  2   a more modern fashion. Okay.                                     2   lawsuit first against you?
  3      Q. So how do you -- how -- what were your --                  3      A. I can't recall. I don't -- I don't recall,
  4   how were you communicating with Warmblood and Genova?            4   because I don't know if they ever filed that one.
  5      A. Haven't been communicating with them for                   5      Q. That one?
  6   over a year.                                                     6      A. I mean, the one that the Warmblood, the only
  7      Q. When is the last time you did?                             7   one you have listed. I don't know.
  8      A. You know what, I can't remember. I can't                   8      Q. I'm not limiting my question to one that I
  9   remember, but I think it would have been on a text,              9   have listed. I'm asking whether you filed a lawsuit
 10   via a text.                                                     10   against them before you or did they file the lawsuit
 11      Q. And when was the lawsuit filed?                           11   against you before, before you did? So I'm just
 12      A. I don't recall the lawsuit being filed. I                 12   asking who filed the lawsuit against whom first.
 13   mean, I wouldn't be able to tell you the date.                  13      A. Oh, yeah, I don't know. I don't know.
 14      Q. Was it within the last year?                              14      Q. The Lomnitzer firm, did you -- you settled a
 15      A. Again, I don't recall when it was filed.                  15   lawsuit with them; is that correct?
 16      Q. It could -- it could have been more than a                16      A. Yes.
 17   year ago?                                                       17      Q. What were the terms of that settlement?
 18      A. It could have -- yeah, it could have been.                18          MR. BEIK: Object to form.
 19      Q. And did you file the lawsuit or did they?                 19          THE WITNESS: Yeah, the terms were, they
 20      A. I believe we have filed a lawsuit against                 20   were private.
 21   them now as well. So, yes. So everyone's -- I don't             21   BY MR. KHAZEN:
 22   know what their lawsuit consists of anymore, but I              22      Q. What were the terms of that settlement?
 23   know that we -- what ours consists of, so what is the           23      A. The terms were, they were -- they weren't to
 24   exact question? Did we file or did they file?                   24   be shared.
 25      Q. Did you file -- did you file -- did you file              25      Q. So are you refusing to answer?


                                                                                                             Pages 237 to 240
New York                                         Hudson Court Reporting & Video                                   New Jersey
212-273-9911                                            1-800-310-1769                                          732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 61 of 74

                                                      Page 241                                                  Page 242
  1     A. I'm actually -- I'm just abiding by the                1   our copyrights and trademarks she had in her office,
  2   terms of the lawsuit, which were it was I believe,          2   and all of the -- she had all of the data from IPP,
  3   I'm not -- I believe from what my attorney told me          3   since they'd been sending it, so she had all the data
  4   that the lawsuit was, was going to be sealed. The           4   and also the data from India where it was, where they
  5   terms of the lawsuit were not to be, were not to be         5   had revised the data from IPP. So that's what I
  6   shared.                                                     6   mean.
  7     Q. Okay. So remember the instructions I gave              7      Q. What data was in India that was revised by
  8   you, unless your attorney objects and instructs you         8   IPP?
  9   not to answer that you're to answer the question?           9      A. Every time --
 10     A. Okay. So I don't know the exact terms. All            10      Q. What data was revised in India of IPP?
 11   I know is that there was some monetary terms, and          11      A. Every time we got data from IPP, the guys in
 12   they were -- and then we were supposed to get all of       12   India, the, I think you call them computer something,
 13   our IP copyright back, and they were supposed to do        13   that's probably their real name, but he would
 14   some more things that they had done wrong and provide      14   actually have to take that data and run it through a
 15   us with some accounting and things like that, but it       15   tracker and run it through a program that actually
 16   was -- it was just basically an agreement that we          16   brings out the geolocation of the IP addresses.
 17   could move on and, you know, everyone moves on, and        17          So he'd have to go through everything that
 18   but it was again privileged so much, in so much of a       18   IPP gave him and then bring up the geolocations and
 19   way.                                                       19   then put them into districts and then put each video
 20     Q. What do you mean by you were entitled to get          20   with how many hits on the title. And so -- so that
 21   your IP and copyrights back from the Lomnitzer firm?       21   was something that was important that be done. And
 22     A. She still had all of our accounting                   22   actually our new software, that's -- we built that
 23   information. She still had all our copyright               23   in, the geolocation.
 24   certificates. She was having them sent to her office       24      Q. Did the agreement, the settlement agreement
 25   and -- and so on and so forth. Anything to do with         25   with the Lomnitzer firm agree to give you any rights


                                                      Page 243                                                  Page 244
  1   back into the copyrights?                                   1      Q. Was she allowed to keep any of your money?
  2          MR. BEIK: Object to form.                            2      A. I don't know that answer either. I do know
  3          THE WITNESS: They didn't. They never got             3   that she was acting uncollectible and very, very
  4   any rights.                                                 4   difficult, and we wanted our intellectual property
  5   BY MR. KHAZEN:                                              5   back. So if there was money left over there, it was
  6     Q. What rights did they claim to have?                    6   just a little bit, we probably let her keep it in
  7     A. None. They behaved cowardly but if I spoke             7   exchange for getting all of our information back.
  8   to her face, she did claim any rights.                      8      Q. Now, when you say you're getting your
  9     Q. How much was the monetary settlement between           9   intellectual property back, what do you mean?
 10   you and Lomnitzer?                                         10      A. The -- you already asked this three times,
 11     A. I don't recall but I do know --                       11   but the, the -- all of our copyrights from the
 12          MR. BEIK: Form.                                     12   government, the copyright forms, the -- all the
 13          THE WITNESS: -- we did not pay anything.            13   communications with IPP, all of the spreadsheets, all
 14   BY MR. KHAZEN:                                             14   of the people that we had settled with.
 15     Q. Did they pay anything to you?                         15           It's all -- these are all also not supposed
 16     A. There was money in the trust account, and I           16   to be shared. I mean, we don't share the names of
 17   don't remember what happened to it, but I know             17   anything, just like anything to do with a copyright
 18   nothing came out of our pocket.                            18   protection. So we needed to get all of that back
 19     Q. You don't know if you paid anything? You              19   from her office. She had everything sent to her
 20   don't know if you paid anything?                           20   office like she was Malibu Media.
 21     A. No, nothing. I'd say nothing came out of              21      Q. Has she returned all those things to you?
 22   our pocket. I don't know if she had money left over        22      A. I believe she just returned them. So I know
 23   from us, because she didn't give us all that               23   Paul had to send her for the last batch a prepaid
 24   accounting fully, but I'm just saying that nothing         24   FedEx, and so she's returned most everything. She
 25   came out of our pocket to her.                             25   had one more small batch to send back.


                                                                                                        Pages 241 to 244
New York                                       Hudson Court Reporting & Video                                New Jersey
212-273-9911                                          1-800-310-1769                                       732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 62 of 74

                                                       Page 245                                                   Page 246
  1      Q. One more batch to send back, did you say?              1   software works and that would be illegal.
  2      A. I think so, yeah. But I think it's back.               2       Q. Is that the only reason you don't believe
  3      Q. When did you receive the bulk of it?                   3   they're seeding your, your, the internet with your
  4      A. I believe she's been sending it over the               4   copyrighted works?
  5   last -- ever since we've gotten these questions.             5       A. Well, we're not working with them anymore
  6   We've been on them every day to send it, but they're         6   and nothing has changed. The internet is still
  7   so disorganized. I don't know that they're that              7   getting filled with our copyrighted works.
  8   organized. And we've been waiting and, you know, and         8       Q. I mean, you mentioned that they're actually,
  9   politely asking every day and getting what we can and        9   that they're actually making money in Europe off of
 10   it's been sent to my attorneys.                             10   the, off of the proliferation of your works; is that
 11      Q. Do you send copies of your films to IPP?              11   correct?
 12      A. No.                                                   12       A. I don't know for sure but it seems like they
 13      Q. So how do they -- how do they know to                 13   are because I've been, I've been trying to contact
 14   compare them?                                               14   some attorneys that they're still working with, and
 15      A. They compare them with the ones I upload to           15   it's not just our movies but I believe that they are
 16   the website.                                                16   trying to collect on our movies. So I'm still
 17      Q. And are they able to download copies of your          17   investigating that, and we're in the middle of
 18   films?                                                      18   investigating that, so that's -- I don't know the
 19      A. Yes.                                                  19   answers.
 20      Q. And is there any way to know whether or not           20       Q. Did you not testify that you believed that
 21   they're seeding the internet with your films in the         21   they had made $400,000 already on -- from --
 22   first place?                                                22       A. I do believe that. It hasn't been proven,
 23      A. They're not.                                          23   but I do believe that.
 24      Q. How do you know?                                      24       Q. And is that illegal for them to do?
 25      A. Because I know because I know the way their           25       A. Yeah. They would owe us the money but it's


                                                       Page 247                                                   Page 248
  1   in Europe so it's not easy to get, so...                     1   just haven't had time to handle this yet. So I don't
  2       Q. So IPP operates illegally, in your opinion?           2   feel like this has anything to do with what we're
  3       A. No, I didn't say they were operating                  3   talking about, and I don't want to say something
  4   illegally --                                                 4   about someone until we've gone to court.
  5           MR. BEIK: Form.                                      5       Q. Yes or no, in your opinion IPP is operating
  6           THE WITNESS: -- but I think that they're             6   illegally and enforcing your copyrights in Europe?
  7   you know, costing me money where they can. I don't           7           MR. BEIK: Objection, form.
  8   know for certain. So and they -- what they do with           8           THE WITNESS: I don't know. I don't know.
  9   the data is not illegal when someone buys -- when            9   BY MR. KHAZEN:
 10   someone purchases, wants to find out if their IP            10       Q. You don't have an opinion? I'm asking for
 11   address is -- if their movies are getting stolen by         11   your opinion.
 12   which IP addresses, they can provide those services.        12       A. I can't give an opinion on something like
 13           And so since they can provide those                 13   that, but that's a legal -- that's a very serious
 14   services, and then if you don't want to take them up        14   legal thing to give an opinion on.
 15   on their services in Europe, I wouldn't put it past         15       Q. So yes or no, do you suspect that IPP is
 16   them to just go ahead and just accept the money             16   illegally enforcing your patents in Europe?
 17   themselves then.                                            17           MR. BEIK: Object to form.
 18   BY MR. KHAZEN:                                              18           THE WITNESS: I'm not going to give that on
 19       Q. And it's your belief that they are                   19   the record, I'm sorry.
 20   collecting money that is owed to you illegally in           20   BY MR. KHAZEN:
 21   Europe; is that correct?                                    21       Q. I need you to answer my question.
 22       A. Yeah, I don't want to testify to that                22       A. I don't know. I'm not going to say on the
 23   because I haven't investigated it far enough, but I         23   record that what I think IPP is doing or not doing in
 24   do have one lawyer that has been telling me that and,       24   Europe. I just can't know that. I can't know for
 25   and maybe one or two others and so it's very -- I           25   sure until I have a lawyer investigate, tell me for


                                                                                                         Pages 245 to 248
New York                                    Hudson Court Reporting & Video                                    New Jersey
212-273-9911                                       1-800-310-1769                                           732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 63 of 74

                                                          Page 249                                                  Page 250
  1   sure.                                                           1   That is an answer.
  2       Q. I need to know your, what your -- that's not             2           THE WITNESS: I do not know. I cannot know
  3   my question. I asked -- my question is what do you              3   that to a point where I can put it on a legal form,
  4   think. So I need -- you need to answer my question.             4   unless I have actually taken them to court and
  5   In your opinion is IPP operating illegally by                   5   verified it.
  6   enforcing your patents in Europe?                               6   BY MR. KHAZEN:
  7           MR. BEIK: Objection, form.                              7       Q. I didn't ask if you know for sure, so I'm
  8           THE WITNESS: I don't know. I do not know                8   going to ask the question again. This is getting to
  9   whether they're doing that. I can't answer that.                9   the point where you're just refusing to answer my
 10   I'm not IPP. I'm not the lawyers that may or may not           10   questions. So do you suspect that IPP is illegally
 11   be giving them money. I do not have those answers.             11   enforcing your copyrights in Europe?
 12   All I -- all I can do is suspect it. So I can --               12           MR. BEIK: Objection, form.
 13   there's no answer I can give you.                              13           THE WITNESS: I'm not going to answer
 14   BY MR. KHAZEN:                                                 14   whether I suspect something or not. That's -- it's
 15       Q. Do you suspect that IPP is enforcing your               15   not okay to do that, because if they're not, I'm not
 16   patents illegally in Europe?                                   16   going to slander them and say they are. I'm going to
 17           MR. BEIK: Object to form.                              17   go to court and do it correctly.
 18           THE WITNESS: I'm not putting that on the               18   BY MR. KHAZEN:
 19   record.                                                        19       Q. You're refusing to answer my question?
 20   BY MR. KHAZEN:                                                 20       A. No, I'm not refusing to answer your
 21       Q. That's not -- I'm asking again. Do you                  21   question. I'm refusing to slander someone when I
 22   suspect that IPP is enforcing your patents illegally           22   don't have all the information.
 23   in Europe?                                                     23       Q. You testified earlier that you, that you
 24           MR. BEIK: Objection, form. Ramzi, she                  24   suspected that they stole $400,000 from you by
 25   answered it three times. She said she does not know.           25   illegally enforcing your patents from Europe. Were


                                                          Page 251                                                  Page 252
  1   you lying then?
  2     A. No.
  3     Q. Has your testimony changed?
  4     A. That wasn't a direct testimony, that was
  5   just a little bit of color as to why we -- things
  6   weren't working out between IPP and us.
  7     Q. A little bit of color? So it wasn't
  8   truthful?
  9     A. I don't know. It's not a fact. It's
 10   something that has to be investigated. And when
 11   you're investigating something like that, you might
 12   not, you know, you might not work with the person on
 13   something else.
 14     Q. Where did you come up with the number
 15   400,000?
 16     A. I estimated over how many months it's been
 17   and how much they had been paying themselves from one
 18   lawyer.
 19     Q. So wouldn't that give them incentive to seed
 20   the internet with your, with your copyrights if
 21   they're making money off of it?
 22     A. Well, they're not now --
 23         MR. BEIK: Form.
 24         THE WITNESS: -- for sure, so. I mean, they
 25   are -- we would never let them seed the internet. I


                                                                                                            Pages 249 to 252
New York                                        Hudson Court Reporting & Video                                   New Jersey
212-273-9911                                           1-800-310-1769                                          732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 64 of 74

                                                         Page 253                                                  Page 254
  1         And then Lorri left with us a bunch of bills             1      Q. I'm sorry?
  2   so it was very, you know, it was eaten up pretty               2      A. I just -- I just -- there's so much I still
  3   quickly. And then, you know, going through cases               3   need to do today. I mean, is there any way that we
  4   like this with you, I have to pay for that, too.               4   can -- is there...
  5         So and then I said I didn't how much we                  5      Q. We can take a break any time you'd like.
  6   have -- that made -- with that sheet you were given            6      A. No, not a break, it's just it's already 5:00
  7   is all the infringements on the movies that we're              7   and I had some really important calls I had to make
  8   alleging that your client has downloaded. Those are            8   today. I didn't realize this would take the whole
  9   just how many times those movies have been downloaded          9   day.
 10   so is what you asked for.                                     10      Q. Yeah, I just -- well, if you need to take a
 11     Q. Did that include the legal fees for against              11   break, we can take a break.
 12   the Lomnitzer firm?                                           12      A. How much longer do you think?
 13     A. Does that include legal fees against the                 13      Q. I'm not sure. It depends on the answers you
 14   Lomnitzer firm?                                               14   give me. I've been getting long minute, many several
 15     Q. The Lomnitzer firm?                                      15   minute long answers to very straightforward
 16     A. I don't recall, but it was -- those fees                 16   questions, so this is taking --
 17   were minimal.                                                 17      A. I kept -- I keep --
 18     Q. Does it include the legal fees in the suits              18          MR. BEIK: Hang on. Hang on. Do we want to
 19   with Warmblood and Genova?                                    19   go off the record here or...
 20     A. No.                                                      20          THE WITNESS: I think we should go off the
 21             (Thereupon Defendant's Exhibit 10                   21   record.
 22             was marked for identification.)                     22          MR. KHAZEN: Well, regardless, do you need
 23   BY MR. KHAZEN:                                                23   to take a break, because I just -- I'm not exactly
 24     Q. I'm marking as Exhibit 10 a document.                    24   sure. We can maybe take a break and discuss it.
 25     A. It's already 5:00. I really need to...                   25          MR. BEIK: Let's take a break.


                                                         Page 255                                                  Page 256
  1          THE VIDEOGRAPHER: Okay. Everyone agrees?                1   account in Exhibit 10?
  2   Off the record at 5:02.                                        2       A. Seb.
  3              (A recess was taken.)                               3       Q. Do you have any control over this?
  4          THE VIDEOGRAPHER: We are going back on the              4       A. I have control over this as well.
  5   record at 5:15 p.m.                                            5       Q. Do you -- do you -- do you monitor it to
  6          THE WITNESS: Okay.                                      6   make sure that it's accurate?
  7   BY MR. KHAZEN:                                                 7       A. I do.
  8      Q. So can you take a look at Exhibit 10,                    8       Q. Do you see here it says "while we prepare a
  9   please?                                                        9   massive plan to protect our content"?
 10      A. 10. Yes, I see it.                                      10       A. Yes.
 11      Q. Do you recognize this?                                  11       Q. What is -- what is this massive plan that
 12      A. Yes.                                                    12   it's referring to here?
 13      Q. What is it?                                             13       A. I guess -- I guess I was sending out a
 14      A. It's a Twitter post.                                    14   little warning to MindGeek.
 15      Q. Is it your Twitter post?                                15       Q. What is that? What is -- why would you be
 16      A. It's either mine or one of the guys who does            16   sending a warning to MindGeek?
 17   Twitter for us.                                               17       A. They own tube sites and they post our videos
 18      Q. So how many people control your Twitter, XR             18   illegally there.
 19   Twitter account?
 20      A. We have three people who work on -- there's
 21   actually multiple Twitter accounts. XR Europe.
 22   There's -- we don't have to get into it, but there's
 23   multiple. There's maybe ten social media accounts
 24   for XR.
 25      Q. Who controls this particular XR Twitter


                                                                                                           Pages 253 to 256
New York                                       Hudson Court Reporting & Video                                   New Jersey
212-273-9911                                          1-800-310-1769                                          732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 65 of 74

                                                Page 257                                                             Page 258
                                                               1   even pay attention, and so that's -- that was part of
                                                               2   the problem. So and we do -- and we do it to be a
                                                               3   deterrent for the people on the torrents, because if
                                                               4   they think they're going to get sued for taking an XR
                                                               5   movie, they might think twice and they might actually
                                                               6   join the site instead of stealing a movie.
                                                               7      Q. Has it been effective?
                                                               8      A. I can't -- we can't really tell right now
                                                               9   with COVID and with MindGeek. I wouldn't want to
                                                              10   stop. I'd be scared to stop and see what would
                                                              11   happen because our movies are stolen much more than
                                                              12   any other movies, even with -- but a lot of people,
                                                              13   they post online, on Twitter, and all the trolls post
                                                              14   that, you know, that they will -- people will get in
                                                              15   trouble if they steal our movies. And so when we
                                                              16   file, it's definitely effective just when they know
                                                              17   we filed that we get more sign-ups because people
                                                              18   don't go to the torrents.
                                                              19      Q. On what basis do you -- on what basis do you
                                                              20   have to claim that your stole, that your IP is
                                                              21   allegedly stolen more than other people's?
                                                              22      A. If you have more than five movies that
                                                              23   you've downloaded in full from our site, I would say
                                                              24   that that shows a habitual offender definitely. Even
                                                              25   just -- even just two. Even just one is still



                                                Page 259                                                             Page 260
  1   stealing. I mean, content is, you know, it's up to       1   and suing the -- because our really loyal people will
  2   150,000 for a judge for not using -- for your            2   stay, and because there's, you know, 2,000 movies for
  3   personal use up to 250,000 for using -- stealing it      3   them to watch. And when I put up a new movie right
  4   and selling it.                                          4   now, it just gets immediately stolen off the torrent.
  5      Q. How much did it -- well, let me -- that            5          Like as you saw that first movie I looked up
  6   didn't -- please let me restate my question because I    6   with Kaisa in it, it was on the -- it was stolen the
  7   don't think you addressed the correct question. I        7   day I put it up. And this happens with, within two
  8   said on what basis do you, is it that you came to the    8   minutes of it being put up. It's -- it's on the
  9   conclusion that your IP is allegedly stolen more than    9   torrents and then within two hours it's on the tubes
 10   other people's, more than others?                       10   as well.
 11      A. We've done research on that like throughout       11          And both the torrents and the tubes are
 12   the years with different lawyers. And for some          12   impossible to DMCA. They just throw it in the
 13   reason if you Google them, like there's almost no       13   garbage. The tubes you can't even reach because
 14   other address that's stolen as much as ours is. It      14   they're out of the country, and, I mean, the
 15   says, you know, XR.org, XR hunter. I mean, on the       15   torrents, I'm sorry, you can't reach because they're
 16   torrents they have more XR movies than, than any        16   out of the country, so the DMCA notices does nothing.
 17   other, you know, single, single site.                   17   That's our only legal line of defense if we don't
 18          So it's -- and there's just so many UDOP         18   actually go this route and actually file a lawsuit.
 19   cases, too, where they actually make websites and       19   And on the tubes they don't list that DMCA notices at
 20   then they send you to the torrents to go download the   20   all. They're also mostly based out of the country.
 21   movies for free. So if you search XR free, you'll       21       Q. Do you have any data to back up your claims?
 22   just see so many of the free sites it's just, it's      22       A. Yeah, I have lots of data.
 23   just ridiculous.                                        23       Q. Have you produced that data?
 24          So I've -- I've actually been holding off on     24       A. No, we haven't produced it yet.
 25   putting up new movies until we can get filing again     25       Q. Why not?


                                                                                                          Pages 257 to 260
New York                                 Hudson Court Reporting & Video                                        New Jersey
212-273-9911                                    1-800-310-1769                                               732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 66 of 74

                                                Page 261                                                          Page 262
  1       A. Well, we haven't started a lawsuit yet.
  2   It's going to be very expensive.
  3       Q. Have you produced that data -- why haven't
  4   you produced that data to, to us?
  5       A. To you?
  6       Q. Yeah.
  7       A. What data?
  8       Q. The --
  9       A. I haven't even sorted the data out for my
 10   own attorneys yet. It's just in the infancy of that
 11   lawsuit. Basically we want to protect ours, our
 12   copyrights on the torrents and on the tubes. So the
 13   tubes stealing the data is a little different than
 14   the torrents, and that lawsuit is in its infancy so I
 15   don't really have anything to produce to you yet. It
 16   needs to be organized.
 17       Q. You claim that you have data showing that
 18   you -- that XR content is stolen at a higher rate
 19   than other sites, and I'm wondering why you've not
 20   produced that data if you're in possession of it?
 21       A. I don't -- I don't have specific data that I
 22   could produce at the moment.
 23       Q. Is there some reason that that data has been
 24   withheld?
 25          MR. BEIK: Object to form.


                                                Page 263                                                          Page 264
  1   but the thing is it's -- it doesn't -- go ahead. I'm     1   my name on it, and so we kept the -- we paid for
  2   sorry. Ask the question. But it's -- it would be         2   productions for the harder core website that, that's
  3   just my, my husband. And I believe that it was set       3   still in existence that my friend Francisco mostly
  4   up to have the domain names be separate, and then I      4   did the producing and directing on, but I was there
  5   think everything was paid a price for and then sent      5   as well.
  6   back to XR all to be under one domain name or one IP,    6          And so that was -- that -- and so that guy
  7   one IP holding company.                                  7   wanted to invest in that business, so we made a
  8      Q. When you say "back to XR," did you mean back       8   separate company, and then he turned out to be not a
  9   to Malibu?                                               9   good guy and so they kind of all came together, these
 10      A. Yeah, exactly. I'm sorry.                         10   guys, and so that business is no longer.
 11      Q. So how did the asset get from Malibu to           11      Q. Were you -- were you a CEO of Colette
 12   Click Here?                                             12   Productions?
 13      A. When we started, that's why I said 2007 or        13      A. Yes.
 14   2008, I think we put in the trademarks and the, the     14      Q. From what date to -- from what dates?
 15   domain names and Click Here and then the copyrights     15      A. I don't know, from whenever that 2016 or '17
 16   into Malibu, just because we -- I don't know, I guess   16   until like September of this year or something.
 17   we thought if someone -- some lawyer told us it was a   17      Q. And were you working for Colette Productions
 18   good idea, and then we decided it would be better to    18   when you were, when you were making some of these,
 19   have, to have everything, to have the adult things      19   some of these works, your pornographic works?
 20   under one roof and other things that aren't under       20      A. Of what? Say again.
 21   another roof.                                           21      Q. When you were making these pornographic
 22      Q. When did you found Colette Productions?           22   movies, were you working for Colette Productions?
 23      A. That was I think -- I actually didn't do it.      23      A. Was I working for Colette Productions? That
 24   The lawyer who was at the point stealing from us, he    24   was just basically an expense account. I was doing
 25   actually went and opened up in the bank account, put    25   the same work.


                                                                                                         Pages 261 to 264
New York                                 Hudson Court Reporting & Video                                         New Jersey
212-273-9911                                    1-800-310-1769                                                732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 67 of 74

                                                Page 265                                                      Page 266
  1      Q. What about Colette Holdings. When did              1       Q. What was the purpose of Colette Properties?
  2   you -- when did you create Colette Holdings?             2       A. That was we were going to buy a property
  3      A. That lawyer -- that lawyer set it up for us        3   together, and we did actually, and he stiffed me out
  4   around the same time. He actually knew the person at     4   of half of it, so when he went to jail. So -- so I
  5   the bank and had the bank sign my name. And that --      5   used it to pay some of my properties, rental
  6   and that money got transferred into there and then he    6   properties and things like that, and like pay the
  7   cleaned that account out, and that's when we found       7   mortgage payment, receive the rent. And so that, it
  8   out he was kind of a bad guy as well.                    8   really didn't have anything to do with XR or anything
  9          He was kind of involved with Genova and that      9   like that. It was actually I had properties in there
 10   was a whole, just a whole mess I'm hoping to have       10   that I've owned for 15 years.
 11   over soon and so we can just move forward and make      11       Q. Now, did Warmblood ever invest $400,000 in
 12   content and protect out content and that's it.          12   Malibu?
 13      Q. Were there ever any contracts between any of      13       A. No, I don't believe so.
 14   these companies, Colette Productions, Colette           14       Q. Did they ever invest anything in Malibu?
 15   Holdings, Colette Properties, Click Here, or Zo         15       A. I believe they stole money from Malibu.
 16   Digital with Malibu?                                    16       Q. Did they ever give Malibu any money?
 17      A. Oh, with Malibu? Zo Digital -- Zo Digital         17       A. They -- no, they did not.
 18   maybe but nothing else, and Click Here probably.        18       Q. So I'm just wondering why, why do you think
 19      Q. So Colette Productions, Colette Holdings,         19   that, I mean, do you think that -- so what's behind
 20   Colette Properties never had any agreements with        20   this? Is this all just made up that Malibu, that the
 21   Malibu?                                                 21   allegations from Warmblood that Malibu Media agreed
 22      A. No.                                               22   to split 50/50, quote, net recovered fees generated
 23      Q. Did you -- did you personally have any            23   from protecting copyrights as to restitution efforts
 24   agreements with these companies?                        24   to recovered losses, unquote? Is this all fabricated
 25      A. No.                                               25   or?


                                                Page 267                                                      Page 268




                                                                                                     Pages 265 to 268
New York                                Hudson Court Reporting & Video                                    New Jersey
212-273-9911                                   1-800-310-1769                                           732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 68 of 74

                                                          Page 269                                                        Page 270
  1       A. Yeah, which is really weird because, first               1       Q. So you're saying it's a fake DocuSign?
  2   off, I would never write that underscore under my               2       A. I guess so. Who else could it be?
  3   name like that, and that's not even my handwriting,             3       Q. So just to go back a little bit, you said --
  4   and I didn't sign this. So, like I would never sign             4   you mentioned something about with respect to
  5   this.                                                           5   infringement that there was a pattern that you would
  6           I've seen this before. It was just a weird              6   notice from people where they would receive notices
  7   thing that they said that they would get 50 percent             7   and then resume again. Did I understand that?
  8   of the company. And that's what they want us to file            8       A. Yeah, they would -- they would receive three
  9   instead of when -- instead of foreclosing on our                9   notices from -- when they get the notice from the
 10   house, which they actually -- again it's just -- they          10   internet service provider, they would usually stop
 11   put two deeds for 2.5 million when it wasn't even              11   and -- and then once they stopped they would, you
 12   their money. They were paid back. Then they had                12   know, that would usually be it and then they would
 13   some other hundred thousand dollars that they had              13   either go to court or settle or end up not go back to
 14   taken out of the account and tried to foreclose on             14   it.
 15   that.                                                          15          But there's for some reason some people are
 16           And in California how you can do                       16   addicted and they'd stop for a little while and then
 17   nonjudicial, you just go on the courthouse steps and,          17   go back to it later. And if they had enough time
 18   you know, try to, you know, sell someone, and then             18   space between the infringements, they wouldn't get
 19   they have to go try to get their title back, and so            19   the three notices where their service would be turned
 20   it's a huge pain. And so this it what they do for a            20   off.
 21   living. So, yeah, I am familiar with that, and it's            21       Q. And was that -- was that part of why your,
 22   fraudulent, obviously fraudulent.                              22   your, is that part of your alleged evidence against
 23       Q. You're saying that's a forged signature?                23   my client?
 24       A. Well, it's a DocuSign, so if you can call               24       A. No, it's just truth.
 25   this a signature.                                              25       Q. All right. Let's take a quick break and


                                                          Page 271                                                        Page 272
  1   I'll probably just do a little bit of wrap-up and               1   from our filings, she was paying it all to herself.
  2   then I'll conclude.                                             2   We did, as long as we filed and held people
  3      A. Okay. Thank you.                                          3   accountable, we did do better. So but I thought they
  4          THE VIDEOGRAPHER: Off the record at 5:36.                4   were getting paid 15 and then she raised them to 25
  5              (A recess was taken.)                                5   without telling me.
  6          THE VIDEOGRAPHER: We are back on the record              6      Q. When did things start to go south with IPP?
  7   at 5:43 p.m.                                                    7      A. I think it was maybe four months from when
  8   BY MR. KHAZEN:                                                  8   we left Lomnitzer. I was upset about seeing an email
  9      Q. You mentioned before that you, that you                   9   from one of the attorneys in Germany who said that he
 10   thought the Lomnitzer firm was overpaying IPP; is              10   was suing people on behalf of us and paying, and
 11   that right?                                                    11   paying -- actually they were paying Pillar, and then
 12      A. Yes, I did at one point.                                 12   I think they started paying Lomnitzer, then they
 13      Q. Before was IPP kind of, was it in with the               13   started -- no, then they were keeping the money.
 14   Lomnitzer firm in terms of taking money from you?              14   After we left Pillar, they were keeping the money,
 15      A. Yeah. Well, I think the Lomnitzer firm,                  15   and so I was upset about that. I asked the law firm,
 16   like they just didn't really understand the                    16   I said, How could you keep the money. You should be
 17   technology. And so they really wanted to get the,              17   giving it to us.
 18   you know, they really put paying IPP ahead of all              18      Q. The -- when you said there was a law firm,
 19   else, because she wanted to make sure to get the IP            19   sorry, which law firm was this?
 20   addresses so she could keep filing and keep making             20      A. Germany called Fareds, F-a-r-e-d-s.
 21   money, which we weren't making money, we were just             21      Q. And they were paying -- they were paying IPP
 22   were -- we were getting the benefit of -- and I could          22   for collections that they made on your copyright?
 23   tell actually, I was thinking back, we were -- we did          23      A. Yeah. They were paying IPP for our data,
 24   have more traffic and more sales when she was filing.          24   and then they were making collections on our
 25          So even though we weren't making any money              25   copyrights, and then they were giving incentive to


                                                                                                                 Pages 269 to 272
New York                                      Hudson Court Reporting & Video                                          New Jersey
212-273-9911                                         1-800-310-1769                                                 732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 69 of 74

                                                      Page 273                                                       Page 274
  1   us, the distribution, they were giving it to IPP,           1   settlements but getting out of paying IPP by doing
  2   because IPP told them that that was fine, that we had       2   that, and then -- and then once Pillar was gone, IPP
  3   agreed to that as part of our, you know, as part of         3   decided to still get the full amount from us but to
  4   their payment to them for the data we were getting in       4   also keep the money from IPP.
  5   America, and so that obviously wasn't the case.             5      Q. Do you -- so you can read and write German?
  6      Q. Did you -- when did you get that, the email           6      A. A little bit.
  7   indicating that?                                            7      Q. And when did you -- when did you read this?
  8      A. Well, actually they had been sending it and           8   Do you recall what, around what date you were able to
  9   it had been going to my junk, so the attorney at the        9   read this email?
 10   firm, he wasn't doing anything wrong, he was actually      10      A. I think it was -- like I said, we left
 11   just doing what he thought Pillar told him to do.          11   Lorri's in August, so it would have been maybe, maybe
 12   And so it had been going to my email box every month,      12   six months before that even, six months before that.
 13   and one day I opened it up and I saw it in German,         13   That's when I started getting upset about it and --
 14   and then I read it in German and then I saw that it        14   he didn't start anything with them basically because
 15   said in German that he was keeping the money. And          15   she just wanted just to keeping everything as it was
 16   so -- so that they were giving IPP the money to keep.      16   so she could keep making her bills.
 17         And Patrick Ashashay (phonetic) from IPP had         17      Q. That's August of 2018?
 18   emailed it back in German and just said, okay, thank       18      A. Correct. Six months before that.
 19   you so much. And -- and I looked at that, I said,          19      Q. Correct. So it would have been around
 20   Wow, how long has this been going on? And then I           20   February of 2018?
 21   emailed back the Fareds attorneys in German and I          21      A. Right. Sounds right.
 22   said, How long have you been paying Patrick Ashashay       22             MR. KHAZEN: I think that's -- those are
 23   from IPP? And he told me since 2017.                       23   all the questions I have for today, reserving our
 24         And so he said that Pillar told him that it          24   rights.
 25   was okay to do. So Pillar was basically keeping the        25             THE WITNESS: Okay.



                                                      Page 275                                                       Page 276
  1                      EXAMINATION                              1   guys were sick.
  2   BY MR. BEIK:                                                2           And then Dane, who was our, actually our
  3      Q. Hang on, Colette. I've got a few questions            3   contact with IPP and was starting a whole new
  4   for you real quick. The first one is when we started        4   software system, he also got it and got sick. And
  5   this deposition, you were asked some questions about        5   I've barely spoken with him since that happened. So
  6   COVID, and it sounded like you were giving the best         6   it was actually, it was really much more affected
  7   business answer to the questions where you mentioned        7   than I did say this morning, so...
  8   that you all were trying to keep the business going         8   BY MR. BEIK:
  9   and trying to keep --                                       9       Q. Okay. Well, it's fair to say that it
 10      A. Right.                                               10   significantly affected you in the past seven months?
 11      Q. -- keep everything going on and --                   11       A. Yeah. Significantly, yeah.
 12      A. Right.                                               12           MR. KHAZEN: Objection. Objection, form and
 13      Q. -- so forth. That sounded like a good                13   leading.
 14   business answer, but did COVID affect your business        14           THE WITNESS: Well, I mean, I'm even still a
 15   in a very bad way?                                         15   little bit sick from it, so it's like it's been --
 16         MR. KHAZEN: Objection, leading and form.             16   I've been still harder to catch my breath and
 17         THE WITNESS: No, it did. I mean, I was               17   everything and tireder and hard to sleep, so it's --
 18   sick for months on end, and a lot of our people, like      18   I don't know if it's COVID or what, but it's just
 19   our programmers, my head programmer got it as well.        19   been a lot's been going on, and, yeah, so but so I
 20   I forgot about all this. I mean, I was -- I was so         20   probably didn't answer it perfectly. I probably
 21   tired this morning and I didn't realize this would         21   tried to make it sound, you know, better.
 22   take so long. And so I was sick, my husband was            22   BY MR. BEIK:
 23   sick, and then our -- some of our best performers and      23       Q. Okay. And we were -- we had some
 24   directors were sick. A lot of the people we work           24   conversations -- I guess just to put a bow on that,
 25   with and also our head guys in Ecuador, and our data       25   so whenever you were asked questions about who got


                                                                                                             Pages 273 to 276
New York                                     Hudson Court Reporting & Video                                       New Jersey
212-273-9911                                        1-800-310-1769                                              732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 70 of 74

                                                         Page 277                                                           Page 278
  1   it, and you didn't -- you didn't -- you didn't                 1      Q. Okay.
  2   name --                                                        2      A. Yeah, so, but, yes, he would have
  3       A. Right.                                                  3   distributed them and downloaded them.
  4       Q. -- for example, you didn't name a lot of                4      Q. There was a lot of references to 2015 to
  5   people, that was early, whatever that was --                   5   2019. And if you look back at exhibit -- if you look
  6       A. Right, it was more like cheerleading                    6   back at Exhibit Number 3, which I believe Defendant's
  7   basically, yeah.                                               7   Exhibit Number 3 was the, the complaint document 1-1.
  8       Q. You want to clear up your testimony that you            8   So if you look at the exhibit -- if you look at the
  9   later stated that that was --                                  9   Exhibit A, I guess it's Exhibit B, I'm sorry, to
 10           MR. KHAZEN: Objection, form and leading.              10   that, can you read me where on the last title listed
 11   BY MR. BEIK:                                                  11   where it shows date of publication?
 12       Q. And you were asked some questions about                12      A. So on -- on Exhibit Number 0003 or which
 13   whether the defendant distributed, as alleged in your         13   one? The title or which?
 14   complaint, whether the defendant in this case that            14      Q. Yes, Exhibit 0003 and then Exhibit B to that
 15   you alleged downloaded, copied and distributed the            15   exhibit.
 16   films listed in Exhibit A; is that true?                      16      A. Okay.
 17       A. If he downloaded them, he definitely would             17      Q. The date of first publication and then the
 18   have distributed them, because that's the way the             18   date of registration for the last title that's listed
 19   torrent client works.                                         19   on there on Exhibit B. Do you see that?
 20       Q. Okay. So -- so it's your allegations that              20      A. Okay. So hang on. Exhibit B, let me see.
 21   they, the films were distributed by the defendant?            21   Okay, so B would be -- eleven or ten? Ten? Ten?
 22       A. Well, he would have to because once you                22   No. Nine. Eight. Six I think you said, right? No?
 23   download them from the torrent client, you have to            23   Seven, five, four, three. Three, right?
 24   distribute it. So if I didn't say it properly then,           24      Q. Exhibit 3, and it's the original, it's the
 25   then that's what happened, but --                             25   original complaint, and then it's the Exhibit B.



                                                         Page 279                                                           Page 280
  1      A. Okay. Okay, there -- for some reason it                  1       Q. Okay. So the range is from 2007, which is
  2   keeps going away. There it is. This is A. Okay, so             2   the last one, to the first one is 2019; is that
  3   this must be B. Okay. So -- so the last movie, the             3   correct?
  4   a Fucking Hot Threesome, that one?                             4       A. Yes.
  5      Q. Yes. And the date of first publication?                  5       Q. Okay. So the timeframe that you reference,
  6      A. It was August 7, 2015.                                   6   you're talking about that three-year period between
  7      Q. Okay. And so my question is were you                     7   2017 and 2019; that's correct?
  8   referencing 2015 to 2019 because that was the range            8       A. Correct.
  9   of the titles that were listed in the complaint?               9           MR. KHAZEN: Objection to form.
 10      A. Yes.                                                    10   BY MR. BEIK:
 11      Q. Okay.                                                   11       Q. When we were talking about and you were
 12            MR. KHAZEN: Object to form.                          12   answering some questions about, about the Lomnitzer
 13   BY MR. BEIK:                                                  13   law firm, just to clear up a little bit, was it your
 14      Q. So just to put a bow on it, if you -- if you            14   understanding -- what was your understanding that
 15   go back to Exhibit A, and the dates for the hit               15   they, they were holding from you in terms of because
 16   dates, and can you tell me the years of the hit               16   of the dispute?
 17   dates?                                                        17       A. Oh, okay. I believe they were holding our,
 18      A. Okay.                                                   18   you know, our, basically our intellectual property,
 19      Q. Just the range from what year to what year              19   our copyrights. Like they were just kind of holding
 20   are the hit dates?                                            20   it until we settled everything, just we were just
 21      A. Okay. So the hit dates on these are --                  21   waiting to get it back. You know, they weren't --
 22   okay, so the hit date from -- I'm starting from one           22   they didn't have any interest in it, they were just,
 23   and going down it goes 12-30-2018, 12-25-2018,                23   you know, had it in their office, and once we settled
 24   7-29-2018, 7-24-2018, 7-7-2018, 7-6-2018, 7-26-2017,          24   everything we would get it back. They were just --
 25   so a whole year earlier, and then 7-26-2017.                  25   they were just kind of messing with us but did not


                                                                                                                  Pages 277 to 280
New York                                     Hudson Court Reporting & Video                                            New Jersey
212-273-9911                                        1-800-310-1769                                                   732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 71 of 74

                                                         Page 281                                                   Page 282
  1   have an interest in anything, so...                            1   interaction with IPP, and so that was a big issue,
  2      Q. So they weren't claiming -- so they weren't              2   and his friend, who was building the new system, and
  3   claiming -- to your knowledge they were not claiming           3   then some of our top like performers and directors
  4   an interest --                                                 4   over in Prague as well. So we actually came, and
  5      A. They --                                                  5   then they had to hold new tests for the models, so
  6      Q. Hang on. Hang on. Let me ask the question                6   they had to have COVID on it.
  7   then you answer, okay. So they were not claiming               7           And so it's just really -- since we travel
  8   interest in any of those copyrights or intellectual            8   so much for work, and, you know, everything just
  9   property, they were, they were holding the files,              9   really came to more of a halt then. And then, yeah,
 10   right?                                                        10   and I forgot my head programer was. All the
 11      A. Right. Correct.                                         11   programmers got it as well. So we were definitely --
 12            MR. KHAZEN: Objection to form, leading.              12   but I guess I was so sick I don't even remember,
 13            THE WITNESS: Well, that's what I was trying          13   remember a lot of it.
 14   to answer so, like, too, he's not leading because I           14      Q. What, if anything, does that have to do with
 15   was trying to say they were holding the file. Files.          15   the prosecution of this lawsuit?
 16            MR. BEIK: Okay. So, okay, I reserve the              16      A. I guess I think Paul thought I was, I was
 17   rest for the time of trial.                                   17   not really mentioning how bad that myself and a lot
 18                     EXAMINATION                                 18   of other people in our business had experienced
 19   BY MR. KHAZEN:                                                19   COVID.
 20      Q. I have just follow-up on a couple things he             20      Q. Did your -- does your testimony change about
 21   asked about. So you mentioned that, some of the               21   the way that it affected you, that you --
 22   COVID testimony you had forgotten a couple people,            22      A. I mean, I think it was cheerleading a little
 23   your head programer. Who else did you -- who else             23   bit, like Paul said giving the business answers
 24   was it? Your head programmer and who else had COVID?          24   saying it wasn't so bad when it was quite a little
 25      A. Dane, who has actually doing all the                    25   bit worse than I said. So I guess he just wanted to


                                                         Page 283                                                   Page 284
  1   make sure that was clear.                                      1      Q. And you were able to prosecute your cases
  2      Q. When you went on the break, did you discuss              2   with Lomnitzer and Genova during this time, right?
  3   this being a business answer?                                  3      A. We actually got really behind on the, on the
  4      A. No.                                                      4   interrogatories for Genova, and I think we got
  5          MR. BEIK: Objection, form.                              5   slapped with some sanctions on there. I mean, I was
  6   BY MR. KHAZEN:                                                 6   so sick. And then with Lomnitzer, she was, she was,
  7      Q. So how long were you sick with COVID? How                7   at that point she was done.
  8   long were you sick with COVID?                                 8          So the rest of my team here were champions
  9      A. Over two and a half months actually.                     9   and kept just moving forward and closing things out.
 10      Q. And that was March and April and half, and              10   And but no, we had no more Lomnitzer then. And
 11   half of May then?                                             11   Genova, they were just burying us in discovery that
 12      A. Yeah, basically.                                        12   was just absolutely meaningless, but that was, that
 13      Q. And are there -- is there anything that you             13   was difficult at that point time, too, being sick and
 14   would have done for this case that you weren't able           14   so, you know, just never really catched up from all
 15   to do due to COVID?                                           15   that.
 16      A. I would have had more access to data and to             16      Q. When did you file suit against Genova?
 17   our programmers and to being able to do scripts and           17      A. Oh, now I can't remember. A while back. I
 18   extract things and gotten the data back from                  18   mean, eight months ago or something like that. I
 19   Lomnitzer faster and been able to just not have so            19   don't know how far back.
 20   many delays and answering in having the stuff in              20      Q. So at the beginning of 2020?
 21   front of me that I needed to answer.                          21      A. Yeah.
 22          And I remember how frustrating that was now            22      Q. How far into the beginning approximately?
 23   that we couldn't get the, we couldn't get the data            23      A. Like maybe a little bit more, like not right
 24   and we didn't have the programmers to manipulate it           24   at the beginning, so...
 25   into a form that we could present to you.                     25      Q. Around say March?


                                                                                                           Pages 281 to 284
New York                                       Hudson Court Reporting & Video                                   New Jersey
212-273-9911                                          1-800-310-1769                                          732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 72 of 74

                                                        Page 285                                                               Page 286
  1       A. Yeah, probably. Yeah.                                  1   was, you know, much more time-consuming than I ever
  2       Q. And you said that you would have gathered a            2   thought it would be.
  3   lot of data if you hadn't had COVID. Is that -- did           3   BY MR. KHAZEN:
  4   I understand that correctly?                                  4      Q. How long did your programmer have COVID for?
  5       A. All these, all the movies, the nine movies             5      A. He has two young children, too, and so he
  6   where I think you had asked for all of the sales and          6   had it I think -- he had it three and a half weeks
  7   you wanted us to prove what it was worth, and so I            7   actually. He's in Ecuador, which is, you know,
  8   took the whole team off of everything and I said,             8   it's -- it's still -- it's still nice there but it's
  9   okay, we need to, because we don't have the                   9   definitely not the same as it is there or here or --
 10   programmers to write a script, you need to manually          10   where? You're in Texas. So, yeah, it's a little bit
 11   pull out all these movies from the databases. So it          11   more third world, but they're doing okay.
 12   made everything much, much harder.                           12      Q. And how long did your other programer have
 13       Q. Was it your contention that your failure to           13   COVID for?
 14   produce documents in this case is due to you having          14      A. He had it for maybe a couple weeks, but he's
 15   contracted COVID in March of this year?                      15   been in and out of the hospital a lot actually, so
 16       A. Yes.                                                  16   he's maybe three weeks. But I trained his -- I
 17       Q. And your failure to provide, to provide full          17   trained his assistant and she's absolutely doing
 18   interrogatory responses, it's your contention that it        18   awesome, so that is always good and, you know, but
 19   is because of your, that you contracted COVID earlier        19   here's that...
 20   this year?                                                   20      Q. 10,000 cases, why do you not have this data
 21          MR. BEIK: Objection, form.                            21   just handy?
 22          THE WITNESS: I mean, the thing is I think             22      A. That's because we have, you know, because we
 23   that my programmers usually translate everything for         23   switched from -- and I'm telling you, the lawyers
 24   me weren't there to do that, so, you know, so I did          24   were doing it before, and they were hanging onto the
 25   all the script and everything myself, and that it            25   data. I don't know what they wanted to do with it



                                                        Page 287                                                               Page 288
  1   later, but we do not have the data. So lawyers were           1   the others as soon as you download your first movie,
  2   hanging onto it and they were taking advantage of us,         2   and then so everyone comes knocking on your door to
  3   because that was not our main business, still is not.         3   get that movie.
  4   And we just, you know, they just incurred keeping             4           So you would definitely be -- you have to
  5   all -- like tried to make like it was their business,         5   share it with at least some people before you could
  6   because that's the only way they could keep                   6   take the client off, because the minute you get it,
  7   collecting the money.                                         7   like other people start getting pieces of it from
  8         Q. So you said that once you download something         8   your computer the second you get it.
  9   off of BitTorrent, you have to distribute it?                 9      Q. When you get it you could shut off the
 10         A. Right.                                              10   connection to the BitTorrent network; isn't that
 11         Q. Remember that testimony?                            11   correct?
 12         A. Correct. Yes.                                       12      A. It depends on which torrent you're using.
 13         Q. So if you download something off of                 13   And if you do that, though, you will get a really,
 14   BitTorrent and then uninstall the client, do you have        14   really slowly connection, and sometimes it won't even
 15   to -- do you still have to distribute it?                    15   allow you to download the movies.
 16         A. If you uninstall the client, you -- I               16      Q. But you can do that, correct?
 17   think -- I don't know that it would still work,              17      A. I don't know on which torrent you can do
 18   but...                                                       18   that, but I'll definitely check.
 19         Q. So that -- meaning it's not exactly true, is        19      Q. Once you -- you testified that once you
 20   it?                                                          20   download, once you download the content, you have to
 21         A. Well, no, I'm not sure actually. I would            21   distribute it, and that's just not true, is it?
 22   need to do that when I install a bit client, a               22      A. I think it really depends on where you are
 23   BitTorrent client on my computer. Yeah, I'm not              23   in the world or the country and what you would agree
 24   actually sure about that if you -- the thing is you          24   to do based on --
 25   open up to the highway between your computer and all         25      Q. You could cut the client's connection to the


                                                                                                                      Pages 285 to 288
New York                                          Hudson Court Reporting & Video                                             New Jersey
212-273-9911                                             1-800-310-1769                                                    732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 73 of 74

                                                        Page 289                                                        Page 290
  1   internet at that point, couldn't you?                         1      Q. Okay. But just to be clear, it's your sworn
  2      A. You know, I -- the thing is it's not that               2   testimony that once you download content, you have to
  3   easy. They can just plug back in. Wifi, too. It's             3   distribute it?
  4   like how are you going to cut a wifi connection?              4      A. Well, you won't have a choice because
  5      Q. So it's your testimony, you are sticking to             5   unless --
  6   this testimony that once you download a movie, you --         6      Q. Yes or no?
  7   once you download content, you have to distribute             7      A. I believe so. I believe so.
  8   that content and that is part of your contentions             8      Q. And is it your testimony that the IP address
  9   against my client; is that your testimony?                    9   for my client's network distributed pieces of Malibu
 10      A. I'm saying once he downloaded it, he opened            10   Media's copyright -- copyrighted movie to IPP
 11   up the door for other BitTorrent clients to take the,        11   servers?
 12   for him to distribute it to other BitTorrent client          12      A. No. That they would -- basically what they
 13   users.                                                       13   do is they would go in there and like look around and
 14      Q. So what you said before was false, that it's           14   they would see who's getting Malibu Media movies.
 15   not that you have to distribute it after you download        15   They would actually act like get the movies
 16   it, correct?                                                 16   themselves. So they would get the information, okay,
 17      A. Well, just one -- it's a different way of              17   this IP is taking Malibu Media movies, this IP is,
 18   looking at it basically, because you do have to              18   this IP is distributing them, so on.
 19   distribute it basically. Once -- like if -- he and           19      Q. So no, that's not Malibu's contention that
 20   other clients will tell you this, too, and I'm not           20   that -- it's not Malibu's contention that my client
 21   sure that there's a way to prevent it because that's         21   distributed Malibu's copyrighted movie materials or
 22   the whole premise that BitTorrent runs on is that            22   pieces of them to IPP servers?
 23   when you share something, then you have to share with        23      A. No, no, that's not how they found -- they
 24   other people. And so if you're not going to do that,         24   would -- you might have but I don't think so. I
 25   then you probably won't be invited back on, so...            25   don't believe they do work that way, but they might.



                                                        Page 291                                                        Page 292
  1   And -- and he would -- they were paying him like for          1   up or?
  2   a full movie price. Like they -- I think I just --            2            MR. KHAZEN: I have no further questions.
  3   one of the movies it's like $7,000, or something like         3            THE WITNESS: Okay. Thank you very much.
  4   that for -- and so if you're going like based on the          4            MR. BEIK: I have no further questions at
  5   movie and like how much it would cost and how much            5   this time.
  6   trouble it is, they get on a certain speed.                   6            THE VIDEOGRAPHER: Okay. We are going off
  7           And so when you open up your highway by               7   the record at 6:10 p.m., ending the deposition.
  8   installing the client, and you download that movie,           8            MR. BEIK: Do you have my contact
  9   then so many other people need to take it back from           9   information to get the transcript?
 10   you in order for you to keep up your ranking on the          10            THE REPORTER: Yes. I was just going to ask
 11   site.                                                        11   you what you were ordering.
 12       Q. So you testified just earlier that about              12            MR. BEIK: Well, I know you said you got
 13   distribution. I just want to be clear. It's not --           13   something to do, whatever else. Can I give you my
 14   is it or is it not Malibu's contention that my client        14   email address and we can email, that way we can go
 15   distributed pieces of Malibu's copyrighted materials         15   offline here?
 16   through IPP servers, yes or no? Is it -- is it or is         16            THE REPORTER: I have your email.
 17   it not your contention?                                      17            Ramzi, do you know what you're ordering? Do
 18       A. It's my contention that he did do that. I             18   you have a standard order?
 19   don't know if he did it on purpose or not.                   19            MR. KHAZEN: Yeah, I think J.T.'s been
 20           THE REPORTER: I'm going to have to take a            20   communicating with you, so we should hopefully have a
 21   break.                                                       21   form filled out, otherwise if I could email you.
 22                (Discussion off the record.)                    22            MR. MORRIS: The only thing we want, we
 23           MR. KHAZEN: We can just wrap it up then.             23   would like a rough, you know, as soon as possible.
 24           THE WITNESS: Okay.                                   24            THE REPORTER: That concludes the deposition
 25           THE VIDEOGRAPHER: Go off the record wrap it          25   proceedings. Transcript review by the witness has


                                                                                                               Pages 289 to 292
New York                                      Hudson Court Reporting & Video                                        New Jersey
212-273-9911                                         1-800-310-1769                                               732-906-2078
      Case 5:19-cv-00834-DAE Document 69-2 Filed 01/21/21 Page 74 of 74

                                                 Page 293                                                                       Page 294
                                                               1             CERTIFICATE OF REPORTER
  1     been waived.                                           2   STATE OF NEVADA )
  2            Any exhibit marked during the proceedings       3             SS:
                                                               4   COUNTY OF CLARK )
  3     will be attached to the original deposition            5
                                                                          I, Deborah Ann Hines, RPR, Nevada CCR No. 473,
  4     transcript, with copies attached to transcripts        6   California CSR No. 11691, Certified Court Reporter,
  5     timely ordered by counsel.                             7
                                                                   certify:

  6                (Thereupon the taking of the                           That I reported the taking of the deposition
                                                               8   of the witness, Colette Pelissier, commencing on
  7                deposition was concluded at                     Tuesday, October 20, 2020, at 9:19 a.m.;
                                                               9
  8                6:10 p.m.)                                            That prior to being examined, the witness
  9                * * * * *                                  10   was by me duly sworn to testify to the truth, the
                                                                   whole truth, and nothing but the truth;
 10                                                           11
                                                                          That I thereafter transcribed my shorthand
 11                                                           12   notes into typewriting and that the typewritten
 12                                                                transcript of said deposition is a complete, true and
                                                              13   accurate record of testimony provided by the witness
 13                                                                at said time to the best of my ability;
                                                              14
 14                                                                       I further certify (1) that I am not a
                                                              15   relative, employee or independent contractor of
 15                                                                counsel of any of the parties; nor a relative,
 16                                                           16   employee or independent contractor of the parties
                                                                   involved in said action; nor a person financially
 17                                                           17   interested in the action; nor do I have any other
                                                                   relationship with any of the parties or with counsel
 18                                                           18   of any of the parties involved in the action that
                                                                   may reasonably cause my impartiality to be
 19                                                           19   questioned; and (2) that transcript review pursuant
 20                                                                to NRCP 30(e) was not requested.
                                                              20
 21                                                                      IN WITNESS WHEREOF, I have hereunto set my
                                                              21   hand in my office in the County of Clark, State of
 22                                                                Nevada, this 4th day of November, 2020.
 23                                                           22
                                                              23               ________________________________
 24                                                                            Deborah Ann Hines, CCR #473, RPR
                                                              24
 25                                                           25




                                                 Page 295
  1               CERTIFICATE OF DEPONENT
  2   PAGE LINE CHANGE                   REASON
  3   _____________________________________________________
  4   _____________________________________________________
  5   _____________________________________________________
  6   _____________________________________________________
  7   _____________________________________________________
  8   _____________________________________________________
  9   _____________________________________________________
 10   _____________________________________________________
 11   _____________________________________________________
 12   _____________________________________________________
 13   _____________________________________________________
 14   _____________________________________________________
 15                 * * * * *
 16         I, Colette Pelissier, deponent herein, do
      hereby certify and declare the within and foregoing
 17   transcription to be my deposition in said action
      under penalty of perjury; that I have read, corrected
 18   and do hereby affix my signature to said deposition.
 19
 20
            _______________________________
 21         Colette Pelissier, Deponent
 22         _______________________________
            Date
 23
 24
 25



                                                                                                                          Pages 293 to 295
New York                                  Hudson Court Reporting & Video                                                      New Jersey
212-273-9911                                     1-800-310-1769                                                             732-906-2078
